Exhibit 10.3

Execution Version

 

 

Published CUSIP Number: 67082KAC9

Revolving Credit CUSIP Number: 67082KAD7

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

dated as of October 17, 2011,

by and among

O’CHARLEY’S INC.,

as Borrower,

the Lenders referred to herein,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION (as successor by merger to Wachovia

Bank, National Association),

as Administrative Agent,

BANK OF AMERICA, N.A., as Syndication Agent,

REGIONS BANK, as Documentation Agent

WELLS FARGO SECURITIES, LLC,

REGIONS BANK

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Book Managers

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE I

 

DEFINITIONS

   1

Section 1.1

 

Definitions

   1

Section 1.2

 

General

   21

Section 1.3

 

Other Definitions and Provisions

   21

ARTICLE II

 

REVOLVING CREDIT FACILITY

   22

Section 2.1

 

Revolving Credit Loans

   22

Section 2.2

 

Swingline Loans

   22

Section 2.3

 

Procedure for Advances of Revolving Credit Loans

   24

Section 2.4

 

Repayment of Loans

   25

Section 2.5

 

Evidence of Debt

   26

Section 2.6

 

Permanent Reduction of the Revolving Credit Commitment

   27

Section 2.7

 

Termination of Revolving Credit Facility

   28

ARTICLE III

 

LETTER OF CREDIT FACILITY

   28

Section 3.1

 

L/C Commitment

   28

Section 3.2

 

Procedure for Issuance of Letters of Credit

   29

Section 3.3

 

Commissions and Other Charges

   29

Section 3.4

 

L/C Participations

   30

Section 3.5

 

Reimbursement Obligation of the Borrower

   31

Section 3.6

 

Obligations Absolute

   31

Section 3.7

 

Effect of Application

   32

ARTICLE IV

 

APPLICATION OF PROCEEDS

   32

Section 4.1

 

[Intentionally Omitted]

   32

Section 4.2

 

[Intentionally Omitted]

   32

Section 4.3

 

[Intentionally Omitted]

   32

Section 4.4

 

Application of Proceeds

   32

Section 4.5

 

[Intentionally Omitted]

   32

ARTICLE V

 

GENERAL LOAN PROVISIONS

   32

Section 5.1

 

Interest

   32

Section 5.2

 

Notice and Manner of Conversion or Continuation of Loans

   35

Section 5.3

 

Fees

   36

Section 5.4

 

Manner of Payment

   37

Section 5.5

 

Crediting of Payments and Proceeds

   38

Section 5.6

 

Adjustments

   39

Section 5.7

 

Obligations of Lenders

   39

Section 5.8

 

Changed Circumstances

   40

Section 5.9

 

Indemnity

   41

 

i



--------------------------------------------------------------------------------

Section 5.10

 

Increased Costs

   42

Section 5.11

 

Taxes

   43

Section 5.12

 

Security

   46

Section 5.13

 

Mitigation Obligations; Replacement of Lenders

   46

Section 5.14

 

Cash Collateral

   48

Section 5.15

 

Defaulting Lenders

   48

ARTICLE VI

 

CLOSING; CONDITIONS OF CLOSING AND BORROWING

   51

Section 6.1

 

Closing

   51

Section 6.2

 

Conditions to Closing and Initial Extensions of Credit

   52

Section 6.3

 

Conditions to All Extensions of Credit

   57

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

   58

Section 7.1

 

Representations and Warranties

   58

Section 7.2

 

Survival of Representations and Warranties, Etc

   66

ARTICLE VIII

 

FINANCIAL INFORMATION AND NOTICES

   66

Section 8.1

 

Financial Statements and Projections

   66

Section 8.2

 

Officer’s Compliance Certificate

   68

Section 8.3

 

Accountants’ Certificate

   68

Section 8.4

 

Other Reports

   68

Section 8.5

 

Notice of Litigation and Other Matters

   69

Section 8.6

 

Accuracy of Information

   70

ARTICLE IX

 

AFFIRMATIVE COVENANTS

   70

Section 9.1

 

Preservation of Corporate Existence and Related Matters

   70

Section 9.2

 

Maintenance of Property

   70

Section 9.3

 

Insurance

   71

Section 9.4

 

Accounting Methods and Financial Records

   71

Section 9.5

 

Payment and Performance of Obligations

   71

Section 9.6

 

Compliance with Laws and Approvals

   71

Section 9.7

 

Environmental Laws

   71

Section 9.8

 

Compliance with ERISA

   72

Section 9.9

 

Compliance with Agreements

   72

Section 9.10

 

Visits and Inspections

   72

Section 9.11

 

Additional Subsidiaries

   72

Section 9.12

 

Use of Proceeds

   74

Section 9.13

 

Conduct of Business

   74

Section 9.14

 

Further Assurances

   74

ARTICLE X

 

FINANCIAL COVENANTS

   74

Section 10.1

 

Maximum Adjusted Debt to EBITDAR Ratio

   74

Section 10.2

 

Minimum Fixed Charge Coverage Ratio

   74

Section 10.3

 

Maximum Expansion Capital Expenditures

   75

 

ii



--------------------------------------------------------------------------------

ARTICLE XI

 

NEGATIVE COVENANTS

   75

Section 11.1

 

Limitations on Debt

   75

Section 11.2

 

Limitations on Liens

   77

Section 11.3

 

Limitations on Loans, Advances, Investments and Acquisitions

   78

Section 11.4

 

Limitations on Mergers and Liquidation

   79

Section 11.5

 

Limitations on Sale of Assets

   80

Section 11.6

 

Limitations on Dividends and Distributions

   82

Section 11.7

 

Limitations on Exchange and Issuance of Ownership Interests

   83

Section 11.8

 

Transactions with Affiliates

   83

Section 11.9

 

Certain Accounting Changes, Organizational Documents

   83

Section 11.10

 

Amendments, Payments and Prepayments of Subordinated Debt

   83

Section 11.11

 

Restrictive Agreements

   83

Section 11.12

 

Nature of Business

   84

Section 11.13

 

Impairment of Security Interests

   84

Section 11.14

 

SRLS Entities Restrictions

   84

Section 11.15

 

Franchisees Restrictions

   84

ARTICLE XII

 

DEFAULT AND REMEDIES

   84

Section 12.1

 

Events of Default

   84

Section 12.2

 

Remedies

   87

Section 12.3

 

Rights and Remedies Cumulative, Non-Waiver, etc

   88

Section 12.4

 

Administrative Agent May File Proofs of Claim

   89

Section 12.5

 

Credit Bidding

   89

ARTICLE XIII

 

THE ADMINISTRATIVE AGENT

   90

Section 13.1

 

Appointment and Authority

   90

Section 13.2

 

Rights as a Lender

   91

Section 13.3

 

Exculpatory Provisions

   91

Section 13.4

 

Reliance by the Administrative Agent

   92

Section 13.5

 

Delegation of Duties

   92

Section 13.6

 

Resignation of Administrative Agent

   92

Section 13.7

 

Non-Reliance on Administrative Agent and Other Lenders

   94

Section 13.8

 

No Other Duties, etc

   94

Section 13.9

 

Collateral and Guaranty Matters

   94

Section 13.10

 

Secured Hedge Agreements and Secured Cash Management Agreements

   95

ARTICLE XIV

 

MISCELLANEOUS

   95

Section 14.1

 

Notices

   95

Section 14.2

 

Expenses; Indemnity

   97

Section 14.3

 

Right of Setoff

   99

Section 14.4

 

Governing Law

   100

Section 14.5

 

Jurisdiction and Venue

   100

Section 14.6

 

Waiver of Jury Trial

   101

Section 14.7

 

Reversal of Payments

   101

Section 14.8

 

Injunctive Relief; Punitive Damages

   101

 

iii



--------------------------------------------------------------------------------

Section 14.9

 

Accounting Matters

   102

Section 14.10

 

Successors and Assigns; Participations

   102

Section 14.11

 

Amendments, Waivers and Consents

   106

Section 14.12

 

Confidentiality

   107

Section 14.13

 

Performance of Duties

   108

Section 14.14

 

All Powers Coupled with Interest

   108

Section 14.15

 

Survival of Indemnities

   108

Section 14.16

 

Titles and Captions

   108

Section 14.17

 

Severability of Provisions

   108

Section 14.18

 

Electronic Execution of Assignments

   108

Section 14.19

 

Counterparts; Integration; Effectiveness

   108

Section 14.20

 

Term of Agreement

   109

Section 14.21

 

Advice of Counsel

   109

Section 14.22

 

USA Patriot Act

   109

Section 14.23

 

No Strict Construction

   109

Section 14.24

 

Inconsistencies with Other Documents; Independent Effect of Covenants

   109

 

iv



--------------------------------------------------------------------------------

EXHIBITS       Exhibit A—1    -    Form of Amended and Restated Revolving Credit
Note Exhibit A-2    -    Form of Amended and Restated Swingline Note Exhibit B
   -    Form of Notice of Borrowing Exhibit C    -    Form of Notice of Account
Designation Exhibit D    -    Form of Notice of Prepayment Exhibit E    -   
Form of Notice of Conversion/Continuation Exhibit F    -    Form of Officer’s
Compliance Certificate Exhibit G    -    Form of Assignment and Assumption
SCHEDULES       Schedule 1.1    -    Existing Letters of Credit Schedule 7.1(a)
   -    Jurisdictions of Organization and Qualification Schedule 7.1(b)    -   
Subsidiaries and Capitalization Schedule 7.1(h)    -    Environmental Matters
Schedule 7.1(i)    -    ERISA Plans Schedule 7.1(l)    -    Material Contracts
Schedule 7.1(m)    -    Labor and Collective Bargaining Agreements Schedule
7.1(r)    -    Real Property Schedule 7.1(t)    -    Debt and Guaranty
Obligations Schedule 7.1(u)    -    Litigation Schedule 11.2    -    Existing
Liens Schedule 11.3    -    Existing Loans, Advances and Investments

 

v



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of the 17th day of
October, 2011, by and among O’CHARLEY’S INC., a Tennessee corporation, as
Borrower, the lenders who are or may become a party to this Agreement, as
Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as Administrative Agent for the Lenders.

STATEMENT OF PURPOSE

Pursuant to the Third Amended and Restated Credit Agreement dated as of
January 26, 2010 (as amended, restated, supplemented or otherwise modified prior
to the date hereof, the “Existing Credit Agreement”), by and among the Borrower,
the lenders party thereto (the “Existing Lenders”) and Wells Fargo Bank,
National Association (as successor by merger to Wachovia Bank, National
Association), as administrative agent, the Existing Lenders extended certain
credit facilities to the Borrower pursuant to the terms thereof.

The Borrower has requested, and, subject to the terms and conditions hereof, the
Lenders have agreed, to amend and restate the Existing Credit Agreement on the
terms and conditions of this Agreement.

It is the intent of the parties hereto that this Agreement not constitute a
novation of the obligations and liabilities of the parties under the Existing
Credit Agreement or be deemed to be evidence or constitute repayment of all or
any portion of such obligations and liabilities, but that this Agreement amend
and restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Borrower and the other credit parties
outstanding thereunder.

It is also the intent of the Borrower and Subsidiary Guarantors (as defined
below) to confirm that all obligations under the loan documents referred to in
the Existing Credit Agreement shall continue in full force and effect as
modified by the Loan Documents referred to herein and that, from and after the
Closing Date, all references to the “Credit Agreement” contained in any such
existing loan documents shall be deemed to refer to this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereby agree
that the Existing Credit Agreement is hereby amended and restated as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“Act” shall have the meaning assigned thereto in Section 14.22.

“Adjusted Debt” means, as of any date of calculation, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP: (a) Debt as of such date, plus (b) the
product of (i) Rental Expense for the four (4) consecutive Fiscal Quarter period
ending on or immediately prior to such date,

 

1



--------------------------------------------------------------------------------

multiplied by (ii) 8.0; provided, however, that for purposes of calculating
compliance with Section 10.1, Rental Expense for the four (4) consecutive Fiscal
Quarter period ending on such date shall be increased to include rental expense
associated with any sale-leaseback transaction permitted hereunder on a pro
forma basis.

“Adjusted Debt to EBITDAR Ratio” shall mean the ratio set forth in Section 10.1.

“Administrative Agent” means Wells Fargo in its capacity as Administrative Agent
hereunder, and any successor thereto appointed pursuant to Section 13.6.

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 14.1(c).

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, any other Person (other than a
Subsidiary of the Borrower) which directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such first Person or any of its Subsidiaries. The term “control” means (a) the
power to vote ten percent (10%) or more of the securities or other equity
interests of a Person having ordinary voting power, or (b) the possession,
directly or indirectly, of any other power to direct or cause the direction of
the management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise. The terms “controlling” and “controlled”
have meanings correlative thereto.

“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.

“Aggregate Commitment” means the aggregate amount of the Lenders’ Commitments
hereunder, as such amount may be reduced or otherwise modified at any time or
from time to time pursuant to the terms hereof. On the Closing Date, the
Aggregate Commitment shall be Thirty Million Dollars ($30,000,000).

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Margin” shall have the meaning assigned thereto in Section 5.1(c).

“Application” means an application, in the form specified by the Issuing Lender
from time to time, requesting the Issuing Lender to issue a Letter of Credit.

“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 14.10), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus  1/2 of 1% and (c) except during a LIBOR Unavailability
Period, 1% plus the LIBOR Rate; each change in the Base Rate shall take effect
simultaneously with the corresponding change or changes in the Prime Rate, the
Federal Funds Rate or LIBOR Rate.

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).

“Bond Trustee” means the Bank of New York Mellon Trust Company, N.A., successor
to The Bank of New York.

“Borrower” means O’Charley’s Inc., a Tennessee corporation, in its capacity as
borrower hereunder.

“Business Day” means (a) for all purposes other than as set forth in clause
(b) below, any day other than a Saturday, Sunday or legal holiday on which banks
in Charlotte, North Carolina and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest with
respect to any LIBOR Rate Loan or any Base Rate Loan as to which the interest
rate is determined by reference to LIBOR, any day that is a Business Day
described in clause (a) and that is also a day for trading by and between banks
in Dollar deposits in the London interbank market.

“Calculation Date” shall have the meaning assigned thereto in Section 5.1(c).

“Capital Asset” means, with respect to the Borrower and its Subsidiaries, any
asset that should, in accordance with GAAP, be classified and accounted for as a
capital asset on a Consolidated balance sheet of the Borrower and its
Subsidiaries.

“Capital Expenditures” means with respect to the Borrower and its Subsidiaries
for any period, the aggregate cost of all Capital Assets acquired by the
Borrower and its Subsidiaries during such period, as determined in accordance
with GAAP.

“Capital Lease” means any lease of any property by the Borrower or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a Consolidated balance sheet of the Borrower
and its Subsidiaries.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lender or
the Lenders, as collateral for L/C Obligations or obligations of the Lenders to
fund participations in respect of L/C Obligations, cash or deposit account
balances or, if the Administrative Agent and the Issuing Lender shall agree, in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Lender. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such Cash Collateral and other
credit support.

 

3



--------------------------------------------------------------------------------

“Cash Equivalents” shall have the meaning assigned thereto in Section 11.3(b).

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements, including,
without limitation, each Cash Management Program.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender, an Affiliate of a Lender, the Administrative
Agent or an Affiliate of the Administrative Agent, in its capacity as a party to
such Cash Management Agreement.

“Cash Management Program” means the cash management program of the Swingline
Lender and any other cash management or other arrangement which the Borrower and
the Swingline Lender agree should be included in the borrowing and repayment of
Swingline Loans pursuant to Section 2.2.

“Change in Control” shall have the meaning assigned thereto in Section 12.1(i).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 6.2 shall be satisfied or waived in
all respects in a manner acceptable to the Administrative Agent, in its sole
discretion.

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder, each as amended or modified from time to time.

“Collateral” means the collateral security for the Obligations pledged or
granted pursuant to the Security Documents.

“Collateral Agreement” means the Fourth Amended and Restated Collateral
Agreement dated as of the date hereof, executed by the Borrower and the
Subsidiary Guarantors in favor of the Administrative Agent for the ratable
benefit of the Secured Parties, as amended, restated, supplemented or otherwise
modified from time to time.

 

4



--------------------------------------------------------------------------------

“Collateral Assignment Agreement” means the Third Amended and Restated
Collateral Assignment Agreement dated as of the date hereof, executed by the
Borrower or any of its Subsidiaries, as applicable, in favor of the
Administrative Agent for the ratable benefit of the Secured Parties, as amended,
restated or supplemented from time to time.

“Commitment” means, as to any Lender, the obligation of such Lender to make
Loans to and issue or participate in Letters of Credit issued for the account of
the Borrower hereunder in an aggregate principal or face amount at any time
outstanding not to exceed the amount set forth opposite such Lender’s name in
the Register, as the same may be reduced or otherwise modified at any time or
from time to time pursuant to the terms hereof.

“Commitment Fee Rate” shall have the meaning assigned thereto in Section 5.3(a).

“Commitment Percentage” means, as to any Lender at any time, the ratio of
(a) the amount of the Commitment of such Lender to (b) the Aggregate Commitments
of all of the Lenders.

“Consolidated” means, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries, such statements
or items on a consolidated basis in accordance with applicable principles of
consolidation under GAAP.

“Consolidated Cash Taxes” means, for any applicable period of computation, the
aggregate of all taxes assessed on income (including, without limitation, any
federal, state, local and foreign income taxes) (other than extraordinary,
unusual or non-recurring income taxes) that are actually paid in cash by the
Borrower and its Subsidiaries on a Consolidated basis during such period;
excluding income taxes paid as part of a settlement or closing agreement with
any tax authority.

“Credit Facility” means, collectively, the Revolving Credit Facility and the L/C
Facility.

“Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.

“Debt” means, with respect to the Borrower and its Subsidiaries at any date and
without duplication, the sum of the following calculated in accordance with
GAAP: (a) all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person, (b) all obligations to pay the
deferred purchase price of property or services of any such Person (including,
without limitation, all obligations under non-competition agreements), except
trade payables arising in the ordinary course of business not more than ninety
(90) days past due, (c) all obligations of any such Person as lessee under
Capital Leases, (d) all Debt of any other Person secured by a Lien on any asset
of any such Person, (e) all Guaranty Obligations of any such Person, (f) all
obligations, contingent or otherwise, of any such Person relative to the face
amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances issued for
the account of any such Person, (g) all obligations of any such Person to
redeem, repurchase, exchange, defease or otherwise make payments in respect of
capital stock or other securities or partnership interests of such Person,
(h) the Termination Values of all Hedging Agreements and (i) all outstanding
payment obligations with respect to Synthetic Leases.

 

5



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 12.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

“Defaulting Lender” means, subject to Section 5.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans,
participations in L/C Obligations or participations in Swingline Loans required
to be funded by it hereunder within two Business Days of the date such Loans or
participations were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, the Issuing Lender or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 5.15(b)) upon delivery of written notice of such determination to the
Borrower, the Issuing Lender, the Swingline Lender and each Lender.

 

6



--------------------------------------------------------------------------------

“Disputes” means any dispute, claim or controversy arising out of, connected
with or relating to this Agreement or any other Loan Document, between or among
parties hereto and to the other Loan Documents.

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“EBITDA” means, for any period, the sum of the following determined on a
Consolidated basis, without duplication, for the Borrower and its Subsidiaries
in accordance with GAAP: (a) Net Income for such period plus (b) the sum of the
following to the extent deducted in determining Net Income: (i) Tax Expense,
(ii) Interest Expense, (iii) amortization, depreciation and other non-cash
charges and (iv) non-cash stock compensation expenses, less (c) interest income
and any extraordinary gains, plus (d) extraordinary losses in amounts reasonably
acceptable to the Administrative Agent, plus (e) non-recurring charges for
severance, recruiting and relocation expenses arising from organization changes,
restaurant closings or office relocations or consolidations, in amounts
reasonably acceptable to the Administrative Agent and the Required Lenders.

“EBITDAR” means, for any period, the sum of the following determined on a
Consolidated basis, without duplication, for the Borrower and its Subsidiaries:
(a) EBITDA for such period, plus (b) Rental Expense for such period.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a
Revolving Credit Commitment, the Swingline Lender and the Issuing Lender, and
(iii) unless a Default or Event of Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of the Borrower or any
ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at any
time within the preceding six (6) years been maintained, funded or administered
for the employees of the Borrower or any current or former ERISA Affiliate.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by any Person
in the ordinary course of business and not in response to any third party action
or request of any kind) or proceedings relating in any way to any actual or
alleged violation of or liability under any Environmental Law or relating to any
permit issued, or any approval given, under any such Environmental Law,
including, without limitation, any and all claims by Governmental Authorities
for enforcement, cleanup, removal, response, remedial or other actions or
damages, contribution, indemnification cost recovery, compensation or injunctive
relief resulting from Hazardous Materials or arising from alleged injury or
threat of injury to human health or the environment.

 

7



--------------------------------------------------------------------------------

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, rules, regulations, permits, licenses,
approvals, legally binding interpretations and orders of courts or Governmental
Authorities, relating to the protection of human health or the environment,
including, but not limited to, requirements pertaining to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation,
handling, reporting, licensing, permitting, investigation or remediation of
Hazardous Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.

“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

“Event of Default” means any of the events specified in Section 12.1, provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 5.13(b)), any United States withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party hereto (or designates a new Lending Office) or is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with Section 5.11(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new Lending Office (or assignment), to receive additional amounts from a Credit
Party with respect to such withholding tax pursuant to Section 5.11 and (d) any
U.S. federal withholding Taxes imposed under FATCA

“Existing Credit Agreement” shall have the meaning given thereto in the
Statement of Purpose herein.

 

8



--------------------------------------------------------------------------------

“Existing Lenders” shall have the meaning assigned thereto in the Statement of
Purpose herein.

“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 1.1.

“Existing Loans” shall have the meaning assigned thereto in Section 6.2(h).

“Expansion Capital Expenditures” means Capital Expenditures of the Borrower and
its Subsidiaries associated solely with (i) re-branding initiatives of the
Borrower and its Subsidiaries, (ii) new store openings and (iii) store
remodeling.

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, and (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding, or (b) the making of any Loan or participation in any Letter of
Credit by such Lender, as the context requires.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by the Administrative
Agent.

“Fiscal Quarter” means each fiscal quarter of the Borrower and its Subsidiaries
ending on the Sunday that is sixteen (16), twenty-eight (28), forty (40) and
fifty-two (52) weeks (or fifty-three (53) weeks in Fiscal Years containing
fifty-three (53) weeks) from the first day of the Borrower’s Fiscal Year.

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on the Sunday closest and prior to December 31.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

9



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Franchisee” means, any Person with whom the Borrower or any of its Subsidiaries
has entered into a franchise agreement or similar arrangement for the purpose of
developing and operating restaurants.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Credit Commitment Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis for
the Borrower and its Subsidiaries throughout the period indicated and (subject
to Section 14.9) consistent with the prior financial practice of the Borrower
and its Subsidiaries.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guaranty Obligation” means, with respect to the Borrower and its Subsidiaries,
without duplication, any obligation, contingent or otherwise, of any such Person
pursuant to which such Person has directly or indirectly guaranteed any Debt or
other obligation of any other Person and, without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise, of any
such Person (a) to purchase or pay (or advance or supply funds for the purchase
or payment of) such Debt or other obligation (whether arising by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement
condition or otherwise) or (b) entered into for the purpose of assuring in any
other manner the obligee of such Debt or other obligation of the payment thereof
or to protect such obligee against loss in respect thereof (in whole or in
part); provided, that the term Guaranty Obligation shall not include
endorsements for collection or deposit in the ordinary course of business.

 

10



--------------------------------------------------------------------------------

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants, or
toxic substances under any Environmental Law, (b) which are toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic or
otherwise harmful to human health or the environment and are or become regulated
by any Governmental Authority, (c) the presence of which require investigation
or remediation under any Environmental Law or common law, (d) the discharge or
emission or release of which requires a permit or license under any
Environmental Law or other Governmental Approval, (e) which are deemed to
constitute a nuisance or a trespass which pose a health or safety hazard to
Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.

“Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.

“Hedge Bank” means any Person that, at the time it enters into a Hedging
Agreement permitted under Article XI, is a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent, in its
capacity as a party to such Hedging Agreement.

“Indemnified Taxes” means Taxes and Other Taxes other than Excluded Taxes.

“Intercompany Loan” means the revolving credit facility extended to the Borrower
by O’Charley’s Finance Company, Inc., pursuant to that certain Revolving Credit
Agreement dated as of October 7, 2002 by and between the Borrower and
O’Charley’s Finance Company, Inc. and that certain Secured Demand Promissory
Note dated as of October 7, 2002 by the Borrower to O’Charley’s Finance Company,
Inc., each as amended, restated, supplemented or otherwise modified from time to
time in accordance with the terms of the Intercreditor and Subordination
Agreement.

“Intercreditor and Subordination Agreement” means the second amended and
restated intercreditor and subordination agreement dated as of the date hereof
between the Administrative Agent and O’Charley’s Finance Company, Inc., as
amended, restated, supplemented or otherwise modified from time to time.

“Interest Expense” means, with respect to the Borrower and its Subsidiaries for
any period, the gross interest expense (including, without limitation, interest
expense attributable to Capital Leases and all net payment obligations pursuant
to Hedging Agreements), all determined for such period on a Consolidated basis,
without duplication, in accordance with GAAP.

 

11



--------------------------------------------------------------------------------

“Interest Period” shall have the meaning assigned thereto in Section 5.1(b).

“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure executed in connection with hedging the interest rate
exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“Issuing Lender” means (a) Wells Fargo, in its capacity as issuer of any Letter
of Credit, or any successor thereto and (b) with respect to the Existing Letters
of Credit, the Lender issuing such Existing Letter of Credit.

“L/C Commitment” means the lesser of (a) Twenty Million Dollars ($20,000,000)
and (b) the Revolving Credit Commitment.

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.

“L/C Participant” means, with respect to the L/C Facility, each Person executing
this Agreement as a Lender under the Revolving Credit Facility (other than the
Issuing Lender).

“Lender” means each Person executing this Agreement as a Lender (including,
without limitation, the Issuing Lender, L/C Participants and the Swingline
Lender unless the context otherwise requires) set forth on the signature pages
hereto and each Person that hereafter becomes a party to this Agreement as a
Lender pursuant to Section 14.10.

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Revolving Credit Commitment Percentage of the
Extensions of Credit.

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1 and the Existing Letters of Credit.

“LIBOR” means,

(a) for any interest rate calculation with respect to LIBOR Rate Loans, the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars in minimum amounts of at least Five Million Dollars ($5,000,000) for a
period equal to the applicable Interest Period which appears on the Reuters
Screen LIBOR01 Page (or any successor page) at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the first day of the applicable Interest
Period (rounded upward, if necessary, to the nearest 1/100th of 1%). If, for

 

12



--------------------------------------------------------------------------------

any reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
successor page), then “LIBOR” shall be determined by the Administrative Agent to
be the arithmetic average of the rate per annum at which deposits in Dollars in
minimum amounts of at least Five Million Dollars ($5,000,000) would be offered
by first class banks in the London interbank market to the Administrative Agent
at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of the applicable Interest Period for a period equal to such Interest
Period. Each calculation by the Administrative Agent of LIBOR shall be
conclusive and binding for all purposes, absent manifest error;

(b) for any interest rate calculation with respect to a Base Rate Loan, the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars in the approximate amount of the Base Rate Loan being made, continued or
converted for a period equal to one (1) month commencing that day which appears
on the Reuters Screen LIBOR01 Page (or any successor page) at approximately
11:00 a.m. (London time) on the applicable date of determination. If, for any
reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
successor page), then “LIBOR” shall be determined by the Administrative Agent to
be the arithmetic average of the rate per annum at which deposits in Dollars the
approximate amount of the Base Rate Loan being made, continued or converted
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) on the applicable
date of determination for a period equal to one (1) month. Each calculation by
the Administrative Agent of LIBOR shall be conclusive and binding for all
purposes, absent manifest error.

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:

 

LIBOR Rate =  

LIBOR

     1.00-Eurodollar Reserve Percentage   

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a).

“LIBOR Unavailability Period” means any period of time during which a notice to
the Borrower in accordance with Section 5.8 shall remain in force and effect.

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.

“Loan Documents” means, collectively, this Agreement, each Note, the
Applications, the Intercreditor and Subordination Agreement, the Security
Documents, each joinder agreement executed pursuant to Section 9.11 and each
other document, instrument, certificate and agreement executed and delivered by
the Borrower or any Subsidiary thereof in connection with this Agreement or
otherwise referred to herein or contemplated hereby (excluding any Hedging
Agreement and any Cash Management Agreement), all as may be amended, restated,
supplemented or otherwise modified from time to time.

 

13



--------------------------------------------------------------------------------

“Loans” means the collective reference to the Revolving Credit Loans and the
Swingline Loans and “Loan” means any of such Loans.

“Maintenance Capital Expenditures” means, with respect to the Borrower and its
Subsidiaries, Capital Expenditures less Expansion Capital Expenditures.

“Material Adverse Effect” means, with respect to the Borrower or any of its
Subsidiaries, a material adverse effect on the properties, business, operations
or condition (financial or otherwise) of the Borrower and its Subsidiaries,
taken as a whole, or the ability of any such Person to perform its obligations
under any Loan Document to which it is a party.

“Material Contract” means (a) any contract or other agreement, written or oral,
of the Borrower or any of its Subsidiaries involving monetary liability of or to
any such Person in an amount in excess of Ten Million Dollars ($10,000,000) per
annum, or (b) any other contract or agreement, written or oral, of the Borrower
or any of its Subsidiaries the failure to comply with which could reasonably be
expected to have a Material Adverse Effect.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of all Issuing Lenders with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Lender in their sole
discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgages” means the collective reference to each deed of trust, mortgage, or
other real property security document encumbering certain real property now or
hereafter owned by the Borrower or any Subsidiary, in each case in form and
content satisfactory to the Administrative Agent and executed by the Borrower or
any Subsidiary thereof in favor of the Administrative Agent for the ratable
benefit of the Secured Parties, as each such document may be amended, restated,
or supplemented from time to time.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding seven (7) years.

“Net Income” means, with respect to the Borrower and its Subsidiaries, for any
period of determination, the net income (or loss) for such period, determined on
a Consolidated basis in accordance with GAAP; provided that there shall be
excluded from Net Income (a) the net income (or loss) of any Person (other than
a Subsidiary which shall be subject to clause (c) below), in which the Borrower
or any of its Subsidiaries has a joint interest with a third party, except to
the extent such net income is actually paid to the Borrower or any of its
Subsidiaries by dividend or other distribution during such period (in an amount
not to exceed the Borrower’s or such Subsidiary’s share of the equity income
from such Person), (b) the net income (or loss) of any Person accrued prior to
the date it becomes a Subsidiary of such Person or is merged into or

 

14



--------------------------------------------------------------------------------

consolidated with such Person or any of its Subsidiaries or that Person’s assets
are acquired by such Person or any of its Subsidiaries except to the extent
included pursuant to the foregoing clause (a), and (c) the net income (if
positive) of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary to the Borrower or any of
its Subsidiaries of such net income (i) is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute rule or governmental regulation applicable to such
Subsidiary or (ii) would be subject to any taxes payable on such dividends or
distributions.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Notes” means the collective reference to the Revolving Credit Notes and the
Swingline Note, and “Note” means any of such Notes.

“Notice of Account Designation” shall have the meaning assigned thereto in
Section 2.3(b).

“Notice of Borrowing” shall have the meaning assigned thereto in Section 2.3(a).

“Notice of Conversion/Continuation” shall have the meaning assigned thereto in
Section 5.2.

“Notice of Prepayment” shall have the meaning assigned thereto in
Section 2.4(c).

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations and (c) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties and each of their
respective Subsidiaries to the Lenders or the Administrative Agent, in each case
under any Loan Document, with respect to any Loan or Letter of Credit of every
kind, nature and description, direct or indirect, absolute or contingent, due or
to become due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any note and including interest and fees that accrue after
the commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any federal bankruptcy laws (as now or hereafter in effect) or
under any other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or adjustment of debts, naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Compliance Certificate” shall have the meaning assigned thereto in
Section 8.2.

“Operating Lease” shall mean, as to any Person as determined in accordance with
GAAP, any lease of property (whether real, personal or mixed) by such Person as
lessee which is not a Capital Lease.

 

15



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes, charges or similar levies
arising from any payment made under, from the execution, delivery, performance,
registration or enforcement of, from the receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any other Loan
Document.

“Participant” has the meaning assigned thereto in Section 14.10(d).

“Participant Register” has the meaning assigned thereto in Section 14.10(d).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained for the employees of the Borrower or any ERISA
Affiliates or (b) has at any time within the preceding six (6) years been
maintained, funded or administered for the employees of the Borrower or any of
its current or former ERISA Affiliates.

“Permitted Acquisition” shall have the meaning assigned thereto in
Section 11.3(c).

“Permitted Lien” means any Lien permitted pursuant to Section 11.2 hereof.

“Permitted Note Redemption” means the redemption by the Borrower of the Senior
Subordinated Notes pursuant to the terms thereof and of the Senior Subordinated
Notes Indenture, for an aggregate amount not to exceed the outstanding principal
amount of One Hundred Fifteen Million Two Hundred Thousand ($115,205,000) (plus
any accrued and unpaid interest); provided that immediately prior to the Bond
Trustee’s calling the Senior Subordinated Notes for redemption, (i) no Default
or Event of Default shall have occurred and be continuing, and (ii) there shall
be no outstanding Loans under the Credit Facility.

“Person” means an individual, corporation, limited liability company,
partnership, association, trust, business trust, joint venture, joint stock
company, pool, syndicate, sole proprietorship, unincorporated organization,
Governmental Authority or any other form of entity or group thereof.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

“Real Property Collateral” means all fee-owned real property subject to a
Mortgage.

“Register” shall have the meaning assigned thereto in Section 14.10(c).

“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

 

16



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Rental Expense” means, with respect to the Borrower and its Subsidiaries for
any period, all rental expenses with respect to long-term real property leases
and operating leases of the Borrower and its Subsidiaries for such period,
determined on a Consolidated basis in accordance with GAAP.

“Required Lenders” means, at any date, any combination of Lenders holding at
least sixty-six and two-thirds percent (66 2/3%) of the Revolving Credit
Commitments (or the Revolving Credit Loans if such Commitments have been
terminated), provided that the Revolving Credit Commitment of, and the portion
of the Extensions of Credit, as applicable, held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

“Responsible Officer” means any of the following: the chief executive officer,
president, vice-president, chief financial officer or secretary of the Borrower
or applicable Subsidiary Guarantor or any other officer of the Borrower or
applicable Subsidiary Guarantor reasonably acceptable to the Administrative
Agent.

“Revolving Credit Commitment” means (a) as to any Lender, the obligation of such
Lender to make Revolving Credit Loans to the account of the Borrower hereunder
in an aggregate principal amount at any time outstanding not to exceed the
amount set forth opposite such Lender’s name on the Register as such amount may
be reduced or modified at any time or from time to time pursuant to the terms
hereof and (b) as to all Lenders, the aggregate commitment of all Lenders to
make Revolving Credit Loans, as such amount may be reduced or modified at any
time or from time to time pursuant to the terms hereof. The Revolving Credit
Commitment of all Lenders on the Closing Date shall be Thirty Million Dollars
($30,000,000).

“Revolving Credit Commitment Percentage” means, as to any Lender at any time,
the ratio of (a) the amount of the Revolving Credit Commitment of such Lender to
(b) the Revolving Credit Commitments of all Lenders.

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II.

“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.

“Revolving Credit Maturity Date” means the earliest of the dates referred to in
Section 2.7.

“Revolving Credit Notes” means the collective reference to any Fourth Amended
and Restated Revolving Credit Notes made by the Borrower at the request of a
Lender, payable to such Lender holding a Revolving Credit Commitment,
substantially in the form of Exhibit A-1 hereto, evidencing the Revolving Credit
Facility, and any amendments, supplements and modifications thereto, any
substitutes therefor, and any replacements, restatements, renewals or extensions
thereof, in whole or in part.

 

17



--------------------------------------------------------------------------------

“Sale-Leaseback Transaction” means the sale and leaseback by the Borrower of
approximately One Hundred Million Dollars ($100,000,000) in value of real
property, equating to approximately 50 real estate parcels or units, pursuant to
the terms of one or more Master Lease Agreements and the Purchase and Sale
Agreement by and among any one or more of STORE Master Funding I, LLC, STORE
Capital Acquisitions, LLC, or STORE SPE O’Charley’s, LLC, and the Borrower and
occurring contemporaneously with the Closing Date.

“Sanctioned Entity” means (i) an agency of the government of, (ii) an
organization directly or indirectly controlled by, or (iii) a person resident in
a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time as such program may be applicable to such agency,
organization or person.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ ofac/sdn/index.html, or as otherwise
published from time to time.

“Scheduled Principal Repayments” means, for any applicable period of
computation, the aggregate of all scheduled principal repayments of Debt by the
Borrower (excluding scheduled principal repayments on Capital Leases in
existence on July 10, 2011).

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Credit Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Hedge Agreement permitted under Article XI,
in each case that is entered into by and between any Credit Party and any Hedge
Bank.

“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement and (ii) any Secured Cash Management Agreement.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lender, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 13.5, any other holder from time to time of any of any Secured
Obligations and, in each case, their respective successors and permitted
assigns.

“Security Documents” means the collective reference to the Subsidiary Guaranty
Agreement, the Collateral Agreement, the Mortgages, the Collateral Assignment
Agreement and each other agreement or writing pursuant to which the Borrower or
any Subsidiary thereof purports to pledge or grant a security interest in any
property or assets securing the Secured Obligations or any such Person purports
to guaranty the payment and/or performance of the Secured Obligations, all as
amended, restated, supplemented or otherwise modified from time to time.

 

18



--------------------------------------------------------------------------------

“Senior Subordinated Notes” means the Borrower’s unsecured 9% Senior
Subordinated Notes due 2013 issued on November 4, 2003 under the Senior
Subordinated Notes Indenture in the aggregate original principal amount of One
Hundred Twenty-Five Million ($125,000,000).

“Senior Subordinated Notes Indenture” means that certain Indenture, dated as of
November 4, 2003, among the Borrower, certain subsidiaries of the Borrower and
the Bond Trustee.

“Solvent” means, as to the Borrower and its Subsidiaries on a particular date,
that any such Person (a) has capital sufficient to carry on its business and
transactions and all business and transactions in which it has committed to
engage and is able to pay its debts as they mature, (b) owns property having a
value, both at fair valuation and at present fair saleable value, greater than
the amount required to pay its probable liabilities (including contingencies),
and (c) does not believe that it will incur debts or liabilities beyond its
ability to pay such debts or liabilities as they mature.

“SRLS Entities” means, collectively, SRLS LLC 5001, SRLS LLC 5002, SRLS LLC
5003, SRLS LLC 5004, SRLS LLC 5005 and SRLS LLC 5006.

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

“Subordinated Debt” means the collective reference to (i) the Senior
Subordinated Notes and (ii) other subordinated Debt consisting of high-yield
notes or convertible notes with a maturity no earlier than a date that is six
(6) months after the Revolving Credit Maturity Date issued on terms and
conditions (including subordination provisions) in form and substance reasonably
satisfactory to the Administrative Agent and consistent with then-current market
terms and conditions for such tenor of subordinated Debt.

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding capital stock or other ownership interests having ordinary voting
power to elect a majority of the board of directors or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by or the management is otherwise controlled by such Person
(irrespective of whether, at the time, capital stock or other ownership
interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.

“Subsidiary Guaranteed Obligations” means the collective reference to the
guaranteed obligations of each of the Subsidiaries party to the Subsidiary
Guaranty Agreement.

“Subsidiary Guarantors” means the collective reference to the Domestic
Subsidiaries of the Borrower now or hereafter party to the Subsidiary Guaranty
Agreement; provided, however, that SRLS Entities and any Franchisees shall not
be Subsidiary Guarantors.

“Subsidiary Guaranty Agreement” means the unconditional amended and restated
guaranty agreement dated as of the date hereof, executed by the Subsidiary
Guarantors in favor of the Administrative Agent for the ratable benefit of
itself and the Lenders, as amended, restated, supplemented or otherwise modified
from time to time.

 

19



--------------------------------------------------------------------------------

“Swingline Commitment” means the lesser of (a) Five Million Dollars ($5,000,000)
and (b) the available Revolving Credit Commitment.

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

“Swingline Lender” means Regions Bank, in its capacity as provider of Swingline
Loans, or any successor swingline lender hereunder.

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.

“Swingline Note” means the Fourth Amended and Restated Swingline Note made by
the Borrower at the request of the Swingline Lender, payable to the Swingline
Lender, substantially in the form of Exhibit A-2 hereto, evidencing the
Swingline Loans, and any amendments, supplements and modifications thereto, any
substitutes therefor, and any replacements, restatements, renewals or extensions
thereof, in whole or in part.

“Swingline Termination Date” means the Revolving Credit Maturity Date.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

“Tax Expense” means, with respect to the Borrower and its Subsidiaries for any
period, expense for federal, state, local and foreign income, value added and
similar taxes, franchise taxes and single business taxes without duplication,
for such period, calculated in accordance with GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, fines, additions to tax or penalties
applicable thereto.

“Termination Event” means except for any such event or condition that could not
reasonably be expected to have a Material Adverse Effect: (a) a “Reportable
Event” described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC, or (b) the withdrawal of the Borrower or any ERISA
Affiliate from a Pension Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, or
(e) any other event or condition which would constitute grounds under
Section 4042(a) of ERISA

 

20



--------------------------------------------------------------------------------

for the termination of, or the appointment of a trustee to administer, any
Pension Plan, or (f) the imposition of a Lien pursuant to Section 430(k) of the
Code or Section 303 of ERISA, or (g)the partial or complete withdrawal of the
Borrower or any ERISA Affiliate from a Multiemployer Plan if withdrawal
liability is asserted by such plan, or (h) any event or condition which results
in the reorganization or insolvency of a Multiemployer Plan under Sections 4241
or 4245 of ERISA, or (i) any event or condition which results in the termination
of a Multiemployer Plan under Section 4041A of ERISA or the institution by PBGC
of proceedings to terminate a Multiemployer Plan under Section 4042 of ERISA.

“Termination Value” means, in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements (which may include a Lender or any
Affiliate of a Lender).

“Total Secured Debt” means, as of any date of determination with respect to the
Borrower and its Subsidiaries on a Consolidated basis without duplication, the
sum of all secured Debt of the Borrower and its Subsidiaries.

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.

“United States” means the United States of America.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.

Section 1.2 General. Unless otherwise specified, a reference in this Agreement
to a particular article, section, subsection, Schedule or Exhibit is a reference
to that article, section, subsection, Schedule or Exhibit of this Agreement.
Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and plural, and pronouns stated in
the masculine, feminine or neuter gender shall include the masculine, the
feminine and the neuter. Any reference herein to “Charlotte time” shall refer to
the applicable time of day in Charlotte, North Carolina.

Section 1.3 Other Definitions and Provisions.

(a) Use of Capitalized Terms. Unless otherwise defined therein, all capitalized
terms defined in this Agreement shall have the defined meanings when used in
this Agreement and the other Loan Documents or any certificate, report or other
document made or delivered pursuant to this Agreement.

 

21



--------------------------------------------------------------------------------

(b) Miscellaneous. The words “hereof”, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.

(c) Plural and Singular. The meanings of defined terms are equally applicable to
the singular and plural forms of the defined terms.

ARTICLE II

REVOLVING CREDIT FACILITY

Section 2.1 Revolving Credit Loans. Subject to the terms and conditions of this
Agreement, and in reliance upon the representations and warranties set forth
herein, each Lender severally agrees to make Revolving Credit Loans to the
Borrower from time to time from the Closing Date through, but not including, the
Revolving Credit Maturity Date as requested by the Borrower in accordance with
the terms of Section 2.3; provided, that (a) the aggregate principal amount of
all outstanding Revolving Credit Loans (after giving effect to any amount
requested) shall not exceed the Revolving Credit Commitment less the Swingline
Commitment less all L/C Obligations and (b) the principal amount of outstanding
Revolving Credit Loans from any Lender to the Borrower shall not at any time
exceed such Lender’s Revolving Credit Commitment less such Lender’s Revolving
Credit Commitment Percentage of outstanding L/C Obligations and less such
Lender’s Revolving Credit Commitment Percentage of the Swingline Commitment.
Each Revolving Credit Loan by a Lender shall be in a principal amount equal to
such Lender’s Revolving Credit Commitment Percentage of the aggregate principal
amount of Revolving Credit Loans requested on such occasion. Subject to the
terms and conditions hereof, the Borrower may borrow, repay and reborrow
Revolving Credit Loans hereunder until the Revolving Credit Maturity Date.

Section 2.2 Swingline Loans.

(a) Availability. Subject to the terms and conditions of this Agreement, the
Swingline Lender agrees to make (unless it has determined that it is reasonably
likely that a Lender holding Revolving Credit Commitments is or shall become a
Defaulting Lender on or prior to the time on which the relevant Swingline Loan
is capable of being refunded in accordance with Section 2.2(d)) Swingline Loans
to the Borrower from time to time from the Closing Date through, but not
including, the Swingline Termination Date; provided, that the aggregate
principal amount of all outstanding Swingline Loans (after giving effect to any
amount requested), shall not exceed the lesser of (i) the Revolving Credit
Commitment less the sum of all outstanding Revolving Credit Loans and the L/C
Obligations and (ii) the Swingline Commitment; provided further that the
Swingline Lender will not make a Swingline Loan after it has received written
notice from the Administrative Agent that one or more of the applicable
conditions to Extensions of Credit specified in Section 6.3 is not then
satisfied until such conditions are satisfied or waived in accordance with the
provisions of this Agreement (and the Swingline Lender

 

22



--------------------------------------------------------------------------------

shall be entitled to conclusively rely on any such notice and shall have no
obligation to independently investigate the accuracy of such notice and shall
have no liability to the Borrower in respect thereof if such notice proves to be
inaccurate).

(b) Procedure for Advances of Swingline Loans. The Borrower shall give the
Swingline Lender notice at such times and in such form and substance as may be
agreed upon by the Swingline Lender and the Borrower; provided, however, that
the obligation of the Swingline Lender under this Section 2.2 to make any such
Swingline Loan to the Borrower shall be subject to all the terms and conditions
hereof (including, without limitation, the terms and conditions set forth in
subsection (a) above).

(c) Payment of Principal and Interest. Principal and interest on Swingline Loans
deemed requested pursuant to Section 2.2(b) hereof shall be paid pursuant to the
terms and conditions agreed upon between the Swingline Lender and the Borrower
without any deduction, setoff or counterclaim whatsoever. Principal and interest
on Swingline Loans requested pursuant to this Section 2.2 shall be paid pursuant
to the terms of this Agreement. Unless sooner paid pursuant to the provisions
hereof or the provisions of any Cash Management Program, the principal of the
Swingline Loans shall be paid in full, together with accrued interest thereon,
on the Swingline Termination Date.

(d) Refunding.

(i) Swingline Loans shall be refunded by the Lenders with a Revolving Credit
Commitment on demand by the Swingline Lender. Such refundings shall be made by
the Lenders in accordance with their respective Revolving Credit Commitment
Percentages and shall thereafter be reflected as Revolving Credit Loans of the
Lenders on the books and records of the Administrative Agent. Each Lender shall
fund its respective Revolving Credit Commitment Percentage of Revolving Credit
Loans as required to repay Swingline Loans outstanding to the Swingline Lender
upon demand by the Swingline Lender but in no event later than 2:00 p.m.
(Charlotte time) on the next succeeding Business Day after such demand is made.
No Lender’s obligation to fund its respective Revolving Credit Commitment
Percentage of a Swingline Loan shall be affected by any other Lender’s failure
to fund its Revolving Credit Commitment Percentage of a Swingline Loan, nor
shall any Lender’s Revolving Credit Commitment Percentage be increased as a
result of any such failure of any other Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan.

(ii) The Borrower shall pay to the Swingline Lender on demand the amount of such
Swingline Loans to the extent amounts received from the Lenders pursuant to
subsection 2.2(d)(i) are not sufficient to repay in full the outstanding
Swingline Loans requested or required to be refunded. In addition, the Borrower
hereby authorizes the Administrative Agent to charge any account maintained by
the Borrower with the Swingline Lender (up to the amount available therein) in
order to immediately pay the Swingline Lender the amount of such Swingline Loans
to the extent amounts received from the Lenders pursuant to subsection

 

23



--------------------------------------------------------------------------------

2.2(d)(i) are not sufficient to repay in full the outstanding Swingline Loans
requested or required to be refunded. If any portion of any such amount paid to
the Swingline Lender shall be recovered by or on behalf of the Borrower from the
Swingline Lender in bankruptcy or otherwise, the loss of the amount so recovered
shall be ratably shared among all the Lenders in accordance with their
respective Revolving Credit Commitment Percentages (unless the amounts so
recovered by or on behalf of the Borrower pertain to a Swingline Loan extended
after the occurrence and during the continuance of an Event of Default of which
the Administrative Agent has received notice in the manner required pursuant to
Section 13.3 and which such Event of Default has not been waived by the Required
Lenders or the Lenders, as applicable).

(iii) Each Lender with a Revolving Credit Commitment acknowledges and agrees
that its obligation to refund Swingline Loans in accordance with the terms of
this Section 2.2 is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Article VI. Further, each Lender agrees and acknowledges
that if prior to the refunding of any outstanding Swingline Loans pursuant to
this Section 2.2, one of the events described in Section 12.1(j) or (k) shall
have occurred, each Lender will, on the date the applicable Revolving Credit
Loan would have been made, purchase an undivided participating interest in the
Swingline Loan to be refunded in an amount equal to its Revolving Credit
Commitment Percentage of the aggregate amount of such Swingline Loan. Each
Lender will immediately transfer to the Swingline Lender, in immediately
available funds, the amount of its participation and upon receipt thereof the
Swingline Lender will deliver to such Lender a certificate evidencing such
participation dated the date of receipt of such funds and for such amount.
Whenever, at any time after the Swingline Lender has received from any Lender
such Lender’s participating interest in a Swingline Loan, the Swingline Lender
receives any payment on account thereof, the Swingline Lender will distribute to
such Lender its participating interest in such amount (appropriately adjusted,
in the case of interest payments, to reflect the period of time during which
such Lender’s participating interest was outstanding and funded).

(e) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, this Section 2.2 shall be subject to the terms and conditions of
Section 5.14 and Section 5.15.

Section 2.3 Procedure for Advances of Revolving Credit Loans.

(a) Requests for Borrowing.

(i) Revolving Credit Loans. The Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form of Exhibit B attached
hereto (a “Notice of Borrowing”) not later than 11:00 a.m. (Charlotte time)
(i) on the same Business Day as each Base Rate Loan and (ii) at least three
(3) Business Days before each LIBOR Rate Loan, of its intention to

 

24



--------------------------------------------------------------------------------

borrow, specifying (A) the date of such borrowing, which shall be a Business
Day, (B) the amount of such borrowing, which shall be, (x) with respect to Base
Rate Loans in an aggregate principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof, and (y) with respect to LIBOR Rate Loans in an
aggregate principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof, (C) whether the Loans are to be LIBOR Rate Loans or Base Rate
Loans, and (D) in the case of a LIBOR Rate Loan, the duration of the Interest
Period applicable thereto. A Notice of Borrowing received after 11:00 a.m.
(Charlotte time) shall be deemed received on the next Business Day. The
Administrative Agent shall promptly notify the Lenders of each Notice of
Borrowing.

(ii) Swingline Loans. Swingline Loans shall be requested in the manner set forth
in Section 2.2(b).

(b) Disbursements.

(i) Revolving Credit Loans. Not later than 2:00 p.m. (Charlotte time) on the
proposed borrowing date, each Lender will make available to the Administrative
Agent, for the account of the Borrower, at the office of the Administrative
Agent in funds immediately available to the Administrative Agent, such Lender’s
Revolving Credit Commitment Percentage of the Revolving Credit Loans to be made
on such borrowing date. The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section 2.3 in immediately available funds by crediting or
wiring such proceeds to the deposit account of the Borrower identified in the
most recent notice substantially in the form of Exhibit C hereto (a “Notice of
Account Designation”) delivered by the Borrower to the Administrative Agent or
as may be otherwise agreed upon by the Borrower and the Administrative Agent
from time to time. Subject to Section 5.7 hereof, the Administrative Agent shall
not be obligated to disburse the portion of the proceeds of any Revolving Credit
Loan requested pursuant to this Section 2.3 to the extent that any Lender has
not made available to the Administrative Agent its Revolving Credit Commitment
Percentage of such Loan. Revolving Credit Loans to be made for the purpose of
refunding Swingline Loans shall be made by the Lenders as provided in
Section 2.2(d).

(ii) Swingline Loans. Swingline Loans shall be disbursed in the manner set forth
in Section 2.2(b).

Section 2.4 Repayment of Loans.

(a) Repayment on Termination Date. The Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Revolving Credit Maturity Date, and (ii) all Swingline Loans in accordance with
Section 2.2(c), together, in each case, with all accrued but unpaid interest
thereon.

 

25



--------------------------------------------------------------------------------

(b) Mandatory Repayment of Revolving Credit Loans. If at any time the
outstanding principal amount of all Revolving Credit Loans plus the Swingline
Commitment and L/C Obligations exceeds the Revolving Credit Commitment, then the
Borrower shall repay immediately upon notice from the Administrative Agent, by
payment to the Administrative Agent for the account of the Lenders, Extensions
of Credit in an amount equal to such excess with each such repayment applied
first to the principal amount of outstanding Swingline Loans, second to the
principal amount of outstanding Revolving Credit Loans and third, with respect
to any Letters of Credit then outstanding, a payment of Cash Collateral into a
Cash Collateral account opened by the Administrative Agent, for the benefit of
the Lenders in an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit (such Cash Collateral to be applied in
accordance with Section 12.2(b)).

(c) Optional Repayments. The Borrower may at any time and from time to time
repay the Loans, in whole or in part, upon at least three (3) Business Days’
irrevocable notice to the Administrative Agent with respect to LIBOR Rate Loans
and one (1) Business Day irrevocable notice with respect to Base Rate Loans and
Swingline Loans, substantially in the form attached hereto as Exhibit D (a
“Notice of Prepayment”) specifying the date and amount of repayment and whether
the repayment is of LIBOR Rate Loans, Base Rate Loans, Swingline Loans or a
combination thereof, and, if of a combination thereof, the amount allocable to
each. Upon receipt of such notice, the Administrative Agent shall promptly
notify each Lender. If any such notice is given, the amount specified in such
notice shall be due and payable on the date set forth in such notice. Partial
repayments shall be in an aggregate amount (i) of $1,000,000 or a whole multiple
of $500,000 in excess thereof with respect to Base Rate Loans (other than
Swingline Loans), (ii) of $1,000,000 or a whole multiple of $500,000 in excess
thereof with respect to LIBOR Rate Loans and (iii) permitted pursuant to the
Cash Management Program (or as otherwise agreed to by the Swingline Lender and
the Borrower) with respect to Swingline Loans. Each such repayment shall be
accompanied by any amount required to be paid pursuant to Section 5.9 hereof.

(d) Limitation on Repayment of LIBOR Rate Loans. The Borrower may not repay any
LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such repayment is accompanied by any amount required
to be paid pursuant to Section 5.9 hereof.

(e) Hedging Agreements. No repayment or prepayment pursuant to this Section 2.4
shall affect any of the Borrower’s obligations under any Hedging Agreement.

Section 2.5 Evidence of Debt.

(a) Extensions of Credit. The Extensions of Credit made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or

 

26



--------------------------------------------------------------------------------

otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note, and/or Swingline Note, as applicable, which shall
evidence such Lender’s Revolving Credit Loans, and/or Swingline Loans, as
applicable, in addition to such accounts or records. Each Lender may attach
schedules to its Notes and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

(b) Participations. In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

Section 2.6 Permanent Reduction of the Revolving Credit Commitment.

(a) Voluntary Reduction. The Borrower shall have the right at any time and from
time to time, upon at least five (5) Business Days prior written notice to the
Administrative Agent, to permanently reduce, without premium or penalty, (i) the
entire Revolving Credit Commitment at any time or (ii) portions of the Revolving
Credit Commitment, from time to time, in an aggregate principal amount not less
than $1,000,000 or any whole multiple of $500,000 in excess thereof. The amount
of each partial permanent reduction shall permanently reduce the Lenders’
Revolving Credit Commitments pro rata in accordance with their respective
Revolving Credit Commitment Percentages.

(b) [Intentionally Omitted].

(c) Corresponding Payment. Each permanent reduction permitted pursuant to this
Section 2.6 shall be accompanied by a payment of principal sufficient to reduce
the aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced and if the Revolving Credit Commitment as so reduced is
less than the aggregate amount of all outstanding Letters of Credit, the
Borrower shall be required to deposit Cash Collateral in a Cash Collateral
account opened by the Administrative Agent in an amount equal to the aggregate
then undrawn and unexpired amount of such Letters of Credit. Such Cash
Collateral shall be applied in accordance with Section 12.2(b). Any reduction of
the Revolving Credit Commitment to zero shall be accompanied by payment of all
outstanding Revolving Credit Loans and Swingline Loans (and furnishing of Cash
Collateral satisfactory to the Administrative Agent for all L/C Obligations) and
shall result in the termination of the Revolving Credit Commitment and the
Swingline Commitment and the Revolving Credit Facility. Such Cash Collateral
shall be applied in

 

27



--------------------------------------------------------------------------------

accordance with Section 12.2(b). If the reduction of the Revolving Credit
Commitment requires the repayment of any LIBOR Rate Loan, such repayment shall
be accompanied by any amount required to be paid pursuant to Section 5.9.

Section 2.7 Termination of Revolving Credit Facility. The Revolving Credit
Facility shall terminate on the earliest of (a) August 1, 2013; provided that
such date shall be automatically extended to October 17, 2016, if the Senior
Subordinated Notes are repaid or redeemed in full on or prior to December 31,
2011, (b) the date of termination by the Borrower pursuant to Section 2.6, or
(c) the date of termination by the Administrative Agent on behalf of the Lenders
pursuant to Section 12.2(a).

ARTICLE III

LETTER OF CREDIT FACILITY

Section 3.1 L/C Commitment.

(a) Availability. Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the L/C Participants set forth in
Section 3.4(a), agrees to issue standby Letters of Credit for the account of the
Borrower on any Business Day from the Closing Date through but not including the
fifth (5th) Business Day prior to the Revolving Credit Maturity Date in such
form as may be approved from time to time by the Issuing Lender; provided, that
the Issuing Lender shall have no obligation to issue, and L/C Participants shall
have no obligation to participate in, any Letter of Credit if, after giving
effect to such issuance, (a) the L/C Obligations would exceed the L/C Commitment
or (b) the aggregate principal amount of outstanding Revolving Credit Loans,
plus the Swingline Commitment, plus the aggregate amount of L/C Obligations
would exceed the Revolving Credit Commitment. Each Letter of Credit shall (i) be
in a minimum amount of $25,000, (ii) be a standby letter of credit issued to
support obligations of the Borrower or any of the Subsidiary Guarantors,
contingent or otherwise, incurred in the ordinary course of business,
(iii) expire on a date satisfactory to the Issuing Lender, which date shall be
no later than the earlier of (A) one year from the date of issuance of such
Letter of Credit and (B) the fifth (5th) Business Day prior to the Revolving
Credit Maturity Date and (iv) be subject to the Uniform Customs and/or ISP98, as
set forth in the Application or as determined by the Issuing Lender and, to the
extent not inconsistent therewith, the laws of the State of North Carolina. The
Issuing Lender shall not at any time be obligated to issue, and L/C Participants
shall have no obligation to participate in, any Letter of Credit hereunder if
such issuance would conflict with, or cause the Issuing Lender or any L/C
Participant to exceed any limits imposed by, any Applicable Law. References
herein to “issue” and derivations thereof with respect to Letters of Credit
shall also include extensions or modifications of any existing Letters of
Credit, unless the context otherwise requires. The Existing Letters of Credit
shall be deemed to be Letters of Credit issued and outstanding under this
Agreement on and after the Closing Date; provided, however, that such Existing
Letters of Credit shall be replaced by letters of credit issued by Wells Fargo,
as Issuing Lender, pursuant to and under the terms of this Agreement upon the
expiration and/or maturity thereof and shall not otherwise be extended, renewed
or modified.

 

28



--------------------------------------------------------------------------------

(b) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, Article III shall be subject to the terms and conditions of
Section 5.14 and Section 5.15.

Section 3.2 Procedure for Issuance of Letters of Credit. The Borrower may from
time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at the Administrative Agent’s Office an
Application therefor, completed to the satisfaction of the Issuing Lender, and
such other certificates, documents and other papers and information as the
Issuing Lender may reasonably request. Upon receipt of any Application, the
Issuing Lender shall process such Application and the certificates, documents
and other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall, subject to Section 3.1 and
Article VI hereof, promptly issue the Letter of Credit requested thereby (but in
no event shall the Issuing Lender be required to issue any Letter of Credit
earlier than three (3) Business Days after its receipt of the Application
therefor and all such other certificates, documents and other papers and
information relating thereto) by issuing the original of such Letter of Credit
to the beneficiary thereof or as otherwise may be agreed by the Issuing Lender
and the Borrower. The Issuing Lender shall promptly furnish to the Borrower a
copy of such Letter of Credit and promptly notify each Lender of the issuance
and upon request by any Lender, furnish to such Lender a copy of such Letter of
Credit and the amount of such Lender’s Letter of Credit participation therein.

Section 3.3 Commissions and Other Charges.

(a) Letter of Credit Commission. Subject to Section 5.14, the Borrower shall pay
to the Administrative Agent, for the account of the Issuing Lender and the L/C
Participants, a letter of credit commission with respect to each Letter of
Credit in an amount equal to the face amount of such Letter of Credit, as
applicable, multiplied by the Applicable Margin with respect to LIBOR Rate Loans
for the Revolving Credit Facility (determined on a per annum basis). Such
commission shall be payable quarterly in arrears on the last Business Day of
each calendar quarter and on the Revolving Credit Maturity Date. The
Administrative Agent shall, promptly following its receipt thereof, distribute
to the Issuing Lender and the L/C Participants all commissions received pursuant
to this Section 3.3(a) in accordance with their respective Revolving Credit
Commitment Percentages.

(b) Issuance Fee. In addition to the foregoing commission, the Borrower shall
pay the Issuing Lender, for its own account, an issuance fee with respect to
each Letter of Credit in an amount equal to the face amount of such Letter of
Credit multiplied by 0.125% per annum. Such issuance fee shall be payable
quarterly in arrears on the last Business Day of each calendar quarter and on
the Revolving Credit Maturity Date.

(c) Other Fees and Expenses. In addition to the foregoing fees and commissions,
the Borrower shall pay or reimburse the Issuing Lender, for its own account, for
such normal and customary costs and expenses as are incurred or charged by the
Issuing Lender in issuing, effecting payment under, amending or otherwise
administering any Letter of Credit.

 

29



--------------------------------------------------------------------------------

Section 3.4 L/C Participations.

(a) Participations. The Issuing Lender irrevocably agrees to grant and hereby
grants to each L/C Participant, and, to induce the Issuing Lender to issue
Letters of Credit hereunder, each L/C Participant irrevocably agrees to accept
and purchase and hereby accepts and purchases from the Issuing Lender, on the
terms and conditions hereinafter stated, for such L/C Participant’s own account
and risk an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in the Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued hereunder and the amount of each
draft paid by the Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrower through a Revolving Credit Loan or otherwise
in accordance with the terms of this Agreement, such L/C Participant shall pay
to the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s Revolving Credit
Commitment Percentage of the amount of such draft, or any part thereof, which is
not so reimbursed.

(b) Payments by L/C Participants. Upon becoming aware of any amount required to
be paid by any L/C Participant to the Issuing Lender pursuant to Section 3.4(a)
in respect of any unreimbursed portion of any payment made by the Issuing Lender
under any Letter of Credit, the Issuing Lender shall notify each L/C Participant
of the amount and due date of such required payment and such L/C Participant
shall pay to the Issuing Lender the amount specified on the applicable due date.
If any such amount is paid to the Issuing Lender after the date such payment is
due, such L/C Participant shall pay to the Issuing Lender on demand, in addition
to such amount, the product of (i) such amount, times (ii) the daily average
Federal Funds Rate as determined by the Administrative Agent during the period
from and including the date such payment is due to the date on which such
payment is immediately available to the Issuing Lender, times (iii) a fraction
the numerator of which is the number of days that elapse during such period and
the denominator of which is 360. A certificate of the Issuing Lender with
respect to any amounts owing under this Section 3.4(b) shall be conclusive in
the absence of manifest error. With respect to payment to the Issuing Lender of
the unreimbursed amounts described in this Section 3.4(b), if the L/C
Participants receive notice that any such payment is due (A) prior to 1:00 p.m.
(Charlotte time) on any Business Day, such payment shall be due that Business
Day, and (B) after 1:00 p.m. (Charlotte time) on any Business Day, such payment
shall be due on the following Business Day.

(c) Distributions to L/C Participants. Whenever, at any time after the Issuing
Lender has made payment under any Letter of Credit and has received from any L/C
Participant its Revolving Credit Commitment Percentage of such payment in
accordance with this Section 3.4, the Issuing Lender receives any payment
related to such Letter of Credit (whether directly from the Borrower or
otherwise, or any payment of interest on account thereof, the Issuing Lender
will distribute to such L/C Participant its pro rata share thereof; provided,
that in the event that any such payment received by the Issuing Lender shall be
required to be returned by the Issuing Lender, such L/C Participant shall return
to the Issuing Lender the portion thereof previously distributed by the Issuing
Lender to it.

 

30



--------------------------------------------------------------------------------

Section 3.5 Reimbursement Obligation of the Borrower. In the event of any
drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section 3.5
or with funds from other sources), in same day funds, the Issuing Lender on each
date on which the Issuing Lender notifies the Borrower of the date and amount of
a draft paid under any Letter of Credit for the amount of (a) such draft so paid
and (b) any amounts referred to in Section 3.3(c) incurred by the Issuing Lender
in connection with such payment. Unless the Borrower shall immediately notify
the Issuing Lender that the Borrower intends to reimburse the Issuing Lender for
such drawing from other sources or funds, the Borrower shall be deemed to have
timely given a Notice of Borrowing to the Administrative Agent requesting that
the Lenders make a Revolving Credit Loan bearing interest at the Base Rate on
such date in the amount of (a) such draft so paid and (b) any amounts referred
to in Section 3.3(c) incurred by the Issuing Lender in connection with such
payment, and the Lenders shall make a Revolving Credit Loan bearing interest at
the Base Rate in such amount, the proceeds of which shall be applied to
reimburse the Issuing Lender for the amount of the related drawing and costs and
expenses. Each Lender acknowledges and agrees that its obligation to fund a
Revolving Credit Loan in accordance with this Section 3.5 to reimburse the
Issuing Lender for any draft paid under a Letter of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Section 2.3(a) or Article VI. If the Borrower has elected to pay the amount of
such drawing with funds from other sources and shall fail to reimburse the
Issuing Lender as provided above, the unreimbursed amount of such drawing shall
bear interest at the rate which would be payable on any outstanding Base Rate
Loans which were then overdue from the date such amounts become payable (whether
at stated maturity, by acceleration or otherwise) until payment in full.

Section 3.6 Obligations Absolute. The Borrower’s obligations under this Article
III (including, without limitation, the Reimbursement Obligation) shall be
absolute and unconditional under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment which the Borrower may have or
have had against the Issuing Lender or any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees that the Issuing Lender and the L/C
Participants shall not be responsible for, and the Borrower’s Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions caused by the Issuing Lender’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by final nonappealable judgment. The Borrower agrees that any
action taken or omitted by the Issuing Lender under or in connection with any
Letter of Credit or the related drafts or documents, if done in the absence of
gross negligence or willful misconduct, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender or any L/C

 

31



--------------------------------------------------------------------------------

Participant to the Borrower. The responsibility of the Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit, in addition to any payment obligation expressly provided for in such
Letter of Credit, shall be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are in conformity with such Letter of Credit.

Section 3.7 Effect of Application. To the extent that any provision of any
Application related to any Letter of Credit is inconsistent with the provisions
of this Article III, the provisions of this Article III shall apply.

ARTICLE IV

APPLICATION OF PROCEEDS

Section 4.1 [Intentionally Omitted].

Section 4.2 [Intentionally Omitted].

Section 4.3 [Intentionally Omitted].

Section 4.4 Application of Proceeds. Any proceeds received by the Administrative
Agent or any Lender in accordance with the terms of this Agreement or any other
Loan Document in connection with any disposition of Collateral (including,
without limitation, whether by reason of insurance or condemnation events),
shall be applied in accordance with Section 5.5

Section 4.5 [Intentionally Omitted].

ARTICLE V

GENERAL LOAN PROVISIONS

Section 5.1 Interest.

(a) Interest Rate Options. Subject to the provisions of this Section 5.1, at the
election of the Borrower, (i) Revolving Credit Loans shall bear interest at
(A) the Base Rate plus the Applicable Margin as set forth in Section 5.1(c) or
(B) the LIBOR Rate plus the Applicable Margin as set forth in Section 5.1(c) and
(ii) any Swingline Loan shall bear interest at the Base Rate plus the Applicable
Margin as set forth in Section 5.1(c). The Borrower shall select the rate of
interest and Interest Period, if any, applicable to any Loan at the time a
Notice of Borrowing is given pursuant to Section 2.3, as applicable, or at the
time a Notice of Conversion/Continuation is given pursuant to Section 5.2. Any
Loan or any portion thereof as to which the Borrower has not duly specified an
interest rate as provided herein shall be deemed a Base Rate Loan.

(b) Interest Periods. In connection with each LIBOR Rate Loan, the Borrower, by
giving notice at the times described in Section 5.1(a), shall elect an interest
period (each, an “Interest Period”) to be applicable to such Loan, which
Interest Period shall be a period of one (1), two (2), three (3), or six
(6) months with respect to each LIBOR Rate Loan; provided that:

(i) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;

 

32



--------------------------------------------------------------------------------

(ii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;

(iii) any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;

(iv) no Interest Period shall extend beyond the Revolving Credit Maturity Date;
and

(v) there shall be no more than six (6) Interest Periods in effect at any time.

(c) Applicable Margin. The Applicable Margin provided for in Section 5.1(a) with
respect to any Loan (the “Applicable Margin”) shall be based upon the table set
forth below and shall be determined and adjusted quarterly on the date (each a
“Calculation Date”) ten (10) Business Days after the earlier of (i) the date on
which Borrower provides or (ii) the date on which the Borrower is required to
provide, an Officer’s Compliance Certificate for the most recently ended Fiscal
Quarter of the Borrower; provided, however, that (A) the initial Applicable
Margin shall be based on Pricing Level III (as shown below) and shall remain at
Pricing Level III until the first Calculation Date following the first full
Fiscal Quarter occurring after the Closing Date and, thereafter the Pricing
Level shall be determined by reference to the Adjusted Debt to EBITDAR Ratio as
of the last day of the most recently ended Fiscal Quarter of the Borrower
preceding the applicable Calculation Date, and (B) if the Borrower fails to
provide the Officer’s Compliance Certificate as required by Section 8.2 for the
most recently ended Fiscal Quarter of the Borrower preceding the applicable
Calculation Date, the Applicable Margin from such Calculation Date shall be
based on Pricing Level I (as shown below) until such time as an appropriate
Officer’s Compliance Certificate is provided, at which time the Pricing Level
shall be determined by reference to the Adjusted Debt to EBITDAR Ratio as of the
last day of the most recently ended Fiscal Quarter of the Borrower preceding
such Calculation Date. Subject to Sections 5.1(c)(ii)(A) and (B) in the
preceding sentence, the Applicable Margin shall be effective

 

33



--------------------------------------------------------------------------------

from one Calculation Date until the next Calculation Date. Any adjustment in the
Applicable Margin shall be applicable to all Extensions of Credit then existing
or subsequently made or issued.

Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or 8.2 is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
(ii) the Revolving Credit Commitment is in effect, or (iii) any Extension of
Credit is outstanding when such inaccuracy is discovered or such financial
statement or Officer’s Compliance Certificate was delivered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (x) the Borrower shall promptly
deliver to the Administrative Agent a corrected Officer’s Compliance Certificate
for such Applicable Period, (y) the Applicable Margin for such Applicable Period
shall be determined as if the Adjusted Debt to EBITDAR Ratio in the corrected
Officer’s Compliance Certificate were applicable for such Applicable Period, and
(z) the Borrower shall promptly and retroactively be obligated to pay to the
Administrative Agent the accrued additional interest and fees owing as a result
of such increased Applicable Margin for such Applicable Period, which payment
shall be promptly applied by the Administrative Agent in accordance with
Section 5.4. Nothing in this paragraph shall limit the rights of the
Administrative Agent and Lenders with respect to Sections 5.1(d) and 12.2 nor
any of their other rights under this Agreement. The Borrower’s obligations under
this paragraph shall survive the termination of the Revolving Credit Commitment
and the repayment of all other Obligations hereunder.

Pricing Grid

 

Level

  

Adjusted Debt to EBITDAR Ratio

   Applicable Base Rate
Margin     Applicable LIBOR Rate
Margin  

I

  

Greater than or equal to 5.00 to 1.00

     3.000 %      4.000 % 

II

  

Greater than or equal to 4.50 to 1.00 but less than 5.00 to 1.00

     2.750 %      3.750 % 

III

  

Greater than or equal to 4.00 to 1.00 but less than 4.50 to 1.00

     2.500 %      3.500 % 

IV

  

Greater than or equal to 3.50 to 1.00 but less than 4.00 to 1.00

     2.250 %      3.250 % 

V

  

Less than 3.50 to 1.00

     2.000 %      3.000 % 

(d) Default Rate. Subject to Section 12.3, (i) immediately upon the occurrence
of and during the continuance of an Event of Default under Section 12.1(a),
12.1(b), 12.1(j) and 12.1(k), and (ii) at the election of the Required Lenders,
upon the occurrence and during the continuance of any other Event of Default,
(A) the Borrower

 

34



--------------------------------------------------------------------------------

shall no longer have the option to request LIBOR Rate Loans or Swingline Loans,
(B) all outstanding LIBOR Rate Loans shall bear interest at a rate per annum of
two percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to LIBOR Rate Loans until the end of the applicable Interest Period
and thereafter at a rate equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to Base Rate Loans, and
(C) all outstanding Base Rate Loans and other Obligations arising hereunder or
under any other Loan Document shall bear interest at a rate per annum equal to
two percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans or such other Obligations arising hereunder or
under any other Loan Document. Interest shall continue to accrue on the
Obligations after the filing by or against the Borrower of any petition seeking
any relief in bankruptcy or under any act or law pertaining to insolvency or
debtor relief, whether state, federal or foreign.

(e) Interest Payment and Computation. Interest on each Base Rate Loan shall be
payable in arrears on the last Business Day of each calendar quarter commencing
with the quarter ending December 31, 2011 and interest on each LIBOR Rate Loan
shall be payable on the last day of each Interest Period applicable thereto, and
if such Interest Period extends over three (3) months, at the end of each three
(3) month interval during such Interest Period. Interest on LIBOR Rate Loans and
all fees payable hereunder shall be computed on the basis of a 360-day year and
assessed for the actual number of days elapsed and interest on Base Rate Loans
shall be computed on the basis of a 365/366-day year and assessed for the actual
number of days elapsed.

(f) Maximum Rate. In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest under this Agreement charged or collected pursuant
to the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Applicable Law and the Lenders shall at
the Administrative Agent’s option (i) promptly refund to the Borrower any
interest received by the Lenders in excess of the maximum lawful rate or
(ii) apply such excess to the principal balance of the Obligations on a pro rata
basis. It is the intent hereof that the Borrower not pay or contract to pay, and
that neither the Administrative Agent nor any Lender receive or contract to
receive, directly or indirectly in any manner whatsoever, interest in excess of
that which may be paid by the Borrower under Applicable Law.

Section 5.2 Notice and Manner of Conversion or Continuation of Loans. Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrower shall have the option to (a) convert at any time following the third
Business Day after the Closing Date all or any portion of any outstanding Base
Rate Loans (other than Swingline Loans) in a principal amount equal to
$1,000,000 or any whole multiple of $500,000 in excess thereof into one or more
LIBOR Rate Loans and (b) upon the expiration of any Interest Period, (i) convert
all or any part of its outstanding LIBOR Rate Loans in a principal amount equal
to $1,000,000 or a whole multiple of $500,000 in excess thereof into Base Rate
Loans (other than Swingline Loans) or (ii) continue such LIBOR Rate Loans as
LIBOR Rate Loans. Whenever the Borrower desires to

 

35



--------------------------------------------------------------------------------

convert or continue Loans as provided above, the Borrower shall give the
Administrative Agent irrevocable prior written notice in the form attached as
Exhibit E (a “Notice of Conversion/Continuation”) not later than 11:00 a.m.
(Charlotte time) three (3) Business Days before the day on which a proposed
conversion or continuation of such Loan is to be effective specifying (A) the
Loans to be converted or continued, and, in the case of any LIBOR Rate Loan to
be converted or continued, the last day of the Interest Period therefor, (B) the
effective date of such conversion or continuation (which shall be a Business
Day), (C) the principal amount of such Loans to be converted or continued, and
(D) the Interest Period to be applicable to such converted or continued LIBOR
Rate Loan. The Administrative Agent shall promptly notify the Lenders of such
Notice of Conversion/Continuation. LIBOR Rate Loans shall be converted to Base
Rate Loans upon the expiration of the applicable Interest Period unless the
Administrative Agent shall have received a Notice of Conversion/Continuation
pursuant to the above.

Section 5.3 Fees.

(a) Commitment Fee. Commencing on the Closing Date, subject to Section 5.14, the
Borrower shall pay to the Administrative Agent, for the account of the Lenders,
a non-refundable commitment fee at a rate per annum equal to the applicable rate
based upon the table set forth below (the “Commitment Fee Rate”) on the
aggregate average daily unused portion of the Revolving Credit Commitment (other
than the Defaulting Lenders’, if any); provided, that the amount of outstanding
Swingline Loans shall not be considered usage of the Revolving Credit Commitment
for the purpose of calculating such commitment fee (other than with respect to
calculating any commitment fee due to the Swingline Lender in which case, the
full Swingline Commitment shall be deemed usage of the Revolving Credit
Commitment). The commitment fee shall be payable in arrears on the last Business
Day of each calendar quarter during the term of this Agreement commencing on the
first such date following the Closing Date, and on the Revolving Credit Maturity
Date. Such commitment fee shall be distributed by the Administrative Agent to
the Lenders (other than any Defaulting Lender) pro rata in accordance with the
Lenders’ respective Revolving Credit Commitment Percentages. The Commitment Fee
Rate shall be based upon the table set forth below and shall be determined and
adjusted quarterly on each Calculation Date; provided, however, that (i) the
initial Commitment Fee Rate shall be based on Pricing Level III (as shown below)
and shall remain at Pricing Level III until the first Calculation Date following
the first full Fiscal Quarter occurring after the Closing Date and thereafter
the Pricing Level shall be determined by reference to the Adjusted Debt to
EBITDAR Ratio as of the last day of the most recently ended Fiscal Quarter of
the Borrower preceding the applicable Calculation Date, and (ii) if the Borrower
fails to provide the Officer’s Compliance Certificate as required by Section 8.2
for the most recently ended Fiscal Quarter of the Borrower preceding the
applicable Calculation Date, the Commitment Fee Rate from such Calculation Date
shall be based on Pricing Level I (as shown below) until such time as an
appropriate Officer’s Compliance Certificate is provided, at which time the
Pricing Level shall be determined by reference to the Adjusted Debt to EBITDAR
Ratio as of the last day of the most recently ended Fiscal Quarter of the
Borrower preceding such Calculation Date. Subject to Sections 5.3(a)(i) and
(ii) in the preceding sentence, the Commitment Fee Rate shall be effective from
one Calculation Date until the next Calculation Date.

 

36



--------------------------------------------------------------------------------

Pricing Level

  

Adjusted Debt to EBITDAR Ratio

   Commitment Fee Rate  

I

  

Greater than or equal to 5.00 to 1.00

     0.750 % 

II

  

Greater than or equal to 4.50 to 1.00, but less than 5.00 to 1.00

     0.750 % 

III

  

Greater than or equal to 4.00 to 1.0, but less than 4.50 to 1.00

     0.625 % 

IV

  

Greater than or equal to 3.50 to 1.00 but less than 4.00 to 1.00

     0.500 % 

V

  

Less than 3.50 to 1.00

     0.375 % 

(b) Upfront Fees. On the Closing Date, the Borrower shall pay to the
Administrative Agent, for the account of the Lenders, Upfront Fees as provided
in that certain commitment letter between the Borrower and the Administrative
Agent dated as of August 5, 2011 (the “Commitment Letter”).

(c) Administrative Agent’s and Other Fees. In order to compensate the
Administrative Agent for structuring and syndicating the Loans and for its
obligations hereunder, the Borrower agrees to pay to the Administrative Agent,
for its account (and, in the case of the other lead arrangers with respect to
applicable arrangement fees, for their respective accounts), the administrative
fee and other fees set forth in the Commitment Letter and any other fee letters
between the lead arrangers and the Borrower.

Section 5.4 Manner of Payment.

(a) Sharing of Payments. Each payment by the Borrower on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
(including the Reimbursement Obligation) payable to the Lenders under this
Agreement or any other Loan Document shall be made not later than 1:00 p.m.
(Charlotte time) on the date specified for payment under this Agreement to the
Administrative Agent at the Administrative Agent’s Office for the account of the
Lenders (other than as set forth below) pro rata in accordance with their
respective Revolving Credit Commitment Percentages (except as specified below),
in Dollars, in immediately available funds and shall be made without any setoff,
counterclaim or deduction whatsoever. Any payment received after such time but
before 2:00 p.m. (Charlotte time) on such day shall be deemed a payment on such
date for the purposes of Section 12.1, but for all other purposes shall be
deemed to have been made on the next succeeding Business Day. Any payment
received after 2:00 p.m. (Charlotte time) shall be deemed to have been made on
the next succeeding Business Day for all purposes. Upon receipt by the
Administrative Agent of each such payment, the Administrative Agent shall
distribute to each Lender at its address for notices set forth herein its pro
rata share of such payment in accordance with such Lender’s Revolving Credit
Commitment Percentage (except as specified below) and shall wire advice of the
amount of such credit to each Lender. Each payment to the Administrative Agent
of the Issuing Lender’s fees or L/C Participants’ commissions shall be made in
like manner, but for the account of the Issuing Lender or the L/C Participants,
as the case may be. Each payment to the Administrative Agent of

 

37



--------------------------------------------------------------------------------

Administrative Agent’s fees or expenses shall be made for the account of the
Administrative Agent and any amount payable to any Lender under Sections 5.8,
5.9, 5.10, 5.11 or 14.2 shall be paid to the Administrative Agent for the
account of the applicable Lender. Subject to Section 5.1(b)(ii), if any payment
under this Agreement shall be specified to be made upon a day which is not a
Business Day, it shall be made on the next succeeding day which is a Business
Day and such extension of time shall in such case be included in computing any
interest if payable along with such payment.

(b) Defaulting Lenders. Notwithstanding the foregoing clause (a), if there
exists a Defaulting Lender each payment by the Borrower to such Defaulting
Lender hereunder shall be applied in accordance with Section 5.14(b).

Section 5.5 Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 12.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received by the Lenders upon the Secured
Obligations and all net proceeds from the enforcement of the Secured Obligations
shall be applied:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lender in its capacity
as such and the Swingline Lender in its capacity as such, ratably among the
Administrative Agent, the Issuing Lender and Swingline Lender in proportion to
the respective amounts described in this clause First payable to them;

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements and Secured Cash Management
Agreements, ratably among the Lenders, the Issuing Lender, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize any L/C Obligations then outstanding; and

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such

 

38



--------------------------------------------------------------------------------

supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be. Each Cash
Management Bank or Hedge Bank not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article XIII for itself and its Affiliates as if a
“Lender” party hereto.

Section 5.6 Adjustments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations (other than pursuant to
Sections 5.9, 5.10, 5.11 or 14.2 hereof) greater than its pro rata share thereof
as provided herein, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:

(a) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(b) the provisions of this paragraph shall not be construed to apply to (i) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (ii) the application of Cash Collateral
provided for in Section 5.14 or (iii) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to the Borrower or any Subsidiary thereof (as to
which the provisions of this paragraph shall apply).

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

Section 5.7 Obligations of Lenders.

(a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.3(b) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent

 

39



--------------------------------------------------------------------------------

forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the daily average
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(b) Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit are several and are not joint or joint and
several. The failure of any Lender to make available its Commitment Percentage
of any Loan requested by the Borrower shall not relieve it or any other Lender
of its obligation, if any, hereunder to make its Commitment Percentage of such
Loan available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its Commitment Percentage of such Loan
available on the borrowing date.

Section 5.8 Changed Circumstances.

(a) Circumstances Affecting LIBOR Rate Availability. In connection with any
request for a LIBOR Rate Loan or a Base Rate Loan as to which the interest rate
is determined with reference to LIBOR or a conversion to or continuation
thereof, if for any reason (i) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that Dollar
deposits are not being offered to banks in the London interbank Eurodollar
market for the applicable amount and Interest Period of such Loan, (ii) the
Administrative Agent shall determine (which determination shall be conclusive
and binding absent manifest error) that reasonable and adequate means do not
exist for the ascertaining the LIBOR Rate for such Interest Period with respect
to a proposed LIBOR Rate Loan or any Base Rate Loan as to which the interest
rate is determined with reference to LIBOR or (iii) the Required Lenders shall
determine (which determination shall be conclusive and binding absent manifest
error) that the LIBOR Rate does not adequately and fairly reflect the cost to
such Lenders of making or maintaining such Loans during such Interest Period,
then the Administrative Agent shall promptly give notice thereof to the
Borrower. Thereafter, until the Administrative Agent notifies the Borrower that
such circumstances no longer exist, the obligation of the Lenders to make LIBOR
Rate Loans or Base Rate Loan as to which the interest rate is determined with
reference to LIBOR and the right of the Borrower to convert any Loan to or
continue any Loan as a LIBOR Rate Loan or a Base Rate Loan as to which the
interest rate is determined with reference to LIBOR shall be suspended, and
(i) in the case of LIBOR Rate Loans, the Borrower shall either (A) repay in full
(or cause to be repaid in full) the then outstanding principal amount of each
such LIBOR Rate Loan together with accrued interest thereon (subject to
Section 5.1(e)), on the last day of the then current Interest Period applicable

 

40



--------------------------------------------------------------------------------

to such LIBOR Rate Loan; or (B) convert the then outstanding principal amount of
each such LIBOR Rate Loan to a Base Rate Loan as to which the interest rate is
not determined by reference to LIBOR as of the last day of such Interest Period;
or (ii) in the case of Base Rate Loans as to which the interest rate is
determined by reference to LIBOR, the Borrower shall convert the then
outstanding principal amount of each such Loan to a Base Rate Loan as to which
the interest rate is not determined by reference to LIBOR as of the last day of
such Interest Period.

(b) Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan or any Base Rate Loan as to which the interest rate
is determined with reference to the LIBOR Rate, such Lender shall promptly give
notice thereof to the Administrative Agent and the Administrative Agent shall
promptly give notice to the Borrower and the other Lenders. Thereafter, until
the Administrative Agent notifies the Borrower that such circumstances no longer
exist, (i) the obligations of the Lenders to make LIBOR Rate Loans and Base Rate
Loans as to which the interest rate is determined with reference to the LIBOR
Rate and the right of the Borrower to convert any Loan to a LIBOR Rate Loan or
continue any Loan as a LIBOR Rate Loan or a Base Rate Loan as to which the
interest rate is determined with reference to the LIBOR Rate shall be suspended
and thereafter the Borrower may select only Base Rate Loans (as to which the
interest rates shall be calculated pursuant to clauses (a) and (b) of the
definition of “Base Rate”) hereunder, and (ii) if any of the Lenders may not
lawfully continue to maintain a LIBOR Rate Loan or any Base Rate Loan as to
which the interest rate is determined with reference to the LIBOR Rate to the
end of the then current Interest Period applicable thereto, the applicable Loan
shall immediately be converted to a Base Rate Loan (as to which the interest
rates shall be calculated pursuant to clauses (a) and (b) of the definition of
“Base Rate”) for the remainder of such Interest Period.

Section 5.9 Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense (including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan (a) as a consequence of any failure by the Borrower to make
any payment when due of any amount due hereunder in connection with a LIBOR Rate
Loan, (b) due to any failure of the Borrower to borrow, continue or convert on a
date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Revolving Credit Commitment Percentage of the LIBOR Rate Loans in the
London interbank

 

41



--------------------------------------------------------------------------------

market and using any reasonable attribution or averaging methods which such
Lender deems appropriate and practical. A certificate of such Lender setting
forth the basis for determining such amount or amounts necessary to compensate
such Lender shall be forwarded to the Borrower through the Administrative Agent
and shall be conclusively presumed to be correct save for manifest error.

Section 5.10 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or the Issuing Lender;

(ii) subject any Lender, the Administrative Agent or the Issuing Bank to any Tax
(other than taxes described in (c) or (d) of the definition of Excluded Taxes)
of any kind whatsoever on or with respect to its loans, loan principal, letters
of credit, commitments or other obligations, or, its deposits, reserves, other
liabilities or capital attributable thereto or change the basis of taxation of
payments to such Lender, the Administrative Agent or the Issuing Bank in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 5.11 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender, the Administrative Agent or the Issuing Bank); or

(iii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBOR Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into, continuing or maintaining any LIBOR Rate Loan
(or of maintaining its obligation to make any such Loan), or to increase the
cost to such Lender or the Issuing Lender of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the Issuing Lender hereunder
(whether of principal, interest or any other amount) then, upon written request
of such Lender or the Issuing Lender, the Borrower shall promptly pay to any
such Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender, as the case may
be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any lending
office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or the Issuing Lender’s capital
or on the capital of such Lender’s or the Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Revolving Credit Commitment of such
Lender or the Loans made by, or participations in Letters of Credit or Swingline
Loans held by,

 

42



--------------------------------------------------------------------------------

such Lender, or the Letters of Credit issued by the Issuing Lender, to a level
below that which such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Lender’s policies and
the policies of such Lender’s or the Issuing Lender’s holding company with
respect to capital adequacy), then from time to time upon written request of
such Lender or such Issuing Lender the Borrower shall promptly pay to such
Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender’s or
the Issuing Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or the Issuing Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within fifteen (15) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or the Issuing Lender pursuant to this Section for any increased costs
incurred or reductions suffered more than six (6) months prior to the date that
such Lender or the Issuing Lender, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Lender’s intention to claim compensation therefor
(except that if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

Section 5.11 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required by Applicable Law to deduct or withhold any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or Issuing Lender, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Credit Parties shall make such deductions and (iii) the Credit
Parties shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with Applicable Law.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
paragraph (a) above, the Credit Parties shall timely pay any Other Taxes (other
than Excluded Taxes) to the relevant Governmental Authority in accordance with
Applicable Law.

 

43



--------------------------------------------------------------------------------

(c) Indemnification by the Borrower. The Credit Parties shall jointly and
severally indemnify the Administrative Agent, each Lender and the Issuing
Lender, within thirty (30) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by, withheld or
deducted on payments to the Administrative Agent, such Lender or the Issuing
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender or the Issuing Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the Issuing Lender, shall be conclusive absent manifest
error. The Credit Parties shall jointly and severally also indemnify the
Administrative Agent, within ten (10) days after demand therefor, for any amount
which a Lender or the Issuing Lender for any reason fails to pay indefeasibly to
the Administrative Agent as required by paragraph (g) below; provided that, such
Lender or the Issuing Lender, as the case may be, shall indemnify the Credit
Parties to the extent of any payment the Credit Parties make to the
Administrative Agent pursuant to this sentence. In addition, the Borrower shall
indemnify the Administrative Agent, each Lender and the Issuing Lender, within
ten (10) days after demand therefor, for any incremental Taxes that may become
payable by such Administrative Agent, Lender (or its beneficial owners) or
Issuing Lender as a result of any failure of any Credit Party to pay any Taxes
when due to the appropriate Governmental Authority or to deliver to such
Administrative Agent, pursuant to clause (d), documentation evidencing the
payment of Taxes.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. (i) any Lender that is a U.S. Person shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of Internal Revenue Service Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax; (ii) any Foreign
Lender that is entitled to an exemption from or reduction of withholding tax
under the law of the jurisdiction in which the Borrower is resident for tax
purposes, or any treaty to which such jurisdiction is a party, with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by Applicable Law or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by Applicable Law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup or other withholding or information reporting requirements. Without
limiting the generality of the foregoing, in the event that the Borrower is a
resident for tax purposes in the United States, any

 

44



--------------------------------------------------------------------------------

Foreign Lender shall deliver to the Borrower and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:

(A) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(B) duly completed copies of Internal Revenue Service Form W-8ECI,

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or

(D) any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.

If a payment made to a Lender under any Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender fails to comply with any
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall (A) enter into such agreements
with the IRS as necessary to establish an exemption from withholding under
FATCA; (B) comply with any certification, documentation, information, reporting
or other requirement necessary to establish an exemption from withholding under
FATCA; (C) provide any documentation reasonably requested by the Borrower or the
Administrative Agent sufficient for the Administrative Agent and the Borrower to
comply with their respective obligations, if any, under FATCA and to determine
that such Lender has complied such applicable requirements; and (D) provide a
certification signed by the chief financial officer, principal accounting
officer, treasurer or controller of such Lender certifying that such Lender has
complied with any necessary requirements to establish an exemption from
withholding under FATCA. To the extent that the relevant documentation provided
pursuant to this paragraph is rendered obsolete or inaccurate in any material
respect as a result of changes in circumstances with respect to the status of a
Lender or Issuing Lender, such Lender or Issuing Lender shall, to the extent
permitted by Applicable Law, deliver to the Borrower and the Administrative
Agent revised and/or updated documentation sufficient for the Borrower and the
Administrative Agent to confirm such Lender’s or such Issuing Lender’s
compliance with their respective obligations under FATCA.

(f) Treatment of Certain Refunds. If the Administrative Agent, a Lender or the
Issuing Lender determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by the Borrower
or with respect to which the

 

45



--------------------------------------------------------------------------------

Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Lender or the Issuing
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided
that the Borrower, upon the request of the Administrative Agent, such Lender or
the Issuing Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the Issuing Lender in the
event the Administrative Agent, such Lender or the Issuing Lender is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (f), in no event will the Administrative Agent,
the Issuing Lender or any Lender be required to pay any amount to an
indemnifying party pursuant to this paragraph (f) the payment of which would
place the Administrative Agent, Issuing Lender or Lender in a less favorable net
after-Tax position than the Administrative Agent, Issuing Lender or Lender would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This paragraph shall not be construed to
require the Administrative Agent, any Lender or the Issuing Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person

(g) Indemnification of the Administrative Agent. Each Lender and the Issuing
Lender shall indemnify the Administrative Agent within ten (10) days after
demand therefor, for the full amount of any Excluded Taxes attributable to such
Lender or Issuing Lender that are payable or paid by the Administrative Agent,
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Excluded Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender and the Issuing Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the Issuing Lender, as the case may be, under
any Loan Document against any amount due to the Administrative Agent under this
paragraph (g). The agreements in paragraph (g) shall survive the resignation
and/or replacement of the Administrative Agent.

(h) Survival. Without prejudice to the survival of any other agreement of any
Credit Party hereunder, the agreements and obligations of the Credit Parties
contained in this Section shall survive the replacement of the Administrative
Agent, the payment, discharge or satisfaction in full of the Obligations and the
termination of the Commitments.

Section 5.12 Security. The Obligations of the Borrower and the Subsidiary
Guaranteed Obligations shall be secured as provided in the Security Documents.

Section 5.13 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.10, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 5.11, then such

 

46



--------------------------------------------------------------------------------

Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 5.10 or Section 5.11, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 5.10, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.11, or if any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 14.10), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 14.10,

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.10 or payments required to be made pursuant to Section 5.11,
such assignment will result in a reduction in such compensation or payments
thereafter, and

(iv) such assignment does not conflict with Applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

47



--------------------------------------------------------------------------------

Section 5.14 Cash Collateral. At any time that there shall exist a Defaulting
Lender, within two Business Days following the written request of the
Administrative Agent or the Issuing Lender (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize the Fronting Exposure of the
Issuing Lender, with respect to such Defaulting Lender (determined after giving
effect to Section 5.15(a)(iv) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.

(a) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Lender, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations, to be applied pursuant to subsection (b) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Lender
as herein provided, or that the total amount of such Cash Collateral is less
than the Minimum Collateral Amount, the Borrower will, promptly upon demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by the Defaulting Lender).

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 5.14 or Section 5.15 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of the Issuing Lender shall no
longer be required to be held as Cash Collateral pursuant to this Section 5.14
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii) the determination by the Administrative Agent and the Issuing Lender that
there exists excess Cash Collateral; provided that, subject to Section 5.15, the
Person providing Cash Collateral, the Issuing Lender may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations.

Section 5.15 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

 

48



--------------------------------------------------------------------------------

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 14.3 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lender with respect to such Defaulting Lender in accordance with Section 5.14;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan or funded participation in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (A) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans and funded
participations under this Agreement and (B) Cash Collateralize the Issuing
Lender’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 5.14; sixth, to the payment of any amounts owing to the Lenders,
the Issuing Lender or the Swingline Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, the Issuing Lender or
the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (1) such payment is a payment of the
principal amount of any Loans or funded participations in Letters of Credit or
Swingline Loans in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (2) such Loans were made or the related Letters of
Credit or Swingline Loans were issued at a time when the conditions set forth in
Section 6.3 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and funded participations in Letters of Credit or Swingline
Loans owed to, all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of, or funded participations in Letters of
Credit or Swingline Loans owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in L/C Obligations and Swingline
Loans are held by the Lenders pro rata in accordance with the Revolving Credit
Commitments under the applicable Revolving Credit Facility without giving effect
to Section 5.15(a)(iv). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay

 

49



--------------------------------------------------------------------------------

amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 5.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 5.14.

(C) With respect to any letter of credit commission not required to be paid to
any Defaulting Lender pursuant to clause (B) above, the Borrower shall (1) pay
to each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swingline Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to each Issuing
Lender and Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such Issuing
Lender’s or Swingline Lender’s Fronting Exposure to such Defaulting Lender, and
(3) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Revolving Credit Commitment Percentages (calculated without regard to
such Defaulting Lender’s Revolving Credit Commitment) but only to the extent
that (x) the conditions set forth in Section 6.3 are satisfied at the time of
such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

50



--------------------------------------------------------------------------------

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, repay Swingline Loans in an amount equal to the Swingline
Lenders’ Fronting Exposure and (y) second, Cash Collateralize the Issuing
Lender’s Fronting Exposure in accordance with the procedures set forth in
Section 5.14.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Issuing Lender and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Facility (without giving effect to Section 5.15(a)(iv),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(c) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) no Issuing Lender shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

ARTICLE VI

CLOSING; CONDITIONS OF CLOSING AND BORROWING

Section 6.1 Closing. The closing shall take place at the offices of Winston &
Strawn LLP at 10:00 a.m. on October 17, 2011 or at such other place, and on such
other date and time as the parties hereto shall mutually agree.

 

51



--------------------------------------------------------------------------------

Section 6.2 Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loan
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions:

(a) Executed Loan Documents. This Agreement, the Revolving Credit Notes (if
requested by any Lender), the Swingline Note (if requested by the Swingline
Lender), the Security Documents (including, without limitation, the amendments
or modifications to each Mortgage and each new Mortgage), the Intercreditor and
Subordination Agreement, together with any other applicable Loan Documents,
shall have been duly authorized, executed and delivered to the Administrative
Agent by the parties thereto, shall be in full force and effect and no Default
or Event of Default shall exist thereunder, and the Borrower shall have
delivered original counterparts thereof to the Administrative Agent.

(b) Closing Certificates; etc.

(i) Officer’s Certificate of the Borrower. The Administrative Agent shall have
received a certificate from a Responsible Officer, in form and substance
satisfactory to the Administrative Agent, to the effect that all representations
and warranties of the Borrower and its Subsidiaries contained in this Agreement
and the other Loan Documents are true, correct and complete; that neither the
Borrower nor any of its Subsidiaries is in violation of any of the covenants
contained in this Agreement and the other Loan Documents; that, after giving
effect to the transactions contemplated by this Agreement, no Default or Event
of Default has occurred and is continuing; and that the Borrower and its
Subsidiaries have satisfied each of the closing conditions.

(ii) Certificate of Secretary of the Borrower and each of the Subsidiary
Guarantors. The Administrative Agent shall have received a certificate of the
secretary or assistant secretary of the Borrower and each of the Subsidiary
Guarantors certifying as to the incumbency and genuineness of the signature of
each officer of the Borrower or such Subsidiary Guarantor executing the Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles of incorporation or other
organizational document of the Borrower or such Subsidiary Guarantor and all
amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation, (B) the bylaws or
other operative document of the Borrower or such Subsidiary Guarantor as in
effect on the date of such certifications, (C) resolutions duly adopted by the
Board of Directors or other governing body of the Borrower or such Subsidiary
Guarantor authorizing the borrowings contemplated hereunder and the execution,
delivery and performance of this Agreement and the other Loan Documents to which
it is a party, and (D) each certificate required to be delivered pursuant to
Section 6.2(b)(iii).

(iii) Certificates of Good Standing. The Administrative Agent shall have
received long-form certificates as of a recent date of the good standing of the
Borrower and each Subsidiary Guarantor under the laws of its respective
jurisdiction of organization and, to the extent requested by the Administrative
Agent, each other jurisdiction where the Borrower and each of the Subsidiary
Guarantors is qualified to do business and a certificate of the relevant taxing
authorities of such jurisdictions certifying that such Person has filed required
tax returns and owes no delinquent taxes.

 

52



--------------------------------------------------------------------------------

(iv) Opinions of Counsel. The Administrative Agent shall have received favorable
opinions of counsel to the Borrower and the Subsidiary Guarantors, including
local counsel opinions, addressed to the Administrative Agent and the Lenders
with respect to the Borrower, the Subsidiary Guarantors, real estate collateral
matters, the Loan Documents and such other matters as the Lenders shall request.

(v) Tax Forms. The Administrative Agent shall have received copies of the United
States Internal Revenue Service forms required by Section 5.11(e) hereof.

(c) Collateral.

(i) Filings and Recordings. All filings and recordations that are necessary to
perfect the security interests of the Lenders in the collateral described in the
Security Documents, including, without limitation, the amendments and
modifications to the Mortgages, shall have been received by the Administrative
Agent and the Administrative Agent shall have received evidence satisfactory
thereto that upon such filings and recordations such security interests
constitute valid and perfected first priority Liens therein, subject only to
Permitted Liens.

(ii) Pledged Collateral. The Administrative Agent shall have received
(A) original stock certificates or other certificates evidencing the capital
stock or other ownership interests pledged pursuant to the Collateral Agreement,
together with an undated stock power for each such certificate duly executed in
blank by the registered owner thereof and (B) each original promissory note
pledged pursuant to the Collateral Agreement.

(iii) Lien Searches. The Administrative Agent shall have received the results of
Lien searches ordered by the Administrative Agent (including searches as to UCC
lien filings, judgments, pending litigation, tax, bankruptcy and intellectual
property matters), in form and substance reasonably satisfactory thereto, made
against the Credit Parties under the Uniform Commercial Code (or applicable
judicial docket) as in effect in each jurisdiction in which filings or
recordations under the Uniform Commercial Code should be made to evidence or
perfect security interests in all assets of such Credit Party, indicating among
other things that the assets of each such Credit Party are free and clear of any
Lien (except for Permitted Liens).

(iv) Hazard and Liability Insurance. The Administrative Agent shall have
received certificates of insurance, evidence of payment of all insurance
premiums for the current policy year of each, and, if requested by the
Administrative Agent, copies (certified by a Responsible Officer) of insurance
policies in the form required under the Security Documents and otherwise in form
and substance reasonably satisfactory to the Administrative Agent.

 

53



--------------------------------------------------------------------------------

(v) Real Property Documentation. The Administrative Agent shall have received
each new Mortgage, each requested amendment/ modification to the existing
Mortgages, any and all certificates, documents and information reasonably
requested by Administrative Agent or the Lenders on the parcels of real property
subject to the Mortgages, including, without limitation, title insurance, title
exceptions, matters relating to flood hazard properties, surveys, engineering
and structural reports, permanent certificates of occupancy and evidence of
zoning compliance, each in form and substance reasonably satisfactory to the
Administrative Agent. With respect to each parcel of real property already
subject to Mortgages, the Administrative Agent shall have received such
endorsements to title insurance policies as may be requested by the
Administrative Agent, such title policy endorsements to be in form and substance
satisfactory to the Administrative Agent.

(vi) Intellectual Property Security Agreements. The Administrative Agent shall
have received duly executed intellectual property security agreements.

(d) Consents; Defaults.

(i) Governmental and Third Party Approvals. The Borrower shall have obtained all
necessary approvals, authorizations and consents of any Person and of all
Governmental Authorities and courts having jurisdiction with respect to the
transactions contemplated by this Agreement and the other Loan Documents.

(ii) No Injunction, Etc. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement, the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Administrative Agent’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement and such other Loan Documents.

(iii) No Event of Default. No Default or Event of Default shall have occurred
and be continuing.

(e) Financial Matters.

(i) Financial Statements. The Administrative Agent shall have received the most
recent audited Consolidated financial statements of the Borrower and its
Subsidiaries, all in form and substance satisfactory to the Administrative Agent
and prepared in accordance with GAAP.

(ii) Financial Projections. The Administrative Agent shall have received pro
forma Consolidated financial statements for the Borrower and its

 

54



--------------------------------------------------------------------------------

Subsidiaries, and projections prepared by management of the Borrower, of balance
sheets, income statements and cash flow statements on an annual basis for each
year following the Closing Date during the term of the Credit Facility (and
which will not be inconsistent with information provided to the Administrative
Agent prior to the delivery of the Commitment Letter). Without limiting the
generality of the foregoing, and provided that the Sale-Leaseback Transaction
has closed on or before the Closing Date, such pro forma Consolidated financial
statements may account for and include assumptions with respect to the
Sale-Leaseback Transaction and the Permitted Note Redemption, which assumptions
shall be reasonably acceptable to the Administrative Agent.

(iii) Financial Condition Certificate. The Borrower shall have delivered to the
Administrative Agent a certificate, in form and substance satisfactory to the
Administrative Agent, and certified as accurate by a Responsible Officer, that
(A) the Borrower and each of its Subsidiaries are each Solvent, (B) the
Borrower’s and its Subsidiaries’ payables are current and not past due in any
material respect, (C) attached thereto are calculations evidencing compliance on
a pro forma basis with the covenants contained in Article X hereof, (D) the
financial projections previously delivered to the Administrative Agent represent
the good faith estimates (utilizing reasonable assumptions) of the financial
condition and operations of the Borrower and its Subsidiaries and (E) attached
thereto is a calculation of the Applicable Margin pursuant to Section 5.1(c).

(iv) Payment at Closing; Fee Letters. The Borrower shall have paid to the
Administrative Agent, the joint lead arrangers and the Lenders the fees set
forth or referenced in Section 5.3 and any other accrued and unpaid fees or
commissions due hereunder (including, without limitation, legal fees and
expenses) and to any other Person such amount as may be due thereto in
connection with the transactions contemplated hereby, including all taxes, fees
and other charges in connection with the execution, delivery, recording, filing
and registration of any of the Loan Documents.

(f) Miscellaneous.

(i) Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing, as applicable, from the Borrower in accordance with
Section 2.3(a), and a Notice of Account Designation specifying the account or
accounts to which the proceeds of any Loans made after the Closing Date are to
be disbursed.

(ii) Existing Debt. All Debt of the Borrower and its Subsidiaries, other than
Debt permitted pursuant to Section 11.1 and the Existing Letters of Credit,
shall be repaid in full and terminated and all security therefor released.

(iii) Due Diligence and Other Documents. The Administrative Agent shall have
completed, to its satisfaction, all legal, tax, business and other due

 

55



--------------------------------------------------------------------------------

diligence with respect to the business, assets, liabilities, operations and
condition (financial or otherwise) of the Borrower and its Subsidiaries in scope
and determination satisfactory to the Administrative Agent in its sole
discretion. All opinions, certificates and other instruments and all proceedings
in connection with the transactions contemplated by this Agreement shall be
satisfactory in form and substance to the Administrative Agent. The
Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby, with respect to the
transactions contemplated by this Agreement.

(g) Amendment to Intercompany Loan. The Administrative Agent shall have received
executed versions of an amendment to the Intercompany Loan (i) extending the
maturity date thereof to at least April 18, 2017 and (ii) otherwise in form and
substance satisfactory to the Administrative Agent.

(h) Repayment and Assignment of Certain Amounts Outstanding under Existing
Credit Agreement. On the Closing Date, (i) all outstanding loans under the
Existing Credit Agreement (the “Existing Loans”) made by any Existing Lender who
is not a Lender hereunder shall be assigned in full to the Administrative Agent
(or such new Lender as the Administrative Agent may direct) and the commitments
and other obligations and rights (except as expressly set forth in the Existing
Credit Agreement) of such Existing Lender shall be terminated, (ii) all
outstanding Existing Loans not being assigned under clause (i) above shall be
deemed Revolving Credit Loans hereunder and the Administrative Agent shall make
such transfers of funds as are necessary in order that the outstanding balance
of such Revolving Credit Loans together with any Revolving Credit Loans funded
on the Closing Date, are in accordance with the Revolving Credit Commitment
Percentage of the Lenders hereunder, (iii) there shall have been paid in cash in
full all accrued but unpaid interest due on the Existing Loans on the Closing
Date, (iv) there shall have been paid in cash in full all accrued but unpaid
fees under the Existing Credit Agreement due to the Existing Lenders and all
other amounts, costs and expenses then owing to any of the Existing Lenders
and/or Wells Fargo, as administrative agent under the Existing Credit Agreement,
(v) all outstanding Letters of Credit under the Existing Credit Agreement shall
be Letters of Credit hereunder and (vi) all outstanding promissory notes issued
by the Borrower to the Existing Lenders under the Existing Credit Agreement
shall be promptly returned to the Borrower for cancellation.

(i) No Material Adverse Change. No material adverse change or Material Adverse
Effect shall have occurred in the business, operations, financial condition,
liabilities (whether actual or contingent) or properties of the Borrower and its
Subsidiaries, taken as a whole, since December 26, 2010.

(j) Patriot Act. The Borrower and each of the Subsidiary Guarantors shall have
provided to the Administrative Agent and the Lenders the documentation and other
information requested by the Administrative Agent in order to comply with
requirements of the Act and other applicable “Know Your Customer” and
anti-laundering rules and regulations.

 

56



--------------------------------------------------------------------------------

(k) Sale-Leaseback Transaction. The Sale-Leaseback Transaction shall have been
consummated and the Borrower shall have received cash proceeds in the
approximate amount of $100,000,000.

(l) Permitted Notes Redemption Documents. The Administrative Agent shall have
received, in form and substance satisfactory to it, (i) a certificate from a
Responsible Officer of the Borrower certifying to the Bond Trustee that all
conditions precedent relating to the Permitted Notes Redemption in the Senior
Subordinated Notes Indenture have been satisfied, and requesting that the Bond
Trustee deliver a notice of redemption to the holders of the Senior Subordinated
Notes, (ii) a confirmation of receipt of the redemption deposit from the Bond
Trustee addressed to the Borrower, (iii) a notice of redemption from the Bond
Trustee to the holders of the Senior Subordinated Notes calling for the
Permitted Notes Redemption to occur on November 16, 2011, and (iv) an opinion of
counsel to the Borrower addressed to the Bonds Trustee that all conditions to
the redemption of the Senior Subordinated Notes have been complied with.

Section 6.3 Conditions to All Extensions of Credit. The obligations of the
Lenders to make any Extensions of Credit (including the initial Extension of
Credit), convert or continue any Loan and/or the Issuing Lender to issue or
extend any Letter of Credit are subject to the satisfaction of the following
conditions precedent on the relevant borrowing, continuation, conversion,
issuance or extension date:

(a) Continuation of Representations and Warranties. The representations and
warranties contained in Article VII shall be true and correct in all material
respects, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which such representation
and warranty shall be true and correct in all respects on and as of such
borrowing, continuation, conversion, issuance or extension date with the same
effect as if made on and as of such date, except for any representation and
warranty made as of an earlier date, which representation and warranty shall
remain true and correct in all material respects, except for any representation
and warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects as of such earlier date.

(b) No Existing Default. No Default or Event of Default shall have occurred and
be continuing (i) on the borrowing, continuation or conversion date with respect
to such Loan or after giving effect to the Loans to be made, continued or
converted on such date or (ii) on the issuance or extension date with respect to
such Letter of Credit or after giving effect to the issuance or extension of
such Letter of Credit on such date.

(c) Notices. The Administrative Agent shall have received a Notice of Borrowing
or Notice of Conversion/Continuation, as applicable, from the Borrower in
accordance with Section 2.3(a) or Section 5.2.

(d) Additional Documents. The Administrative Agent shall have received each
additional document, instrument, legal opinion or other item reasonably
requested by it.

 

57



--------------------------------------------------------------------------------

ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

Section 7.1 Representations and Warranties. To induce the Administrative Agent
and Lenders to enter into this Agreement and to induce the Lenders to make
Extensions of Credit, the Borrower and its Subsidiaries hereby represent and
warrant to the Administrative Agent and Lenders both before and after giving
effect to the transactions contemplated hereunder that:

(a) Organization; Power; Qualification. Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation, has the power and
authority to own its properties and to carry on its business as now being and
hereafter proposed to be conducted and is duly qualified and authorized to do
business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification and authorization, except to
the extent that the failure to so qualify or be in good standing could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect. The
jurisdictions in which the Borrower and its Subsidiaries are organized and
qualified to do business as of the Closing Date are described on Schedule
7.1(a).

(b) Ownership. Each Subsidiary of the Borrower as of the Closing Date is listed
on Schedule 7.1(b). As of the Closing Date, the capitalization of the Borrower
and its Subsidiaries consists of the number of shares, authorized, issued and
outstanding, of such classes and series, with or without par value, membership
interests, or other ownership interests described on Schedule 7.1(b). All
outstanding shares or other ownership interests of the Borrower and its
Subsidiaries have been duly authorized and validly issued and are fully paid and
nonassessable, with no personal liability attaching to the ownership thereof,
and not subject to any preemptive or similar rights. The equityholders of the
Subsidiaries of the Borrower and the number of shares or other ownership units
owned by each as of the Closing Date are described on Schedule 7.1(b). As of the
Closing Date, there are no outstanding stock purchase warrants, subscriptions,
options, securities, instruments or other rights of any type or nature
whatsoever, which are convertible into, exchangeable for or otherwise provide
for or permit the issuance of capital stock, membership interests or other
ownership interests of the Borrower or its Subsidiaries, except as described on
Schedule 7.1(b).

(c) Authorization of Agreement, Loan Documents and Borrowing. Each of the
Borrower and its Subsidiaries has the right, power and authority and has taken
all necessary corporate and other action to authorize the execution, delivery
and performance of this Agreement and each of the other Loan Documents to which
it is a party in accordance with their respective terms. This Agreement and each
of the other Loan Documents have been duly executed and delivered by the duly
authorized officers of the Borrower and each of its Subsidiaries party thereto,
and each such document constitutes the legal, valid and binding obligation of
the Borrower or its Subsidiary party thereto, enforceable in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal debtor relief laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies.

 

58



--------------------------------------------------------------------------------

(d) Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc. The
execution, delivery and performance by the Borrower and its Subsidiaries of the
Loan Documents to which each such Person is a party, in accordance with their
respective terms, the Extensions of Credit hereunder and the transactions
contemplated hereby do not and will not, by the passage of time, the giving of
notice or otherwise, (i) require any Governmental Approval or violate any
Applicable Law relating to the Borrower or any of its Subsidiaries,
(ii) conflict with, result in a breach of or constitute a default under the
articles of incorporation, bylaws or other organizational documents of the
Borrower or any of its Subsidiaries or, except as could not reasonably be
expected to result in a Material Adverse Effect, any indenture, agreement or
other instrument to which such Person is a party or by which any of its
properties may be bound or any Governmental Approval relating to such Person,
(iii) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by such Person other
than Liens arising under the Loan Documents or (iv) require any consent or
authorization of, filing with, or other act in respect of, an arbitrator or
Governmental Authority and no consent of any other Person is required in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement except, in each case, (A) as may be required by laws affecting
the offering and sale of securities generally, (B) filings with the United
States Copyright Office and/or the United States Patent and Trademark Office,
(C) filings under the UCC and recording of the Mortgages and (D) those notices,
consents and authorizations which have been obtained prior to the Closing Date.

(e) Compliance with Law; Governmental Approvals. Each of the Borrower and its
Subsidiaries (i) has all Governmental Approvals required by any Applicable Law
for it to conduct its business, each of which is in full force and effect, is
final and not subject to review on appeal and is not the subject of any pending
or, to the best of its knowledge, threatened attack by direct or collateral
proceeding, (ii) is in compliance with each Governmental Approval applicable to
it and in compliance with all other Applicable Laws relating to it or any of its
respective properties and (iii) has timely filed all material reports, documents
and other materials required to be filed by it under all Applicable Laws with
any Governmental Authority and has retained all material records and documents
required to be retained by it under Applicable Law in each case, except as could
not reasonably be expected to result in a Material Adverse Effect.

(f) Tax Returns and Payments. Each of the Borrower and its Subsidiaries has duly
filed or caused to be filed all federal, state, local and other material tax and
information returns required by Applicable Law to be filed, and has paid prior
to delinquency all federal, state, local and other material taxes, assessments
and governmental charges or levies upon it and its property, income, profits and
assets which are due and payable. Such returns accurately reflect in all
material respects all liability for taxes of the Borrower and its Subsidiaries
for the periods covered thereby. There is no ongoing audit or examination or, to
the knowledge of the Borrower, other investigation by any Governmental Authority
of the tax liability of the Borrower and its

 

59



--------------------------------------------------------------------------------

Subsidiaries that could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. No Governmental Authority has
notified the Borrower or any of its Subsidiaries of any Lien or other claim
against the Borrower or any Subsidiary thereof with respect to unpaid taxes
which has not been discharged or resolved. The charges, accruals and reserves on
the books of the Borrower and any of its Subsidiaries in respect of federal,
state, local and other taxes for all Fiscal Years and portions thereof since the
organization of the Borrower and any of its Subsidiaries are in the judgment of
the Borrower adequate, and the Borrower does not anticipate any additional taxes
or assessments for any of such years.

(g) Intellectual Property Matters. Each of the Borrower and its Subsidiaries
owns or possesses rights to use all franchises, licenses, copyrights, copyright
applications, patents, patent rights or licenses, patent applications,
trademarks, trademark rights, service mark, service mark rights, trade names,
trade name rights, copyrights and rights with respect to the foregoing which are
required to conduct its business except where the absence thereof could not
reasonably be expected to have a Material Adverse Effect. No event has occurred
which permits, or after notice or lapse of time or both would permit, the
revocation or termination of any such rights, and, to Borrower’s knowledge,
neither the Borrower nor any Subsidiary thereof is liable to any Person for
infringement under Applicable Law with respect to any such rights as a result of
its business operations.

(h) Environmental Matters. Except as to matters described in Schedule 7.1(h) and
such other matters which could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect:

(i) The properties owned, leased or operated by the Borrower and its
Subsidiaries now do not contain, and to their knowledge have not previously
contained, any Hazardous Materials in amounts or concentrations which
(A) constitute or constituted a violation of applicable Environmental Laws or
(B) could give rise to any liability under applicable Environmental Laws;

(ii) The Borrower, each Subsidiary and such properties and all operations
conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about such properties or such operations which could
interfere with the continued operation of such properties or impair the fair
saleable value thereof;

(iii) Neither the Borrower nor any Subsidiary thereof has received any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters, Hazardous Materials, or compliance with
Environmental Laws, nor does the Borrower or any Subsidiary thereof have
knowledge or reason to believe that any such notice will be received or is being
threatened;

 

60



--------------------------------------------------------------------------------

(iv) Hazardous Materials have not been transported or disposed of to or from the
properties owned, leased or operated by the Borrower and its Subsidiaries in
violation of, or in a manner or to a location which could give rise to liability
under, Environmental Laws, nor have any Hazardous Materials been generated,
treated, stored or disposed of at, on or under any of such properties in
violation of, or in a manner that could give rise to liability under, any
applicable Environmental Laws;

(v) No judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which the Borrower or any Subsidiary thereof is or will be named as a
potentially responsible party with respect to such properties or operations
conducted in connection therewith, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to Borrower, any Subsidiary or such properties or such operations;
and

(vi) There has been no release, or to the best of the Borrower’s knowledge,
threat of release, of Hazardous Materials at or from any properties owned,
leased or operated by the Borrower or any Subsidiary, now or in the past, in
violation of or in amounts or in a manner that could give rise to any liability
under Environmental Laws.

(i) ERISA.

(i) As of the Closing Date, neither the Borrower nor any ERISA Affiliate
maintains or contributes to, or has any obligation under, any Employee Benefit
Plans other than those identified on Schedule 7.1(i);

(ii) The Borrower and each ERISA Affiliate is in material compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code has been determined by the Internal Revenue Service to be so qualified,
and each trust related to such plan has been determined to be exempt under
Section 501(a) of the Code except for such plans that have not yet received
determination letters but for which the remedial amendment period for submitting
a determination letter has not yet expired. No liability has been incurred by
the Borrower or any ERISA Affiliate which remains unsatisfied for any taxes or
penalties with respect to any Employee Benefit Plan or any Multiemployer Plan
except for a liability that could not reasonably be expected to have a Material
Adverse Effect;

 

61



--------------------------------------------------------------------------------

(iii) As of the Closing Date, no Pension Plan has been terminated, nor has any
Pension Plan become subject to funding based benefit restrictions under
Section 436 of the Code, nor has any funding waiver from the Internal Revenue
Service been received or requested with respect to any Pension Plan, nor has any
Credit Party or any ERISA Affiliate failed to make any contributions or to pay
any amounts due and owing as required by Sections 412 or 430 of the Code,
Section 302 of ERISA or the terms of any Pension Plan prior to the due dates of
such contributions under Sections 412 or 430 of the Code or Section 302 of
ERISA, nor has there been any event requiring any disclosure under
Section 4041(c)(3)(C) or 4063(a) of ERISA with respect to any Pension Plan;

(iv) Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, neither the Borrower nor any ERISA Affiliate has:
(A) engaged in a nonexempt prohibited transaction described in Section 406 of
the ERISA or Section 4975 of the Code, (B) incurred any liability to the PBGC
which remains outstanding other than the payment of premiums and there are no
premium payments which are due and unpaid, (C) failed to make a required
contribution or payment to a Multiemployer Plan, or (D) failed to make a
required installment or other required payment under Section 412 or 430 of the
Code;

(v) No Termination Event has occurred or is reasonably expected to occur; and

(vi) Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to the knowledge of the Borrower after due inquiry, threatened concerning or
involving any (A) employee welfare benefit plan (as defined in Section 3(1) of
ERISA) currently maintained or contributed to by the Borrower or any ERISA
Affiliate, (B) Pension Plan or (C) Multiemployer Plan.

(vii) No Credit Party nor any Subsidiary thereof is a party to any contract,
agreement or arrangement that could, solely as a result of the delivery of this
Agreement or the consummation of transactions contemplated hereby, result in the
payment of any “excess parachute payment” within the meaning of Section 280G of
the Code.

(j) Margin Stock. Neither the Borrower nor any Subsidiary thereof is engaged
principally or as one of its activities in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” (as each such term
is defined or used, directly or indirectly, in Regulation U of the Board of
Governors of the Federal Reserve System). No part of the proceeds of any of the
Loans or Letters of Credit will be used for purchasing or carrying margin stock
or for any purpose which violates, or which would be inconsistent with, the
provisions of Regulation T, U or X of such Board of Governors. If requested by
any Lender (through the Administrative Agent) or the

 

62



--------------------------------------------------------------------------------

Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1 referred to in Regulation U.

(k) Government Regulation. Neither the Borrower nor any Subsidiary thereof is an
“investment company” or a company “controlled” by an “investment company” (as
each such term is defined or used in the Investment Company Act of 1940, as
amended) and neither the Borrower nor any Subsidiary thereof is, or after giving
effect to any Extension of Credit will be, subject to regulation under the
Interstate Commerce Act, as amended, or any other Applicable Law (including,
without limitation, the Trading with the Enemy Act, OFAC regulations and
Executive Order 13224 Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism) which limits its
ability to incur or consummate the transactions contemplated hereby.

(l) Material Contracts. Schedule 7.1(l) sets forth a complete and accurate list
of all Material Contracts of the Borrower and its Subsidiaries in effect as of
the Closing Date not listed on any other Schedule hereto; other than as set
forth in Schedule 7.1(l), each such Material Contract is, and after giving
effect to the consummation of the transactions contemplated by the Loan
Documents will be, in full force and effect in accordance with the terms
thereof. To the extent requested by the Administrative Agent, the Borrower and
its Subsidiaries have delivered to the Administrative Agent a true and complete
copy of each Material Contract required to be listed on Schedule 7.1(l) or any
other Schedule hereto. Neither the Borrower nor any Subsidiary (nor, to the
knowledge of the Borrower, any other party thereto) is in breach of or in
default under any Material Contract in any material respect.

(m) Employee Relations. Each of the Borrower and its Subsidiaries has a stable
work force in place and is not, as of the Closing Date, party to any collective
bargaining agreement nor has any labor union been recognized as the
representative of its employees except as set forth on Schedule 7.1(m). The
Borrower knows of no pending, threatened or contemplated strikes, work stoppage
or other collective labor disputes involving its employees or those of its
Subsidiaries that could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(n) Burdensome Provisions. Neither the Borrower nor any Subsidiary thereof is a
party to any indenture, agreement, lease or other instrument, or subject to any
corporate or partnership restriction, Governmental Approval or Applicable Law
which is so unusual or burdensome as in the foreseeable future could be
reasonably expected to have a Material Adverse Effect. The Borrower and its
Subsidiaries do not presently anticipate that future expenditures needed to meet
the provisions of any statutes, orders, rules or regulations of a Governmental
Authority will be so burdensome as to have a Material Adverse Effect. No
Subsidiary is party to any agreement or instrument or otherwise subject to any
restriction or encumbrance that restricts or limits its ability to make dividend
payments or other distributions in respect of its capital stock to the Borrower
or any Subsidiary or to transfer any of its assets or properties to the Borrower
or any other Subsidiary in each case other than existing under or by reason of
the Loan Documents or Applicable Law.

 

63



--------------------------------------------------------------------------------

(o) Financial Statements. The (i) audited Consolidated balance sheet of the
Borrower and its Subsidiaries as of December 26, 2010 and the related audited
statements of income and retained earnings and cash flows for the Fiscal Year
then ended and (ii) unaudited Consolidated balance sheet of the Borrower and its
Subsidiaries as of July 10, 2011 and related unaudited interim statements of
income and retained earnings, copies of which have been furnished to the
Administrative Agent and each Lender, are complete and correct in all material
respects and fairly present on a Consolidated basis the assets, liabilities and
financial position of the Borrower and its Subsidiaries as at such dates, and
the results of the operations and changes of financial position for the periods
then ended (other than customary year-end adjustments for unaudited financial
statements). All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP. As of the Closing
Date, the Borrower and its Subsidiaries have no Debt, obligation or other
unusual forward or long-term commitment required by GAAP to be reflected in the
foregoing financial statements or in the notes thereto which is not fairly
reflected in the foregoing financial statements or in the notes thereto.

(p) No Material Adverse Change. Since December 26, 2010, there has been no
material adverse change in the properties, business, operations, or condition
(financial or otherwise) of the Borrower and its Subsidiaries, taken as a whole,
and no event has occurred or condition arisen that could reasonably be expected
to have a Material Adverse Effect.

(q) Solvency. As of the Closing Date and after giving effect to each Extension
of Credit made hereunder, the Borrower and each of its Subsidiaries will be
Solvent.

(r) Titles to Properties. Schedule 7.1(r) sets forth a list of each parcel of
real property owned or leased by the Borrower or its Subsidiaries as of the
Closing Date. Each of the Borrower and its Subsidiaries has such title to the
real property owned or leased by it as is necessary to the conduct of its
business and valid and legal title to all of its material personal property and
assets, including, but not limited to, those reflected on the balance sheets of
the Borrower and its Subsidiaries delivered pursuant to Section 7.1(o), except
those which have been disposed of by the Borrower or its Subsidiaries subsequent
to such date which dispositions have been in the ordinary course of business or
as otherwise expressly permitted hereunder.

(s) Liens. None of the properties and assets of the Borrower or any Subsidiary
thereof is subject to any Lien, except Liens permitted pursuant to Section 11.2.
No financing statement under the Uniform Commercial Code of any state which
names the Borrower or any Subsidiary thereof or any of their respective trade
names or divisions as debtor and which has not been terminated, has been filed
in any state or other jurisdiction and neither the Borrower nor any Subsidiary
thereof has signed any such financing statement or any security agreement
authorizing any secured party thereunder to file any such financing statement,
except to perfect those Liens permitted by Section 11.2 hereof.

 

64



--------------------------------------------------------------------------------

(t) Debt and Guaranty Obligations. Schedule 7.1(t) is a complete and correct
listing of all Debt and Guaranty Obligations of the Borrower and its
Subsidiaries as of the Closing Date in excess of $1,000,000. The Borrower and
its Subsidiaries have performed and are in compliance in all material respects
with all of the terms of such Debt and Guaranty Obligations and all instruments
and agreements relating thereto, and no default or event of default, or event or
condition which with notice or lapse of time or both would constitute such a
default or event of default on the part of the Borrower or any of its
Subsidiaries exists with respect to any such Debt or Guaranty Obligation.

(u) Litigation. Except for matters existing on the Closing Date which are set
forth on Schedule 7.1(u), there are no actions, suits or proceedings pending or,
to the knowledge of the Borrower, threatened against the Borrower or any
Subsidiary thereof or any of their respective properties in any court or before
any arbitrator of any kind or before or by any Governmental Authority for which
liability to the Borrower or its Subsidiaries could reasonably be expected to
have a Material Adverse Effect.

(v) Absence of Defaults. No event has occurred or is continuing which
constitutes a Default or an Event of Default, or which constitutes, or which
with the passage of time or giving of notice or both would constitute, a default
or event of default by the Borrower or any Subsidiary thereof under any Material
Contract or judgment, decree or order to which the Borrower or its Subsidiaries
is a party or by which the Borrower or its Subsidiaries or any of their
respective properties may be bound or which would require the Borrower or its
Subsidiaries to make any payment thereunder prior to the scheduled maturity date
therefor.

(w) Senior Debt Status. The Obligations of the Borrower and each of its
Subsidiaries under this Agreement and each of the other Loan Documents ranks and
shall continue to rank at least senior in priority of payment to the Senior
Subordinated Notes and all other Subordinated Debt of each such Person and is
designated as “Senior Indebtedness” under all instruments and documents, now or
in the future, relating to the Senior Subordinated Notes and all other
Subordinated Debt of such Person.

(x) OFAC. None of the Borrower, any Subsidiary or Subsidiary Guarantor of the
Borrower or, to the knowledge of the Borrower or any Subsidiary thereof, any
Affiliate of the Borrower: (i) is a Sanctioned Person, (ii) has more than 10% of
its assets in Sanctioned Entities, or (iii) derives more than 10% of its
operating income from investments in, or transactions with, Sanctioned Persons
or Sanctioned Entities. The proceeds of any Loan will not be used and have not
been used to fund any operations in, finance any investments or activities in,
or make any payments to, a Sanctioned Person or a Sanctioned Entity.

(y) Accuracy and Completeness of Information. All written information, reports
and other papers and data produced by or on behalf of the Borrower or any
Subsidiary thereof (other than financial projections, which shall be subject to
the standard

 

65



--------------------------------------------------------------------------------

set forth in Section 8.1(c)) and furnished to the Lenders were, at the time the
same were so furnished, complete and correct in all material respects to the
extent necessary to give the recipient a true and accurate knowledge of the
subject matter. No document furnished or written statement made to the
Administrative Agent or the Lenders by the Borrower or any Subsidiary thereof in
connection with the negotiation, preparation or execution of this Agreement or
any of the Loan Documents contains or will contain any untrue statement of a
fact material to the creditworthiness of the Borrower or its Subsidiaries or
omits or will omit to state a fact necessary in order to make the statements
contained therein not misleading. The Borrower is not aware of any facts which
it has not disclosed in writing to the Administrative Agent having a Material
Adverse Effect, or insofar as the Borrower can now foresee, which could
reasonably be expected to have a Material Adverse Effect.

Section 7.2 Survival of Representations and Warranties, Etc. All representations
and warranties set forth in this Article VII and all representations and
warranties contained in any certificate, or any of the Loan Documents
(including, but not limited to, any such representation or warranty made in or
in connection with any amendment thereto) shall constitute representations and
warranties made under this Agreement. All representations and warranties made
under this Agreement shall be made or deemed to be made at and as of the Closing
Date (except those that are expressly made as of a specific date), shall survive
the Closing Date and shall not be waived by the execution and delivery of this
Agreement, any investigation made by or on behalf of the Lenders or any
borrowing hereunder.

ARTICLE VIII

FINANCIAL INFORMATION AND NOTICES

Until all the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 14.11, the Borrower will furnish or cause to be furnished to the
Administrative Agent at the Administrative Agent’s Office at the address set
forth in Section 14.1 and to the Lenders at their respective addresses as set
forth in the Register, or such other office as may be designated by the
Administrative Agent and Lenders from time to time:

Section 8.1 Financial Statements and Projections.

(a) Quarterly Financial Statements. As soon as practicable and in any event
within forty-five (45) days after the end of the first three (3) Fiscal Quarters
of each Fiscal Year (or, if either such date is earlier, on the date of any
required public filing thereof, or five (5) days following any date on which the
Borrower may be required by GAAP to file such statements and, in any event,
commencing with the Fiscal Quarter ended October 2, 2011), an unaudited
Consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as of the close of such Fiscal Quarter and unaudited Consolidated
and consolidating statements of income, retained earnings and cash flows for the
Fiscal Quarter then ended and that portion of the Fiscal Year then ended,
including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
corresponding period in the preceding

 

66



--------------------------------------------------------------------------------

Fiscal Year and prepared by the Borrower in accordance with GAAP and, if
applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the period, and certified by the chief financial officer of
the Borrower to present fairly in all material respects the financial condition
of the Borrower and its Subsidiaries on a Consolidated and consolidating basis
as of their respective dates and the results of operations of the Borrower and
its Subsidiaries for the respective periods then ended, subject to normal year
end adjustments. Delivery by the Borrower to the Administrative Agent and the
Lenders of the Borrower’s quarterly report to the SEC on Form 10-Q with respect
to any Fiscal Quarter, or the availability of such report on EDGAR Online,
within the period specified above shall be deemed to be compliance by the
Borrower with this Section 8.1(a).

(b) Annual Financial Statements. As soon as practicable and in any event within
ninety (90) days after the end of each Fiscal Year (or, if either such date is
earlier, on the date of any required public filing thereof, or five (5) days
following any date on which the Borrower may be required by GAAP to file such
statements), an audited Consolidated balance sheet of the Borrower and its
Subsidiaries as of the close of such Fiscal Year and audited Consolidated
statements of income, retained earnings and cash flows for the Fiscal Year then
ended, including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
preceding Fiscal Year and prepared by an independent certified public accounting
firm approved by the Audit Committee of the Board of Directors of the Borrower
and reasonably acceptable to the Administrative Agent in accordance with GAAP
and, if applicable, containing disclosure of the effect on the financial
position or results of operations of any change in the application of accounting
principles and practices during the year, and accompanied by a report thereon by
such certified public accountants that is not qualified with respect to scope
limitations imposed by the Borrower or any of its Subsidiaries or with respect
to accounting principles followed by the Borrower or any of its Subsidiaries not
in accordance with GAAP. Delivery by the Borrower to the Administrative Agent
and the Lenders of the Borrower’s annual report to the SEC on Form 10-K with
respect to any Fiscal Quarter, or the availability of such report on EDGAR
Online, within the period specified above shall be deemed to be compliance by
the Borrower with this Section 8.1(b).

(c) Annual Business Plan and Financial Projections. As soon as practicable and
in any event within sixty (60) days after the beginning of each Fiscal Year, a
business plan of the Borrower and its Subsidiaries for the ensuing four
(4) Fiscal Quarters and the Fiscal Year thereafter, such plan to be prepared in
accordance with GAAP and to include, on a quarterly basis, the following: a
quarterly operating and capital budget for the ensuing four (4) Fiscal Quarters,
a yearly operating and capital budget for the Fiscal Year thereafter, a
projected income statement, statement of cash flows and balance sheet and a
report containing management’s discussion and analysis of such projections,
accompanied by a certificate from the chief financial officer of the Borrower to
the effect that, to the best of such officer’s knowledge, such projections are
good faith estimates (utilizing reasonable assumptions) of the projected
financial condition and operations of the Borrower and its Subsidiaries for such
period.

 

67



--------------------------------------------------------------------------------

Section 8.2 Officer’s Compliance Certificate. At each time financial statements
are delivered pursuant to Sections 8.1 (a) or (b) and at such other times as the
Administrative Agent shall reasonably request, a certificate of the chief
financial officer or the treasurer of the Borrower in the form of Exhibit F
attached hereto (an “Officer’s Compliance Certificate”).

Section 8.3 Accountants’ Certificate. At each time financial statements are
delivered pursuant to Section 8.1(b), a certificate of the independent public
accountants certifying such financial statements addressed to the Administrative
Agent for the benefit of the Lenders:

(a) stating that in making the examination necessary for the certification of
such financial statements, they obtained no knowledge of any Default or Event of
Default or, if such is not the case, specifying such Default or Event of Default
and its nature and period of existence; and

(b) including the calculations prepared by such accountants required to
establish whether or not the Borrower and its Subsidiaries are in compliance
with the financial covenants set forth in Article X hereof as at the end of each
respective period.

Section 8.4 Other Reports.

(a) Promptly upon receipt thereof, copies of all reports, if any, submitted to
the Borrower or its Board of Directors by its independent public accountants in
connection with their auditing function, including, without limitation, any
management report and any management responses thereto;

(b) Such other information regarding the operations, business affairs and
financial condition of the Borrower or any of its Subsidiaries as the
Administrative Agent or any Lender may reasonably request;

(c) promptly, and in any event within five (5) Business Days after receipt
thereof by any Credit Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Credit Party or any Subsidiary thereof; and

(d) promptly upon the request thereof, such other information and documentation
required by bank regulatory authorities under applicable “know your customer”
and Anti-Money Laundering rules and regulations (including, without limitation,
the PATRIOT Act), as from time to time reasonably requested by the
Administrative Agent or any Lender.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the Issuing Lender materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
SyndTrak Online or another similar electronic system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to

 

68



--------------------------------------------------------------------------------

receive material non-public information with respect to the Borrower or its
securities) (each, a “Public Lender”). The Borrower hereby agrees that it will
use commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, the Arranger, the
Issuing Lender and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 14.12); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”

Section 8.5 Notice of Litigation and Other Matters. Prompt (but in no event
later than ten (10) days after an officer of the Borrower obtains knowledge
thereof) telephonic and written notice of:

(a) the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving the Borrower or any Subsidiary thereof or
any of their respective properties, assets or businesses which in any such case
could reasonably be expected to result in a Material Adverse Effect;

(b) any notice of any violation received by the Borrower or any Subsidiary
thereof from any Governmental Authority including, without limitation, any
notice of violation of Environmental Laws which in any such case could
reasonably be expected to have a Material Adverse Effect;

(c) any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against the Borrower or any Subsidiary thereof that
could reasonably be expected to have a Material Adverse Effect;

(d) any attachment, judgment, Lien, levy or order exceeding $5,000,000 that may
be assessed against or threatened in writing against the Borrower or any
Subsidiary thereof;

(e) (i) any Default or Event of Default, (ii) the occurrence or existence of any
event or circumstance that foreseeably will become a Default or Event of Default
or (iii) any event which constitutes or which with the passage of time or giving
of notice or both would constitute a default or event of default under any
Material Contract to which the Borrower or any of its Subsidiaries is a party or
by which the Borrower or any Subsidiary thereof or any of their respective
properties may be bound;

 

69



--------------------------------------------------------------------------------

(f) (i) any unfavorable determination letter from the Internal Revenue Service
regarding the qualification of an Employee Benefit Plan under Section 401(a) of
the Code (along with a copy thereof), (ii) all notices received by the Borrower
or any ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to
have a trustee appointed to administer any Pension Plan, (iii) all notices
received by the Borrower or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA and (iv) the Borrower obtaining knowledge or reason to
know that the Borrower or any ERISA Affiliate has filed or intends to file a
notice of intent to terminate any Pension Plan under a distress termination
within the meaning of Section 4041(c) of ERISA;

(g) any event which makes any of the representations set forth in Section 7.1
inaccurate in any respect;

(h) a copy of any notice of any default or event of default, acceleration,
redemption, request for a material waiver, request for a material amendment or
any other notice of a material event delivered to or received by any Person
(including, without limitation, any trustee or noteholder) in connection with
the Senior Subordinated Notes or any other Subordinated Debt.

Section 8.6 Accuracy of Information. All written information, reports,
statements and other papers and data furnished by or on behalf of the Borrower
to the Administrative Agent or any Lender whether pursuant to this Article VIII
or any other provision of this Agreement, or any of the Security Documents,
shall be, at the time the same is so furnished, comply with the representations
and warranties set forth in Section 7.1(y).

ARTICLE IX

AFFIRMATIVE COVENANTS

Until all of the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner provided
for in Section 14.11, the Borrower will, and will cause each of its Subsidiaries
to:

Section 9.1 Preservation of Corporate Existence and Related Matters. Except as
permitted by Section 11.4, preserve and maintain its separate corporate, limited
liability company or partnership existence and all rights, franchises, licenses
and privileges necessary to the conduct of its business, and qualify and remain
qualified as a foreign corporation, limited liability company or limited
partnership and authorized to do business in each jurisdiction where the nature
and scope of its activities require it to so qualify under Applicable Law except
where the failure to so qualify could not reasonably be expected to have a
Material Adverse Effect.

Section 9.2 Maintenance of Property. In addition to the requirements of any of
the Security Documents, protect and preserve in accordance with sound business
practices all properties useful in and material to its business, including
copyrights, patents, trade names, service marks and trademarks; maintain in
accordance with sound business practices all buildings, equipment and other
tangible real and personal property useful in and material to its

 

70



--------------------------------------------------------------------------------

business; and from time to time make or cause to be made all renewals,
replacements and additions to such property necessary for the conduct of its
business, so that the business carried on in connection therewith may be
conducted at all times in a commercially reasonable manner in accordance with
prudent business practices.

Section 9.3 Insurance. Maintain insurance with financially sound and reputable
insurance companies against such risks and in such amounts as are customarily
maintained by similar businesses (including hazard and business interruption
coverage) and as are required by Applicable Law and as are required by any
Security Documents, and on the Closing Date and from time to time thereafter
deliver to the Administrative Agent upon its request a detailed list of the
insurance then in effect, stating the names of the insurance companies, the
amounts and rates of the insurance, the dates of the expiration thereof and the
properties and risks covered thereby.

Section 9.4 Accounting Methods and Financial Records. Maintain a system of
accounting, and keep proper books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.

Section 9.5 Payment and Performance of Obligations. Pay and perform all
Obligations or Subsidiary Guaranteed Obligations, as applicable, under this
Agreement and the other Loan Documents, and pay or perform (a) all taxes,
assessments and other governmental charges that may be levied or assessed upon
it or any of its property, and (b) all other indebtedness, obligations and
liabilities in accordance with customary trade practices; provided, that the
Borrower or such Subsidiary may contest any item described in clauses (a) or
(b) of this Section 9.5 in good faith so long as adequate reserves are
maintained with respect thereto in accordance with GAAP.

Section 9.6 Compliance with Laws and Approvals. Observe and remain in compliance
in all material respects with all Applicable Laws and maintain in full force and
effect all material Governmental Approvals, in each case applicable to the
conduct of its business.

Section 9.7 Environmental Laws. In addition to and without limiting the
generality of Section 9.6, (a) comply in all material respects with, and use
commercially reasonable efforts to ensure such compliance by all tenants and
subtenants with, all applicable Environmental Laws and obtain and comply with
and maintain, and use commercially reasonable efforts to ensure that all tenants
and subtenants, if any, obtain and comply with and maintain, in all material
respects, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws, (b) conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws, and promptly comply with all
lawful orders and directives of any Governmental Authority regarding
Environmental Laws, and (c) defend, indemnify and hold harmless the
Administrative Agent and the Lenders, and their respective parents,
Subsidiaries, Affiliates, employees, agents, officers and directors, from and
against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature known or unknown,
contingent or otherwise, arising out of, or in any way relating to the presence
of Hazardous Materials, or the violation of, noncompliance with or liability
under any Environmental Laws applicable to the

 

71



--------------------------------------------------------------------------------

operations of the Borrower or any such Subsidiary, or any orders, requirements
or demands of Governmental Authorities related thereto, including, without
limitation, reasonable attorney’s and consultant’s fees, investigation and
laboratory fees, response costs, court costs and litigation expenses, except to
the extent that any of the foregoing directly result from the gross negligence
or willful misconduct of the party seeking indemnification therefor.

Section 9.8 Compliance with ERISA. In addition to and without limiting the
generality of Section 9.6, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with all material applicable provisions of ERISA and
the regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which could be a liability to the PBGC or to a Multiemployer Plan,
(iii) not participate in any prohibited transaction that could result in any
civil penalty under ERISA or tax under the Code and (iv) operate each Employee
Benefit Plan in such a manner that will not incur any tax liability under
Section 4980B of the Code or any liability to any qualified beneficiary as
defined in Section 4980B of the Code and (b) furnish to the Administrative Agent
upon the Administrative Agent’s request such additional information about any
Employee Benefit Plan as may be reasonably requested by the Administrative Agent
to the extent that the furnishing of such information does not violate ERISA,
the Health Insurance Portability and Accountability Act of 1996 or any other
Applicable Law.

Section 9.9 Compliance with Agreements. Except to the extent that
non-compliance, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, comply with each term,
condition and provision of all leases, agreements and other instruments entered
into in the conduct of its business including, without limitation, any Material
Contract.

Section 9.10 Visits and Inspections. Permit representatives of the
Administrative Agent or any Lender, from time to time, to visit and inspect its
properties; inspect, audit and make extracts from its books, records and files,
including, but not limited to, management letters prepared by independent
accountants; and discuss with its principal officers, and its independent
accountants, its business, assets, liabilities, financial condition, results of
operations and business prospects. Unless a Default or Event of Default has
occurred and is continuing, the representatives of the Administrative Agent or
any Lender will provide the Borrower with advance notice of such visits and
inspections, and will visit and inspect during the Borrower’s normal business
hours.

Section 9.11 Additional Subsidiaries.

(a) Additional Domestic Subsidiaries. Within thirty (30) days after the creation
or acquisition of any Domestic Subsidiary of the Borrower (excluding any
Franchisees other than those Franchisees that are or become wholly-owned by the
Borrower) with assets in excess of $500,000, cause to be executed and delivered
to the Administrative Agent (i) duly executed joinder agreements in form and
substance reasonably satisfactory to the Administrative Agent joining such
Subsidiary to the Collateral Agreement, the Collateral Assignment Agreement and
any other applicable Security Documents, (ii) updated Schedules 7.1(a), 7.1(b)
and 7.1(r) reflecting the

 

72



--------------------------------------------------------------------------------

creation or acquisition of such Subsidiary, (iii) a Subsidiary Guaranty
Agreement duly executed and delivered by such Subsidiary, (iv) favorable legal
opinions addressed to the Administrative Agent and Lenders in form and substance
reasonably satisfactory thereto with respect to such joinder agreement,
(v) original stock or other certificates and stock or other transfer powers
evidencing the ownership interests of the Borrower in such Subsidiary, (vi) all
documents required by Section 9.11(c), and (vii) any other documents and
certificates as may be requested by the Administrative Agent.

(b) Additional Foreign Subsidiaries. Notify the Administrative Agent at the time
that any Person becomes a first tier Foreign Subsidiary of the Borrower
(excluding any Franchisees), and promptly thereafter (and in any event within
thirty (30) days), cause (i) the Borrower or applicable Subsidiary to deliver to
the Administrative Agent a supplement to the Security Documents pledging
sixty-five percent (65%) of the total outstanding ownership interest or capital
stock of such new Foreign Subsidiary and a consent thereto executed by such new
Foreign Subsidiary (including, without limitation, if applicable, original stock
certificates (or the equivalent thereof pursuant to the Applicable Laws and
practices of any relevant foreign jurisdiction) evidencing the capital stock of
such new Foreign Subsidiary, together with an appropriate undated stock power
for each certificate duly executed in blank by the registered owner thereof),
(ii) such Person to deliver to the Administrative Agent documents of the types
referred to in clauses (ii) and (iii) of Section 6.2(b) and favorable opinions
of counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clauses (i) and (ii)), and (iii) such Person to deliver to the Administrative
Agent such other documents and closing certificates as may be reasonably
requested by the Administrative Agent, all in form, content and scope reasonably
satisfactory to the Administrative Agent.

(c) Real Property Substitutions. It is understood and agreed that from time to
time, the Borrower may, at any time at its option, substitute real property
parcels comprising Real Property Collateral with other non-Collateral real
property parcels; provided that:

(i) such substituted real property parcels shall be used by the Borrower to
substitute real property parcels that are part of the Sale-Leaseback
Transaction; and

(ii) prior to each such substitution, the Borrower or its direct and indirect
Subsidiaries (excluding any SRLS Entity and any Franchisees) shall, with respect
to the applicable substitution property, cause to be executed and delivered to
the Administrative Agent (A) Mortgages (unless otherwise agreed by the
Administrative Agent and the Required Lenders), (B) an updated Schedule 7.1(r)
together with title insurance policies, copies of title exceptions, flood
surveys, property surveys, environmental assessments and any other related real
property documentation, all with respect to the real property parcels to be
substituted and all in form and content reasonably acceptable to the
Administrative Agent and (C) an updated Schedule 7.1(h) in form and content
reasonably acceptable to the Administrative Agent; provided, however, that to
the extent the Borrower notifies

 

73



--------------------------------------------------------------------------------

the Administrative Agent in writing that it wishes to sell or otherwise transfer
a real property parcel that was formerly part of the Sale-Leaseback Transaction,
it need not comply with this clause (ii) provided further that (A) for purposes
of Section 11.5, such real estate parcel shall be deemed subject to a Mortgage
and (B) such sale or other transfer is permitted by Section 11.5(k).

(d) Additional Subsidiary Guarantors. Notwithstanding anything to the contrary
contained herein, in the event that any Subsidiary shall guaranty the payment or
performance of the Senior Subordinated Notes (or any other Debt permitted
pursuant to Section 11.1), the Borrower shall cause such Subsidiary to
immediately execute a joinder to the Subsidiary Guaranty Agreement and the
Security Documents described in Section 9.11(a) and to deliver all of the other
instruments, documents, certificates and opinions required pursuant to
Section 9.11(a).

Section 9.12 Use of Proceeds. The Borrower shall use the proceeds of the
Extensions of Credit (a) to refinance Debt under the Existing Credit Agreement,
(b) for general corporate purposes of the Borrower and the Subsidiary
Guarantors, including, without limitation, working capital, capital expenditures
in the ordinary course of business, Permitted Acquisitions and redemptions,
repurchases and dividends permitted under Section 11.6(c) of this Agreement, and
(c) to pay fees and expenses incurred in connection with the transactions
contemplated herein.

Section 9.13 Conduct of Business. Engage only in businesses in substantially the
same fields as the businesses conducted on the Closing Date.

Section 9.14 Further Assurances. Make, execute and deliver all such additional
and further acts, things, deeds and instruments as the Administrative Agent or
any Lender (through the Administrative Agent) may reasonably require to document
and consummate the transactions contemplated hereby and to vest completely in
and insure the Administrative Agent and the Lenders their respective rights
under this Agreement, the Letters of Credit and the other Loan Documents.

ARTICLE X

FINANCIAL COVENANTS

Until all of the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 14.11, the Borrower and its Subsidiaries on a Consolidated basis will
not:

Section 10.1 Maximum Adjusted Debt to EBITDAR Ratio. As of any Fiscal Quarter
end, permit the ratio of (a) Adjusted Debt on such date to (b) EBITDAR for the
period of four (4) consecutive Fiscal Quarters ending on or immediately prior to
such date to be greater than 5.25 to 1.00.

Section 10.2 Minimum Fixed Charge Coverage Ratio. As of any Fiscal Quarter end,
permit the ratio of (a) (i) EBITDAR for the period of four (4) consecutive
Fiscal Quarters ending on or immediately prior to such date, minus
(ii) Maintenance Capital Expenditures for the period of four (4) consecutive
Fiscal Quarters ending on or immediately prior to such date to (b) (i)

 

74



--------------------------------------------------------------------------------

Rental Expense for the period of four (4) consecutive Fiscal Quarters ending on
or immediately prior to such date (provided, however, that for purposes of
calculating compliance with this Section 10.2, Rental Expense for the four
(4) consecutive Fiscal Quarter period ending on such date shall be increased to
include rental expense associated with any sale-leaseback transaction permitted
hereunder and consummated during such period on a pro forma basis), plus
(ii) Interest Expense for the period of four (4) consecutive Fiscal Quarters
ending on or immediately prior to such date (provided, however, that for
purposes of calculating compliance with this Section 10.2, Interest Expense for
the four (4) consecutive Fiscal Quarter period ending on such date shall be
decreased to exclude interest expense attributed to the Senior Subordinated
Notes on a pro forma basis, to the extent that the Permitted Note Redemption
occurs during such period), plus (iii) Scheduled Principal Repayments for the
period of four (4) consecutive Fiscal Quarters ending on or immediately prior to
such date, plus (iv) dividends or similar distributions that are paid in cash
during the period of four (4) consecutive Fiscal Quarters ending on or
immediately prior to such date, plus (v) Consolidated Cash Taxes for the period
of four (4) consecutive Fiscal Quarters ending on or immediately prior to such
date, to be less than the ratio set forth below opposite such Fiscal Quarter:

 

Four Fiscal Quarter Period Ending

  

Minimum Fixed Charge Coverage Ratio

October 2, 2011 and December 25, 2011

   1.20 to 1.00

April 15, 2012 and July 8, 2012

   1.15 to 1.00

October 30, 2012 and December 30, 2012

   1.20 to 1.00

Thereafter

   1.25 to 1.00

Section 10.3 Maximum Expansion Capital Expenditures. Permit the aggregate amount
of all Expansion Capital Expenditures (a) in Fiscal Year 2011 to exceed an
aggregate amount of $5,000,000 and (b) in Fiscal Year 2012 and each Fiscal Year
thereafter, to exceed thirty-five percent (35%) of EBITDA for the immediately
preceding Fiscal Year. Notwithstanding the foregoing, 50% of any portion of any
amount set forth above, if not expended in the Fiscal Year for which it is
permitted above, may be carried over for expenditure in the next following
Fiscal Year; provided that, if any such amount is so carried over, (a) it will
be deemed used in the applicable subsequent fiscal year after the amount allowed
for the then-current fiscal year and (b) it may not be carried over to any
subsequent Fiscal Year.

ARTICLE XI

NEGATIVE COVENANTS

Until all of the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 14.11, the Borrower will not and will not permit any of its
Subsidiaries to:

Section 11.1 Limitations on Debt. Create, incur, assume or suffer to exist any
Debt except:

(a) the Obligations;

 

75



--------------------------------------------------------------------------------

(b) Debt incurred in connection with a Hedging Agreement with a counterparty and
upon terms and conditions (including interest rate) reasonably satisfactory to
the Administrative Agent; provided, that any counterparty that is a Lender shall
be deemed satisfactory to the Administrative Agent.

(c) Debt existing on the Closing Date and not otherwise permitted under this
Section 11.1, as set forth on Schedule 7.1(t), and the renewal, refinancing,
extension and replacement (but not the increase in the aggregate principal
amount) thereof;

(d) unsecured Debt of the Borrower and the Subsidiary Guarantors not otherwise
permitted hereunder in an aggregate amount not to exceed Fifteen Million Dollars
($15,000,000) on any date of determination;

(e) the Senior Subordinated Notes;

(f) Guaranty Obligations (including, without limitation, the Subsidiary
Guaranteed Obligations) in favor of the Administrative Agent for the benefit of
the Administrative Agent and the Lenders;

(g) Guaranty Obligations with respect to Debt permitted pursuant to subsections
(a) through (e), and (j) of this Section 11.1;

(h) Guaranty Obligations with respect to Operating Leases and ordinary course
business contracts of the Subsidiary Guarantors, and Guaranty Obligations with
respect to any Operating Leases of Borrower or any Subsidiary which, following
closure or cessation of business at the subject location, are subsequently
assigned or subleased to unaffiliated third parties;

(i) Debt owed by any Subsidiary Guarantor to the Borrower, by the Borrower to
any Subsidiary Guarantor, or by any Subsidiary Guarantor to another Subsidiary
Guarantor;

(j) Debt of the Borrower and its Subsidiaries incurred in connection with
Capital Leases and purchase money Debt in an aggregate amount not to exceed
Fifteen Million Dollars ($15,000,000) on any date of determination; and

(k) Guaranty Obligations with respect to Debt of (i) Franchisees of the Borrower
or (ii) any SRLS Entities; provided, that the aggregate outstanding amount of
all such Guaranty Obligations permitted under this Section 11.1(k) plus the
aggregate amount of all Permitted Acquisitions permitted under Section 11.3(c)
hereunder plus the aggregate outstanding amount of all investments (other than
Permitted Acquisitions) permitted under Section 11.3(c) hereunder plus the
aggregate amount of all sales permitted under Section 11.5(j) hereunder shall
not exceed an aggregate amount of Five Million Dollars ($5,000,000) per Fiscal
Year and an aggregate of Ten Million Dollars ($10,000,000) during the term of
the Credit Facility,

 

76



--------------------------------------------------------------------------------

provided, that no agreement or instrument with respect to Debt permitted to be
incurred by this Section shall restrict, limit or otherwise encumber (by
covenant or otherwise) the ability of any Subsidiary of the Borrower to make any
payment to the Borrower or any of the Subsidiary Guarantors (in the form of
dividends, intercompany advances or otherwise) for the purpose of enabling the
Borrower to pay the Obligations; provided, further, that notwithstanding any of
the foregoing, no SRLS Entity shall be permitted to incur any Guaranty
Obligations.

Section 11.2 Limitations on Liens. Create, incur, assume or suffer to exist, any
Lien on or with respect to any of its assets or properties (including, without
limitation, shares of capital stock or other ownership interests), real or
personal, whether now owned or hereafter acquired, except:

(a) Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) not yet due or as to which the period of grace (not to
exceed thirty (30) days), if any, related thereto has not expired or which are
being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP;

(b) the claims of materialmen, mechanics, carriers, warehousemen, processors or
landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, (i) which are not overdue for a period of more than thirty
(30) days or (ii) which are being contested in good faith and by appropriate
proceedings;

(c) Liens consisting of deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar legislation;

(d) Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of real property,
which in the aggregate are not substantial in amount and which do not, in any
case, materially detract from the value of such property or materially impair
the use thereof in the ordinary conduct of business;

(e) Liens of the Administrative Agent for the benefit of the Secured Parties;

(f) Liens not otherwise permitted by this Section 11.2 and in existence on the
Closing Date and described on Schedule 11.2;

(g) Liens securing Debt permitted under Section 11.1(j); provided that (i) such
Liens shall be created within six (6) months from the date of the acquisition or
lease of the related asset, (ii) such Liens do not at any time encumber any
property other than the property financed by such Debt, (iii) the amount of Debt
secured thereby is not increased and (iv) the principal amount of Debt secured
by any such Lien shall at no time exceed one hundred percent (100%) of the
original purchase price or lease payment amount of such property at the time it
was acquired;

 

77



--------------------------------------------------------------------------------

(h) Leases of real property permitted by Section 11.5; and

(i) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 12.1(n) or securing appeal or other surety bonds
related to such judgments.

Section 11.3 Limitations on Loans, Advances, Investments and Acquisitions.
Purchase, own, invest in or otherwise acquire, directly or indirectly, any
capital stock, interests in any partnership or joint venture (including, without
limitation, the creation or capitalization of any Subsidiary), evidence of Debt
or other obligation or security, substantially all or a portion of the business
or assets of any other Person or any other investment or interest whatsoever in
any other Person, or make or permit to exist, directly or indirectly, any loans,
advances or extensions of credit to, or any investment in cash or by delivery of
property in, any Person except:

(a) investments (i) in Subsidiaries existing on the Closing Date, (ii) in
Subsidiaries (other than the SRLS Entities and any Franchisees) formed or
acquired after the Closing Date so long as the Borrower and the Subsidiaries
(other than the SRLS Entities and any Franchisees) comply with all applicable
provisions of this Credit Agreement (including, without limitation,
Section 9.11), (iii) loans made pursuant to Section 11.1(i) hereof, and (iv) the
other loans, advances and investments described on Schedule 11.3 existing on the
Closing Date;

(b) investments in (i) marketable direct obligations issued or unconditionally
guaranteed by the United States of America or any agency thereof maturing within
one year from the date of acquisition thereof, (ii) commercial paper, variable
or fixed rate notes maturing no more than six (6) months from the date of
acquisition thereof and issued by, or guaranteed by, a domestic corporation
rated A-1 (or the equivalent thereof) or better by Standard & Poor’s or P-1 (or
the equivalent thereof) or better by Moody’s, (iii) certificates of deposit
maturing no more than one year from the date of creation thereof issued by
(A) any of the Lenders or (B) commercial banks incorporated under the laws of
the United States of America, each having combined capital, surplus and
undivided profits of not less than $500,000,000 and having a rating of “A” or
better by a nationally recognized rating agency; provided, that, in each case,
the aggregate amount invested in such certificates of deposit shall not at any
time exceed $10,000,000 for any one such certificate of deposit and $20,000,000
for any one such bank, (iv)time deposits maturing no more than thirty (30) days
from the date of creation thereof with commercial banks or savings banks or
savings and loan associations each having membership either in the FDIC or the
deposits of which are insured by the FDIC and in amounts not exceeding the
maximum amounts of insurance thereunder, (v) repurchase agreements with a Lender
or a bank or trust company or a recognized securities dealer having capital and
surplus in excess of $500,000,000 for direct obligations issued by or fully
guaranteed by the United States of America or (vi) money-market funds; provided
that such money-market funds shall be rated AAA- (or the equivalent thereof) or
better by Standard & Poor’s (such investments described in items (i) through
(vi) above, “Cash Equivalents”);

 

78



--------------------------------------------------------------------------------

(c) investments by the Borrower or any of the Subsidiary Guarantors in the form
of acquisitions of a substantially similar business or line of business (whether
by the acquisition of capital stock, assets or any combination thereof) of any
other Person (each, a “Permitted Acquisition”) and other loans, investments and
advances by the Borrower or any of the Subsidiary Guarantors in (i) Franchisees
of the Borrower or (ii) any SRLS Entities; provided, that prior to consummation
of any Permitted Acquisition, the Borrower shall have demonstrated to the
satisfaction of the Administrative Agent that, after giving pro forma effect to
such Permitted Acquisition, that the Borrower’s Adjusted Debt to EBITDAR Ratio
shall be no greater than 5.0 to 1.00; provided further that the aggregate amount
of all such Permitted Acquisitions permitted under this Section 11.3(c) plus the
aggregate outstanding amount of all loans, investments and advances (other than
Permitted Acquisitions) permitted under this Section 11.3(c) plus the aggregate
outstanding amount of all Guaranty Obligations permitted under Section 11.1(k)
hereunder plus the aggregate amount of all sales permitted under Section 11.5(j)
hereunder shall not exceed an aggregate of Five Million Dollars ($5,000,000) per
Fiscal Year and an aggregate of Ten Million Dollars ($10,000,000) during the
term of the Credit Facility; provided further, however, that any such investment
or other acquisition of equity of a Franchisee resulting in the Borrower owning
one hundred percent (100%) of the assets of such Franchisee shall be excluded
from the foregoing aggregate dollar limitation so long as the Borrower shall
comply with the applicable provisions of Section 9.11 with respect to such
Franchisee;

(d) Hedging Agreements permitted pursuant to Section 11.1;

(e) purchases of assets in the ordinary course of business;

(f) other loans, investments and advances in an aggregate amount not to exceed
Two Million Dollars ($2,000,000) on any date of determination; and

(g) investments in “rabbi trusts” made by the Borrower or any Subsidiary
Guarantor in connection with executive deferred compensation arrangements
entered into by the Borrower or such Subsidiary Guarantor in the ordinary course
of business consistent with past practice.

(h) cash deposited with the Bond Trustee pursuant to Article 8 of the
Subordinated Senior Notes Indenture in satisfaction of the Senior Subordinated
Notes.

Section 11.4 Limitations on Mergers and Liquidation. Merge, consolidate or enter
into any similar combination with any other Person or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution) except:

(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
Person) or with or into any Subsidiary Guarantor (provided that the Subsidiary
Guarantor shall be the continuing or surviving Person);

(b) any Subsidiary of the Borrower may merge into the Person such Subsidiary was
formed to acquire in connection with a Permitted Acquisition; provided

 

79



--------------------------------------------------------------------------------

that the surviving entity shall promptly execute and deliver such agreements and
documents as may be required pursuant to Section 9.11 or such other documents
evidencing continuing guaranty and/or security interests as may be requested by
the Administrative Agent.

(c) any Subsidiary of the Borrower may wind-up into the Borrower or any
Subsidiary Guarantor and any Foreign Subsidiary of the Borrower may wind-up into
the Borrower or any Subsidiary Guarantor.

Section 11.5 Limitations on Sale of Assets. Convey, sell, lease, assign,
transfer or otherwise dispose of any of its property, business or assets
(including, without limitation, the sale of any receivables and leasehold
interests and any sale-leaseback or similar transaction), whether now owned or
hereafter acquired except:

(a) the sale of inventory in the ordinary course of business;

(b) the sale of obsolete assets no longer used or usable in the business of the
Borrower or any of its Subsidiaries;

(c) the transfer of assets to the Borrower or any Subsidiary Guarantor of the
Borrower pursuant to Section 11.4;

(d) the sale or discount without recourse of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof;

(e) the disposition of any Hedging Agreement;

(f) the sale or other disposition of used equipment of immaterial value by the
Borrower or a Subsidiary thereof in the ordinary course of business;

(g) sales by Stoney River Management Company, Inc. of up to 6% of the membership
interests in each of the SRLS Entities, to the general manager of each such
entity pursuant to, and in accordance with, the terms and provisions set forth
in each such entity’s operating agreement;

(h) sales or other transfers of real property (not subject to a Mortgage on the
date hereof) and assets related thereto not constituting Collateral made in
connection with store closures and/or relocations;

(i) the Sale-Leaseback Transaction;

(j) sales of assets to Franchisees or any SRLS Entities; provided, that the
aggregate amount of all such sales permitted under this Section 11.5(j) plus the
aggregate outstanding amount of all Guaranty Obligations permitted under
Section 11.1(k) hereunder plus the aggregate amount of all Permitted
Acquisitions permitted under Section 11.3(c) hereunder plus the aggregate
outstanding amount of all investments (other than Permitted Acquisitions)
permitted under Section 11.3(c) hereunder shall not exceed an aggregate of Five
Million Dollars ($5,000,000) per Fiscal Year and an aggregate of Ten Million
Dollars ($10,000,000) during the term of the Credit Facility;

 

80



--------------------------------------------------------------------------------

(k) sales or other transfers of real property subject to a Mortgage (which shall
include real property being sold or otherwise transferred pursuant to the
proviso set forth in Section 9.11(c)(ii)) and other assets constituting
Collateral made in connection with store closings and/or relocations in an
aggregate amount not to exceed an aggregate of (i) Five Million Dollars
($5,000,000) from the Closing Date through and including December 30, 2012 and
(ii) after December 30, 2012, Five Million Dollars ($5,000,000) per Fiscal Year
and an aggregate of Ten Million Dollars ($10,000,000) over the term of the
Credit Facility (inclusive of all sales and other transfers made pursuant to
clause (i) of this subsection); provided that, in each case, (A) no Default or
Event of Default has occurred, is continuing, or would be caused thereby and
(B) substitutions of Real Property Collateral (as contemplated in Section 9.11)
shall not be deemed to utilize this Section 11.5(k);

(l) leases of restaurant properties to Persons in order to facilitate the sale
of alcoholic beverages at such restaurant properties, which leases shall be on
terms and conditions reasonably satisfactory to the Administrative Agent;
provided that no Default or Event of Default has occurred, is continuing, or
would be caused thereby; provided further that neither the Borrower nor any
Subsidiary thereof shall be party to more than five (5) such leases at any time
during the term of the Credit Facility;

(m) real property sale-leaseback transactions (other than the Sale-Leaseback
Transaction) in an aggregate amount not to exceed (i) Ten Million Dollars
($10,000,000) from the Closing Date through and including December 30, 2012 and
(ii) Twenty Million Dollars ($20,000,000) during the term of the Credit Facility
(inclusive of all amounts attributed to sale-leaseback transactions made
pursuant to clause (i) of this subsection); provided that, in each case, (A) no
Default or Event of Default has occurred, is continuing, or would be caused
thereby and (B) substitutions of Real Property Collateral (as contemplated in
Section 9.11) shall not be deemed to utilize this Section 11.5(m) (provided,
that substituted real property moved from Collateral to non-Collateral status
shall be subject to the asset sale limitations set forth herein);

(n) ordinary course sales of Cash Equivalents in connection with 11.3(b) and
made in accordance with the Borrower’s past practices; and

(o) the transfer of assets owned by a Subsidiary or a Subsidiary Guarantor to
the Borrower or a Subsidiary Guarantor; provided that the Borrower and each such
transferee shall ensure compliance with the provisions of the Security Documents
and shall otherwise execute such agreements and other documents as may be
requested by the Administrative Agent in connection with the maintenance of
perfected security interests in favor of the Administrative Agent and the
Lenders.

Upon the consummation of sales made pursuant to the above Section 11.5, and upon
the request of the Borrower, the Administrative Agent and the Lenders will
release their liens on the applicable property and the Administrative Agent
shall execute such documents as may be necessary to evidence such releases, all
such documents to be in form and substance satisfactory to the Administrative
Agent.

 

81



--------------------------------------------------------------------------------

Section 11.6 Limitations on Dividends and Distributions. Declare or pay any
dividends upon any of its capital stock or any other ownership interests;
purchase, redeem, retire or otherwise acquire, directly or indirectly, any
shares of its capital stock or other ownership interests, or make any
distribution of cash, property or assets among the holders of shares of its
capital stock or other ownership interests, or make any change in its capital
structure, except:

(a) the Borrower or any Subsidiary may pay dividends in shares of its own
capital stock, membership interests, or other ownership units;

(b) any Subsidiary may pay cash dividends or dividends in property to the
Borrower or to its parent Subsidiary;

(c) so long as (i) no Default or Event of Default has occurred or would be
caused thereby, (ii) the Borrower’s Adjusted Debt to EBITDAR Ratio, as of the
end of the last Fiscal Quarter for which financial statements have been
delivered in accordance with Section 8.1, is less than 4.50 to 1.00 and
(iii) there are no outstanding Extensions of Credit under the Credit Facility
(other than unfunded Letters of Credit), then the Borrower may redeem and
repurchase shares of its stock pursuant to a repurchase program authorized from
time to time by its Board of Directors and/or declare and make cash dividend
payments; provided that, if at the time of each such proposed redemption,
repurchase or dividend (A) the Borrower’s pro forma Adjusted Debt to EBITDAR
Ratio, as of the end of the last Fiscal Quarter for which financial statements
have been delivered in accordance with Section 8.1, is less than 4.00 to 1.00,
there shall be no dollar limitation on the aggregate amount of all such
redemptions, repurchases and dividends made pursuant to this Section 11.6(c) and
(B) the Borrower’s pro forma Adjusted Debt to EBITDAR Ratio, as of the end of
the last Fiscal Quarter for which financial statements have been delivered in
accordance with Section 8.1, is less than 4.50 to 1.00 but greater than or equal
to 4.00 to 1.00, then Borrower shall not be permitted to make any additional
redemptions, repurchases and dividends made pursuant to this Section 11.6(c)
(inclusive of all redemptions, repurchases and dividends made at such times when
the Borrower’s Adjusted Debt to EBITDAR was less than 4.00 to 1.00) to the
extent that such additional redemptions, repurchases and dividends would cause
Borrower to exceed an aggregate amount of Fifteen Million Dollars ($15,000,000)
over the term of the Credit Facility (provided that Borrower shall be permitted
to make redemptions, repurchases and dividends under Section 11.6(c)(A) if the
Borrower satisfies the Adjusted Debt to EBITDAR Ratio requirement and the other
requirements under this Section 11.6(c)); provided further that all such stock
so repurchased shall be immediately retired by the Borrower and shall not be
retained as treasury stock (or any equivalent thereof); and

(d) the Borrower may accept shares of its stock owned by the applicable optionee
or employee (i) in payment of the exercise price of stock options or (ii) to
satisfy tax withholding requirements in respect of equity incentives in the form
of restricted stock awards and stock options, in each case, granted to employees
of the Borrower or its Subsidiaries by the Borrower’s board of directors or a
committee thereof.

 

82



--------------------------------------------------------------------------------

Section 11.7 Limitations on Exchange and Issuance of Ownership Interests. Issue,
sell or otherwise dispose of any class or series of capital stock or other
ownership interests that, by its terms or by the terms of any security into
which it is convertible or exchangeable, is, or upon the happening of an event
or passage of time would be, (a) convertible or exchangeable into Debt or
(b) required to be redeemed or repurchased, including at the option of the
holder, in whole or in part, or has, or upon the happening of an event or
passage of time would have, a redemption or similar payment due.

Section 11.8 Transactions with Affiliates. Except for transactions permitted by
11.3, 11.6 and 11.7, directly or indirectly (a) make any loan or advance to, or
purchase or assume any note or other obligation to or from, any of its officers,
directors, shareholders or other Affiliates, or to or from any member of the
immediate family of any of its officers, directors, shareholders or other
Affiliates, or subcontract any operations to any of its Affiliates or (b) enter
into, or be a party to, any other transaction not described in clause (a) above
with any of its Affiliates, except pursuant to the reasonable requirements of
its business and upon fair and reasonable terms that are no less favorable to it
than it would obtain in a comparable arm’s length transaction with a Person not
its Affiliate.

Section 11.9 Certain Accounting Changes, Organizational Documents. (a) Change
its Fiscal Year end or any Fiscal Quarter end, or make any change in its
accounting treatment and reporting practices except consistent with GAAP or
(b) amend, modify or change its articles of incorporation (or corporate charter
or other similar organizational documents) or amend, modify or change its bylaws
(or other similar documents) in any manner adverse in any respect to the rights
or interests of the Lenders.

Section 11.10 Amendments, Payments and Prepayments of Subordinated Debt. Amend
or modify (or permit the modification or amendment of) any of the terms or
provisions of the Senior Subordinated Notes (or any documents executed in
connection with the permitted refinancing thereof) or any other Subordinated
Debt, or cancel or forgive, make any payment or prepayment on, or redeem or
acquire for value (including without limitation by way of depositing with any
trustee with respect thereto money or securities before due for the purpose of
paying when due) the Senior Subordinated Notes or any other Subordinated Debt,
other than, so long as no Default or Event of Default shall have occurred and be
continuing or would be caused thereby, (i) regularly scheduled payments of
accrued interest on the Senior Subordinated Notes (including additional interest
required to be paid on account of a registration default arising under the
registration rights agreements in connection with the Senior Subordinated Notes
in an amount not to exceed more than one percent (1%) per year per annum) to the
extent such payments are permitted under the subordination provisions thereof
(and any Debt resulting from the refinancing thereof in accordance with
Section 11.1(f)), (ii) Permitted Note Redemption, and (iii) principal payments
or prepayments of intercompany Subordinated Debt between the Borrower and the
Subsidiary Guarantors.

Section 11.11 Restrictive Agreements.

(a) Negative Pledges. Enter into any Debt which (i) contains any negative pledge
on assets or any covenants more restrictive than the provisions of Articles IX,
X and XI hereof, or (ii) restricts, limits or otherwise encumbers its ability to
incur Liens on

 

83



--------------------------------------------------------------------------------

or with respect to any of its assets or properties other than the assets or
properties securing such Debt (excluding, solely for the purposes of this
Section 11.11(a), the Senior Subordinated Notes (and any Debt resulting from the
refinancing thereof in accordance with Section 11.1(f)) so long as such Senior
Subordinated Notes (and any Debt resulting from the refinancing thereof in
accordance with Section 11.1(f)) do not restrict, limit or otherwise encumber
the ability of the Borrower or any Subsidiary to incur Liens in favor of the
Administrative Agent or any Lender under this Credit Facility).

(b) Restrictions on Dividends. Enter into or permit to exist any agreement which
impairs or limits the ability of any Subsidiary of the Borrower to pay dividends
or distributions to the Borrower.

Section 11.12 Nature of Business. Alter the character or conduct of the business
conducted by the Borrower and its Subsidiaries as of the Closing Date.

Section 11.13 Impairment of Security Interests. Take or omit to take any action
which might or would have the result of materially impairing the security
interests in favor of the Administrative Agent with respect to the Collateral or
grant to any Person (other than the Administrative Agent for the benefit of
itself and the Lenders pursuant to the Security Documents) any interest
whatsoever in the Collateral, except for Liens permitted under Section 11.2 and
asset sales permitted under Section 11.5.

Section 11.14 SRLS Entities Restrictions. (a) Except as permitted under
Section 11.4 of this Agreement, materially change or alter the character or
conduct of business by any SRLS Entity from and after the Closing Date,
(b) except as expressly permitted under this Agreement, increase the assets,
liabilities or revenue of any SRLS Entity from and after the Closing Date or
(c) permit any SRLS Entity to create, incur, assume or suffer to exist any
Guaranty Obligations at any time.

Section 11.15 Franchisees Restrictions. Permit the amount of total assets, as
determined in accordance with GAAP, of all Franchisees that are Subsidiaries to
exceed Twenty-Five Million Dollars ($25,000,000) in the aggregate.

ARTICLE XII

DEFAULT AND REMEDIES

Section 12.1 Events of Default. Each of the following shall constitute an Event
of Default, whatever the reason for such event and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment or
order of any court or any order, rule or regulation of any Governmental
Authority or otherwise:

(a) Default in Payment of Principal of Loans and Reimbursement Obligations. The
Borrower shall default in any payment of principal of any Loan or Reimbursement
Obligation when and as due (whether at maturity, by reason of acceleration or
otherwise).

(b) Other Payment Default. The Borrower or any other Credit Party shall default
in the payment when and as due (whether at maturity, by reason of acceleration
or otherwise) of interest on any Loan or Reimbursement Obligation or the payment
of any other Obligation, and such default shall continue unremedied for five
(5) Business Days.

 

84



--------------------------------------------------------------------------------

(c) Misrepresentation. Any representation, warranty, certification or statement
of fact made or deemed to be made by or on behalf of the Borrower or any of its
Subsidiaries under this Agreement, any other Loan Document or any document
delivered in connection herewith or therewith that is subject to materiality or
Material Adverse Effect qualifications, be incorrect or misleading in any
material respect when made or deemed made, or any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any Subsidiary under this Agreement, any other Loan Document, or in
any document delivered in connection herewith or therewith that is not subject
to materiality or Material Adverse Effect qualification shall be incorrect or
misleading in any material respect when made or deemed made.

(d) Default in Performance of Certain Covenants. The Borrower or any Subsidiary
thereof shall default in the performance or observance of any covenant or
agreement contained in Sections 8.1, 8.2, 8.5(e)(i), 9.10, 9.11 or 9.12 or
Articles X or XI of this Agreement.

(e) Default in Performance of Other Covenants and Conditions. The Borrower or
any Subsidiary thereof shall default in the performance or observance of any
term, covenant, condition or agreement contained in this Agreement (other than
as specifically provided for otherwise in this Section 12.1) or any other Loan
Document and such default shall continue for a period of thirty (30) days after
written notice thereof has been given to the Borrower by the Administrative
Agent.

(f) Hedging Agreement. The Borrower shall default in the performance or
observance of any terms, covenant, condition or agreement (after giving effect
to any applicable grace or cure period) under any Hedging Agreement and such
default causes the termination of such Hedging Agreement or permits any
counterparty to such Hedging Agreement to terminate any such Hedging Agreement
and the Termination Value owed by the Borrower as a result thereof exceeds
$5,000,000.

(g) Debt Cross-Default. The Borrower or any of its Subsidiaries shall
(i) default in the payment of any Debt (other than the Loans or any
Reimbursement Obligation) the aggregate outstanding amount of which Debt is in
excess of $5,000,000 beyond the period of grace if any, provided in the
instrument or agreement under which such Debt was created, or (ii) default in
the observance or performance of any other agreement or condition relating to
any Debt (other than the Loans or any Reimbursement Obligation) the aggregate
outstanding amount of which Debt is in excess of $5,000,000 or contained in any
instrument or agreement evidencing, securing or relating thereto or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such Debt (or a
trustee or agent on behalf of such holder or holders) to cause, with the giving
of notice if required, any such Debt to become due prior to its stated maturity
(any applicable grace period having expired).

 

85



--------------------------------------------------------------------------------

(h) Other Cross-Defaults. The Borrower or any of its Subsidiaries shall default
in the payment when due, or in the performance or observance, of any obligation
or condition of any Material Contract which default is not cured within any
applicable grace period, unless, but only as long as, the existence of any such
default is being contested by the Borrower or any such Subsidiary in good faith
by appropriate proceedings and adequate reserves in respect thereof have been
established on the books of the Borrower or such Subsidiary to the extent
required by GAAP.

(i) Change in Control. (i) Any person or group of persons (within the meaning of
Section 13(d) of the Securities Exchange Act of 1934, as amended) shall obtain
ownership or control in one or more series of transactions of more than thirty
percent (30%) of the common stock or thirty percent (30%) of the voting power of
the Borrower entitled to vote in the election of members of the board of
directors of the Borrower, (ii) there shall have occurred under any indenture or
other instrument evidencing any Debt in excess of $1,000,000 any “change in
control” (as defined in such indenture or other evidence of Debt) obligating the
Borrower to repurchase, redeem or repay all or any part of the Debt or capital
stock provided for therein, or (iii) any “Change of Control” under any
Subordinated Debt permitted under this Agreement of the Borrower or its
Subsidiaries, including, without limitation, the Senior Subordinated Notes, or
any document executed in connection therewith (any such event, a “Change in
Control”).

(j) Voluntary Bankruptcy Proceeding. The Borrower or any Subsidiary thereof
shall (i) commence a voluntary case under the federal bankruptcy laws (as now or
hereafter in effect), (ii) file a petition seeking to take advantage of any
other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or composition for adjustment of debts, (iii) consent
to or fail to contest in a timely and appropriate manner any petition filed
against it in an involuntary case under such bankruptcy laws or other laws,
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.

(k) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower or any Subsidiary thereof in any court of
competent jurisdiction seeking (i) relief under the federal bankruptcy laws (as
now or hereafter in effect) or under any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up or adjustment of
debts, or (ii) the appointment of a trustee, receiver, custodian, liquidator or
the like for the Borrower or any Subsidiary thereof or for all or any
substantial part of their respective assets, domestic or foreign, and such case
or proceeding shall continue without dismissal or stay for a period of sixty
(60) consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered.

 

86



--------------------------------------------------------------------------------

(l) Failure of Agreements. Any material provision of this Agreement or any
material provision of any other Loan Document shall for any reason cease to be
valid and binding on the Borrower or Subsidiary party thereto or any such Person
shall so state in writing, or any Loan Document shall for any reason cease to
create a valid and perfected first priority Lien on, or security interest in,
any of the collateral purported to be covered thereby, in each case other than
in accordance with the express terms hereof or thereof.

(m) Termination Event. The occurrence of any of the following events: (i) the
Borrower or any ERISA Affiliate fails to make full payment when due of all
amounts which, under the provisions of any Pension Plan or Section 412 or 430 of
the Code, the Borrower or any ERISA Affiliate is required to pay as
contributions thereto, (ii) an accumulated funding deficiency in excess of
$1,000,000 occurs or exists, whether or not waived, with respect to any Pension
Plan, (iii) a Termination Event or (iv) the Borrower or any ERISA Affiliate as
employers under one or more Multiemployer Plans makes a complete or partial
withdrawal from any such Multiemployer Plan and the plan sponsor of such
Multiemployer Plans notifies such withdrawing employer that such employer has
incurred a withdrawal liability requiring payments in an amount exceeding
$1,000,000.

(n) Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments (net of any amounts paid or fully covered
by independent third party insurance as to which the relevant insurance company
does not dispute coverage, as opposed to reserving its rights to dispute
coverage) to exceed $5,000,000 in any Fiscal Year shall be entered against the
Borrower or any of its Subsidiaries by any court and such judgment or order
shall continue without discharge or stay for a period of thirty (30) days.

(o) Environmental. Any one or more Environmental Claims shall have been asserted
against the Borrower or any of its Subsidiaries; the Borrower and its
Subsidiaries would be reasonably likely to incur liability as a result thereof;
and such liability would be reasonably likely, individually or in the aggregate,
to have a Material Adverse Effect.

Section 12.2 Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower:

(a) Acceleration; Termination of Facilities. Terminate the Commitments and
declare the principal of and interest on the Loans and the Reimbursement
Obligations at the time outstanding, and all other amounts owed to the Lenders
and to the Administrative Agent under this Agreement or any of the other Loan
Documents (including, without limitation, all L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
or shall be entitled to present the documents required thereunder) and all other
Obligations, to be forthwith due and payable, whereupon the same shall
immediately become due and payable without presentment, demand, protest or other
notice of any kind, all of which are expressly waived by each Credit Party,
anything in this Agreement or the other Loan Documents to the contrary
notwithstanding, and terminate the Credit Facility and any right of the Borrower
to request borrowings or Letters of Credit thereunder; provided, that upon the

 

87



--------------------------------------------------------------------------------

occurrence of an Event of Default specified in Section 12.1(j) or (k), the
Credit Facility shall be automatically terminated and all Obligations shall
automatically become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.

(b) Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such Cash Collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations on a pro rata basis. After all such Letters of Credit shall
have expired or been fully drawn upon, the Reimbursement Obligation shall have
been satisfied and all other Obligations shall have been paid in full, the
balance, if any, in such Cash Collateral account shall be returned to the
Borrower.

(c) Rights of Collection. Exercise on behalf of the Secured Parties all of its
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrower’s Obligations.

Section 12.3 Rights and Remedies Cumulative, Non-Waiver, etc. (a) The
enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or be construed to be a waiver of any Event of Default. No course of dealing
between the Borrower, any of its Subsidiaries, the Administrative Agent and the
Lenders or their respective agents or employees shall be effective to change,
modify or discharge any provision of this Agreement or any of the other Loan
Documents or to constitute a waiver of any Event of Default.

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 12.2 for the benefit of all the
Lenders and the Issuing Lender; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan

 

88



--------------------------------------------------------------------------------

Documents, (b) the Issuing Lender or the Swingline Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as Issuing
Lender or Swingline Lender, as the case may be) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 14.3 (subject to the terms of Section 5.4), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Credit Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 12.2 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 5.4, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

Section 12.4 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated), by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lender and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lender and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lender and the Administrative
Agent under Sections 3.3, 5.3 and 14.2) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
3.3, 5.3 and 14.2.

Section 12.5 Credit Bidding.

(a) The Administrative Agent, on behalf of itself and the Lenders, shall have
the right to credit bid and purchase for the benefit of the Administrative Agent
and the Lenders all or any portion of Collateral at any sale thereof conducted
by the Administrative Agent under the

 

89



--------------------------------------------------------------------------------

provisions of the UCC, including pursuant to Sections 9-610 or 9-620 of the UCC,
at any sale thereof conducted under the provisions of the United States
Bankruptcy Code, including Section 363 thereof, or a sale under a plan of
reorganization, or at any other sale or foreclosure conducted by the
Administrative Agent (whether by judicial action or otherwise) in accordance
with Applicable Law.

(b) Each Lender hereby agrees that, except as otherwise provided in any Loan
Documents or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under applicable law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.

ARTICLE XIII

THE ADMINISTRATIVE AGENT

Section 13.1 Appointment and Authority. (a) Each of the Lenders, the Issuing
Lender and the Swingline Lender hereby irrevocably appoints Wells Fargo to act
on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent, the Lenders, the Swingline Lender and the
Issuing Lender, and neither the Borrower nor any Subsidiary thereof shall have
rights as a third party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank or Cash Management Bank) and the Issuing Lender hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the Issuing Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Credit Parties
to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto (including, without limitation,
to enter into additional Loan Documents or supplements to existing Loan
Documents on behalf of the Secured Parties). In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to this Article
XIII for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of Articles XIII and XIV
(including Section 14.2, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

 

90



--------------------------------------------------------------------------------

Section 13.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

Section 13.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including, for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 14.11 and Section 12.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or the Issuing Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement

 

91



--------------------------------------------------------------------------------

or any other Loan Document, (ii) the contents of any certificate, report or
other document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article VI or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

Section 13.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the Issuing
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the Issuing Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender or the Issuing Lender prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 13.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

Section 13.6 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lender and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring

 

92



--------------------------------------------------------------------------------

Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may on behalf of the Lenders and the
Issuing Lender, appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with the notice on the
Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent and, in consultation
with the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and the Issuing Lender directly, until such time as
the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent, and the retiring or removed Administrative Agent shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents.
The fees payable by the Borrower to a successor Administrative Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 14.2 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

(d) Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Lender and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Lender and
Swingline Lender, (b) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Lender shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangement satisfactory to the
retiring Issuing Lender to effectively assume the obligations of the retiring
Issuing Lender with respect to such Letters of Credit.

 

93



--------------------------------------------------------------------------------

Section 13.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the Issuing Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 13.8 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, book managers, lead managers, arrangers, lead arrangers or
co-arrangers listed on the cover page or signature pages hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Issuing Lender hereunder.

Section 13.9 Collateral and Guaranty Matters.

(a) Each of the Lenders (including in its or any of its Affiliate’s capacities
as a potential Hedge Bank or Cash Management Bank) irrevocably authorize the
Administrative Agent, at its option and in its discretion:

(i) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon the termination of the Revolving Credit Commitment and
payment in full of all Secured Obligations (other than (1) contingent
indemnification obligations and (2) obligations and liabilities under Secured
Cash Management Agreements or Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit, (B) that
is sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Loan Document, (C) that is Real Property Collateral
being substituted with other real estate pursuant to the terms of
Section 9.11(c), or (D) if approved, authorized or ratified in writing in
accordance with Section 14.11;

(ii) to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Permitted
Lien; and

(iii) to release any Subsidiary Guarantor from its obligations under any Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder.

 

94



--------------------------------------------------------------------------------

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement pursuant to this Section. In each case as specified in this Section,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Subsidiary Guaranty Agreement, in each case in accordance with the terms of
the Loan Documents and this Section.

(b) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

Section 13.10 Secured Hedge Agreements and Secured Cash Management Agreements.
No Cash Management Bank or Hedge Bank that obtains the benefits of Section 5.5
or any Collateral by virtue of the provisions hereof or of any Security Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article XIII to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Secured Cash
Management Agreements and Secured Hedge Agreements, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.

ARTICLE XIV

MISCELLANEOUS

Section 14.1 Notices.

(a) Method of Communication. Except as otherwise provided in this Agreement, all
notices and communications hereunder shall be in writing (for purposes hereof,
the term “writing” shall include information in electronic format such as
electronic mail and internet web pages), or by telephone subsequently confirmed
in writing. Any notice shall be effective if delivered by hand delivery or sent
via electronic mail, posting on an internet web page, telecopy, recognized
overnight courier service or certified mail, return receipt requested, and shall
be presumed to be received by a party hereto (i) on the date of delivery if
delivered by hand or sent by electronic mail, posting on an internet web page
(provided the recipients of such notice have been made

 

95



--------------------------------------------------------------------------------

specifically aware of the posting of such notice by any other method permitted
by this Section 14.1(a)), telecopy, (ii) on the next Business Day if sent by
recognized overnight courier service and (iii) on the third Business Day
following the date sent by certified mail, return receipt requested. A
telephonic notice to the Administrative Agent as understood by the
Administrative Agent will be deemed to be the controlling and proper notice in
the event of a discrepancy with or failure to receive a confirming written
notice.

(b) Addresses for Notices. Notices to any party shall be sent to it at the
following addresses, or any other address as to which all the other parties are
notified in writing.

 

  If to the Borrower:    O’Charley’s Inc.      3038 Sidco Drive      Nashville,
Tennessee 37204      Attention: Mr. R. Jeffrey Williams, Chief Financial     
Officer and Treasurer      Telephone No.: (615) 782-8982      Facsimile No.:
(615) 782-5031   With copies to:    Bass, Berry & Sims PLC      150 Third Avenue
South      Nashville, TN 37201      Attention: J. Page Davidson      Telephone
No.: (615) 742-6200      Facsimile No.: (615) 742-6293   If to Wells Fargo as   
  Administrative Agent:    Wells Fargo Bank, National Association      1808
Aston Avenue, Suite 250      Carlsbad California 92008      Attention: Loan
Administration      Telephone No.: (888) 272-6333, or     
                          (760) 918-2700      Facsimile No.: (760) 918-2727  
With a copy to:    Wells Fargo Restaurant Finance      101 Federal Street, 20th
Floor      Boston, Massachusetts 02110      Attention: Ms. Meghan Hinds     
Telephone No.: (617) 574-6337      Facsimile No.: (617) 574-6370  
If to any Lender:    To the address set forth on the Register.

(c) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit issued.

 

96



--------------------------------------------------------------------------------

(d) Platform.

(i) Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Lender and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the any Credit Party,
any Lender or any other Person or entity for damages of any kind, including,
without limitation, direct or indirect, special, transmission incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Credit Party’s or the Administrative Agent’s of
communications through the Platform. “Communications” means, collectively, any
notice, demand, communication, information, document or other material that any
Loan Party provides to the Administrative Agent pursuant to any Loan Document or
the transactions contemplated therein which is distributed to the Administrative
Agent, the Issuing Lender or any Lender by means of electronic communications
pursuant to this Section, including through the Platform.

Section 14.2 Expenses; Indemnity.

(a) Costs and Expenses. The Borrower and any other Credit Party, jointly and
severally, shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent) in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, any Lender or the Issuing Lender (including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent, any Lender or the Issuing Lender) in connection with the enforcement or
protection of its rights (A)

 

97



--------------------------------------------------------------------------------

in connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims (including, without limitation, any Environmental
Claims or civil penalties or fines assessed by OFAC), damages, liabilities and
related expenses (including the fees, charges, settlement costs and
disbursements of any counsel for any Indemnitee) incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Credit Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Claim related in any way to the Borrower or any of its
Subsidiaries, (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrower or any
other Credit Party, and regardless of whether any Indemnitee is a party thereto,
or (v) any claim (including, without limitation, any Environmental Claims or
civil penalties or fines assessed by OFAC), investigation, litigation or other
proceeding (whether or not the Administrative Agent or any Lender is a party
thereto) and the prosecution and defense thereof, arising out of or in any way
connected with the Loans, this Agreement, any other Loan Document, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable
attorneys and consultant’s fees, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Credit Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower or such Credit Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each

 

98



--------------------------------------------------------------------------------

Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Issuing Lender or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s
Revolving Credit Commitment Percentage of all Extensions of Credit at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that with respect to such unpaid amounts owed
to the Issuing Lender or the Swingline Lender solely in its capacity as such,
only the Revolving Credit Lenders shall be required to pay such unpaid amounts,
such payment to be made severally among them based on such Revolving Credit
Lenders’ Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) provided, further, that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Issuing Lender or the
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent),
Issuing Lender or the Swingline Lender in connection with such capacity. The
obligations of the Lenders under this clause (c) are subject to the provisions
of Section 5.7.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in clause (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.

(f) Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

Section 14.3 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Lender, the Swingline Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Lender, the Swingline
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against any and all of the obligations of the Borrower
or such Credit Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, the Issuing Lender or the Swingline Lender or any
of their respective Affiliates, irrespective of whether or not such

 

99



--------------------------------------------------------------------------------

Lender, the Issuing Lender, the Swingline Lender or any such Affiliate shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Credit Party may be contingent
or unmatured or are owed to a branch or office of such Lender, the Issuing
Lender, the Swingline Lender or any Affiliate different from the branch, office
or Affiliate holding such deposit or obligated on such indebtedness; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 5.5 and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent, the Issuing Lender, the Swingline Lender and the Lenders,
and (y) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, the Issuing Lender, the Swingline Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the Issuing Lender, the
Swingline Lender or their respective Affiliates may have. Each Lender, the
Issuing Lender and the Swingline Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

Section 14.4 Governing Law. This Agreement and the other Loan Documents and any
claim, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

Section 14.5 Jurisdiction and Venue.

(a) Jurisdiction. The Borrower and each other Credit Party hereby irrevocably
consents to the personal jurisdiction of the state and federal courts located in
New York, New York and Mecklenburg County, North Carolina (and any courts from
which an appeal from any of such courts must or may be taken), in any action,
claim or other proceeding arising out of any dispute in connection with this
Agreement and the other Loan Documents, any rights or obligations hereunder or
thereunder, or the performance of such rights and obligations. The Borrower
hereby irrevocably consents to the service of a summons and complaint and other
process in any action, claim or proceeding brought by the Administrative Agent
or any Lender in connection with this Agreement or the other Loan Documents, any
rights or obligations hereunder or thereunder, or the performance of such rights
and obligations, on behalf of itself or its property, in the manner specified in
Section 14.1. Nothing in this Section 14.5 shall affect the right of the
Administrative Agent or any Lender to serve legal process in any other manner
permitted by Applicable Law or affect the right of the Administrative Agent or
any Lender to bring any action or proceeding against the Borrower or its
properties in the courts of any other jurisdictions.

 

100



--------------------------------------------------------------------------------

(b) Venue. The Borrower and each other Credit Party hereby irrevocably waives
any objection it may have now or in the future to the laying of venue in the
aforesaid jurisdictions in any action, claim or other proceeding arising out of
or in connection with this Agreement, any other Loan Document or the rights and
obligations of the parties hereunder or thereunder. Each of the parties hereto
irrevocably waives, to the fullest extent permitted by Applicable Law, the in
connection with such action, claim or proceeding, any plea or claim that the
action, claim or other proceeding has been brought in an inconvenient forum.

Section 14.6 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 14.7 Reversal of Payments. To the extent the Borrower or any other
Credit Party makes a payment or payments to the Administrative Agent for the
ratable benefit of the Lenders or the Administrative Agent receives any payment
or proceeds of the Collateral which payments or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Administrative
Agent.

Section 14.8 Injunctive Relief; Punitive Damages.

(a) Injunctive Relief. The Borrower recognizes that, in the event the Borrower
fails to perform, observe or discharge any of its obligations or liabilities
under this Agreement, any remedy of law may prove to be inadequate relief to the
Lenders. Therefore, the Borrower agrees that the Lenders, at the Lenders’
option, shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving actual damages.

(b) Punitive Damages. The Administrative Agent, the Lenders and the Borrower (on
behalf of itself and its Subsidiaries) hereby agree that no such Person shall
have a remedy of punitive or exemplary damages against any other party to a Loan
Document and each such Person hereby waives any right or claim to punitive or
exemplary damages that it may now have or that may arise in the future in
connection with any Dispute, whether such Dispute is resolved through
arbitration or judicially.

 

101



--------------------------------------------------------------------------------

Section 14.9 Accounting Matters. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

Section 14.10 Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Credit Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment (which for this purpose

 

102



--------------------------------------------------------------------------------

includes Loans outstanding thereunder) or, if the applicable Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $5,000,000, in the
case of any assignment in respect of the Revolving Credit Facility, unless each
of the Administrative Agent and, so long as no Default or Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed);

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or Event of Default has occurred
and is continuing at the time of such assignment or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the
Revolving Credit Facility if such assignment is to a Person that is not a Lender
with a Revolving Credit Commitment, an Affiliate of such Lender or an Approved
Fund with respect to such Lender; and

(C) the consents of the Issuing Lender and the Swingline Lender (such consents
not to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding) or for any
assignment in respect of the Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person

 

103



--------------------------------------------------------------------------------

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested, but not funded by, the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Lender, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (B) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Revolving Credit Commitment Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 14.2 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Charlotte, North
Carolina, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Credit Commitment of, and principal amounts (and stated interest) of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

104



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, Issuing Lender, Swingline Lender and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 14.11 that directly affects such Participant and could not be affected
by a vote of the Required Lenders. Subject to paragraph (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 5.8, 5.9, 5.10 and 5.11 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 14.2 as though it were a Lender, provided such
Participant agrees to be subject to Section 5.6 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of each
Participant’s interest in the Revolving Credit Commitments, Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Revolving Credit
Commitments, Loans or other obligations under any Loan Document) to any Person
except to the extent that such disclosure is necessary to establish that such
Revolving Credit Commitment, Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Limitations upon Participant Rights. The Credit Parties agree that that each
Participant shall be entitled to the benefits of Sections 5.9, 5.10, 5.11 and
14.2 (subject to the requirements therein) to the same extent as though it were
a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section. A Participant shall not be entitled to receive any greater
payment under Sections 5.10 and 5.11 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
except to the extent such entitlement to receive a greater payment under
Sections 5.10 or 5.11 results from a

 

105



--------------------------------------------------------------------------------

Change in Law that occurs after the Participant agreed to the applicable
participation or unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 5.11 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 5.11(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

Section 14.11 Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:

(a) (i) increase the Revolving Credit Commitment of any Lender or increase the
amount of any Revolving Credit Loan, (ii) reduce the Revolving Credit Commitment
Percentage, rate of interest or fees payable on any Revolving Credit Loan or
Reimbursement Obligation, (iii) reduce or forgive the principal amount of any
Revolving Credit Loan or the amount of any Reimbursement Obligation, (iv) extend
the originally scheduled time or times of payment of the principal of any
Revolving Credit Loan or Reimbursement Obligation or the time or times of
payment of interest on any Revolving Credit Loan or Reimbursement Obligation or
any fee or commission with respect thereto, (v) permit any subordination of the
principal or interest on any Revolving Credit Loan or Reimbursement Obligation
or (vi) extend the time of the obligation of the Lenders holding Revolving
Credit Commitments to make or issue or participate in letters, in each case,
without the written consent of each Lender holding Revolving Credit Loans or a
Revolving Credit Commitment;

(b) (i) release the Borrower from the Obligations hereunder, (ii) permit any
assignment (other than as specifically permitted or contemplated in this
Agreement) of any of the Borrower’s rights and obligations hereunder,
(iii) release any material portion of the Collateral or release any Security
Document (other than asset sales permitted pursuant to Section 11.5 (which such
Collateral may be released upon the consent of the Administrative Agent only)
and as otherwise specifically permitted or contemplated in this Agreement or the
applicable Security Document), (iv) release all of the Subsidiary Guarantors or
Subsidiary Guarantors comprising substantially all of the credit support for the
Secured Obligations from their respective Guaranty Obligations (other than as
authorized in Section 13.9), (v) permit any Liens (other than Permitted Liens)
on any Collateral secured under this Credit Facility or (vi) amend the
provisions of this Section 14.11 or the definition of Required Lenders, in each
case, without the prior written consent of each Lender.

 

106



--------------------------------------------------------------------------------

In addition, no amendment, waiver or consent to the provisions of Section 5.4
with respect to the pro rata treatment of payments, or Section 5.5 with respect
to the application of proceeds, shall be made without the consent of each Lender
adversely affected thereby.

In addition, no amendment, waiver or consent shall be made to the provisions of
(a) Article XIII without the written consent of the Administrative Agent, and
(b) Article III without the written consent of the Issuing Lender.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
the right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Revolving Credit Commitment of such Lender may not be increased
or extended without the consent of such Lender.

Section 14.12 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent required or
requested by, or required to be disclosed to, any rating agency, or regulatory
or similar authority (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies under this Agreement, under any other Loan Document, under any Secured
Hedge Agreement or Secured Cash Management Agreement or any action or proceeding
relating to this Agreement, any other Loan Document or any Secured Hedge
Agreement or Secured Cash Management Agreement or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any purchasing Lender,
proposed purchasing Lender, Participant or proposed Participant or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the Credit Facility or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Credit Facility (h) with the consent of the Borrower, (i) to
Gold Sheets and other similar bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications, or (j) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the Issuing Lender or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower or (k) to governmental regulatory authorities in connection with
any regulatory examination of the Administrative Agent or any Lender or in
accordance with the Administrative Agent’s or any Lender’s regulatory compliance
policy if the Administrative Agent or such Lender deems necessary for the
mitigation of claims by those authorities against the Administrative Agent or
such Lender or any of its subsidiaries or affiliates. For purposes of this
Section, “Information” means all information received from any Credit Party
relating to any Credit Party or any Subsidiary thereof or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Credit Party; provided that, in the

 

107



--------------------------------------------------------------------------------

case of information received from a Credit Party after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Section 14.13 Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.

Section 14.14 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Commitments remain in effect or the
Credit Facility has not been terminated.

Section 14.15 Survival of Indemnities. Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the Lenders are
entitled under the provisions of this Article XIV and any other provision of
this Agreement and the other Loan Documents shall continue in full force and
effect and shall protect the Administrative Agent and the Lenders against events
arising after such termination as well as before.

Section 14.16 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

Section 14.17 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

Section 14.18 Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 14.19 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements

 

108



--------------------------------------------------------------------------------

with respect to fees payable to the Administrative Agent, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. In the event of any conflict between the provisions
of this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof. Delivery of an executed counterpart of
a signature page of this Agreement by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Agreement.

Section 14.20 Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations arising
hereunder or under any other Loan Document shall have been indefeasibly and
irrevocably paid and satisfied in full and all Commitments have been terminated
and all Letters of Credit have been terminated or expired (or been Cash
Collateralized). The Administrative Agent is hereby permitted to release all
Liens on the Collateral in favor of the Administrative Agent, for the ratable
benefit of itself and the Lenders, upon repayment of the outstanding principal
of and all accrued interest on the Loans, payment of all outstanding fees,
expenses and other Obligations hereunder and the termination of the Lender’s
Commitments. No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.

Section 14.21 Advice of Counsel. Each of the parties represents to each other
party hereto that it has discussed this Agreement with its counsel.

Section 14.22 USA Patriot Act. The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower and Guarantors, which information includes the name and address of each
Borrower and Guarantor and other information that will allow such Lender to
identify such Borrower or Guarantor in accordance with the Act.

Section 14.23 No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

Section 14.24 Inconsistencies with Other Documents; Independent Effect of
Covenants.

(a) In the event there is a conflict or inconsistency between this Agreement and
any other Loan Document, the terms of this Agreement shall control; provided,
that any provision of the Security Documents which imposes additional burdens on
the Borrower or its Subsidiaries or further restricts the rights of the Borrower
or its Subsidiaries or gives the Administrative Agent or Lenders additional
rights shall not be deemed to be in conflict or inconsistent with this Agreement
and shall be given full force and effect.

 

109



--------------------------------------------------------------------------------

(b) This Agreement constitutes an amendment and restatement of the Existing
Credit Agreement, as amended, effective from and after the Closing Date. The
execution and delivery of this Agreement shall not constitute a novation of any
Debt or other obligations owing to the Lenders or the Administrative Agent under
the Existing Credit Agreement based on facts or events occurring or existing
prior to the execution and delivery of this Agreement. On the Closing Date, the
credit facilities described in the Existing Credit Agreement, as amended, shall
be amended, supplemented, modified and restated in their entirety by the
facilities described herein, and all loans and other obligations of the Borrower
outstanding as of such date under the Existing Credit Agreement, as amended,
shall be deemed to be loans and obligations outstanding under the corresponding
facilities described herein, without any further action by any Person, except
that the Administrative Agent shall make such transfers of funds as are
necessary in order that the outstanding balance of such Loans, together with any
Loans funded on the Closing Date, reflect the Commitments of the Lenders
hereunder.

(c) The Borrower expressly acknowledges and agrees that each covenant contained
in Articles IX, X, or XI hereof shall be given independent effect. Accordingly,
the Borrower shall not engage in any transaction or other act otherwise
permitted under any covenant contained in Articles IX, X, or XI if, before or
after giving effect to such transaction or act, the Borrower shall or would be
in breach of any other covenant contained in Articles IX, X, or XI.

[Signature pages to follow]

 

110



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

O’CHARLEY’S INC., as Borrower By:  

/s/ R. Jeffrey Williams

  Name: R. Jeffrey Williams   Title: Chief Financial Officer & Treasurer

[Signature Pages Continue]

[Fourth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Administrative Agent and Lender

By:  

/s/ Sally Hoffman

  Name: Sally Hoffman   Title: Senior Vice President

[Signature Pages Continue]

[Fourth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

REGIONS BANK, as Documentation Agent, Swingline Lender and Lender By:  

/s/ Allen K. Oakley

  Name: Allen K. Oakley   Title: EVP

[Fourth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Syndication Agent and Lender By:  

/s/ John H. Schmidt

  Name: John H. Schmidt   Title: Director

[Fourth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A-1

to

Fourth Amended and Restated Credit Agreement

dated as of October 17, 2011

by and among

O’Charley’s Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF FOURTH AMENDED AND RESTATED REVOLVING CREDIT NOTE



--------------------------------------------------------------------------------

This note replaces but does not extinguish the obligations under that certain
Revolving Credit Note (the “Existing Revolving Credit Note”) executed in
connection with the Credit Agreement dated as of January 27, 2003, as amended by
that certain Amended and Restated Credit Agreement dated as of November 4, 2003,
as amended by that certain Second Amended and Restated Credit Agreement dated as
of October 18, 2006, as amended by that certain Third Amended and Restated
Credit Agreement dated as of January 26, 2010, as amended by that certain Fourth
Amended and Restated Credit Agreement dated as of October 17, 2011, and as
further amended, restated, supplemented, or otherwise modified from time to
time, by and among the Borrower, the lenders party thereto and Wells Fargo Bank,
National Association, as Administrative Agent.

FOURTH AMENDED AND RESTATED REVOLVING CREDIT NOTE

 

$                                                 ,             

FOR VALUE RECEIVED, the undersigned, O’CHARLEY’S INC., a corporation organized
under the laws of Tennessee (the “Borrower”), promises to pay to
                             (the “Lender”), at the place and times provided in
the Credit Agreement referred to below, the principal sum of
                             DOLLARS ($                ) or, if less, the unpaid
principal amount of all Revolving Credit Loans made by the Lender from time to
time pursuant to that certain Fourth Amended and Restated Credit Agreement,
dated as of October 17, 2011 (as further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, the Lenders who are or may become a party thereto, as Lenders (the
“Lenders”), and Wells Fargo Bank, National Association, as Administrative Agent
(the “Administrative Agent”). Capitalized terms used herein and not defined
herein shall have the meanings assigned thereto in the Credit Agreement.

The unpaid principal amount of this Fourth Amended and Restated Revolving Credit
Note (the “Revolving Credit Note”) from time to time outstanding is subject to
mandatory repayment from time to time as provided in the Credit Agreement and
shall bear interest as provided in Section 5.1 of the Credit Agreement. All
payments of principal and interest on this Revolving Credit Note shall be
payable in lawful currency of the United States of America in immediately
available funds to the account designated in the Credit Agreement.

This Revolving Credit Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Revolving Credit Note and for a statement
of the terms and conditions on which the Borrower is permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this Revolving Credit Note and on which such Obligations may be declared to be
immediately due and payable.



--------------------------------------------------------------------------------

THIS REVOLVING CREDIT NOTE AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS REVOLVING CREDIT NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

The Debt evidenced by this Revolving Credit Note is senior in right of payment
to all Subordinated Debt (including, without limitation, the Senior Subordinated
Notes) referred to in the Credit Agreement.

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Revolving Credit Note.

This Revolving Credit Note is given in modification, replacement and restatement
of the Existing Revolving Credit Note, but not in repayment or extinguishment of
the unpaid indebtedness evidenced by the Existing Revolving Credit Note, and all
indebtedness formerly evidenced by said Existing Revolving Credit Note and
unpaid on the date hereof shall now be evidenced by this Revolving Credit Note,
and as of the date hereof, said Existing Revolving Credit Note shall no longer
evidence said outstanding indebtedness. This Revolving Credit Note shall not be
considered to be a novation of said Existing Revolving Credit Note as this
Revolving Credit Note evidences the same indebtedness.

(Signature Page Follows)

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Revolving Credit Note
under seal as of the day and year first above written.

 

O’CHARLEY’S INC. By:  

 

  Name:  

 

  Title:  

 

 

3



--------------------------------------------------------------------------------

EXHIBIT A-2

to

Fourth Amended and Restated Credit Agreement

dated as of October 17, 2011

by and among

O’Charley’s Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF FOURTH AMENDED AND RESTATED SWINGLINE NOTE



--------------------------------------------------------------------------------

This note replaces but does not extinguish the obligations under that certain
Swingline Note (the “Existing Swingline Note”) executed in connection with the
Credit Agreement dated as of January 27, 2003, as amended by that certain
Amended and Restated Credit Agreement dated as of November 4, 2003, as amended
by that certain Second Amended and Restated Credit Agreement dated as of
October 18, 2006, as amended by that certain Third Amended and Restated Credit
Agreement dated as of as of January 26, 2010, as amended by that certain Fourth
Amended and Restated Credit Agreement dated as of the date hereof, and as
further amended, restated, supplemented, or otherwise modified from time to
time, by and among the Borrower, the lenders party thereto and Wells Fargo Bank,
National Association, as Administrative Agent.

FOURTH AMENDED AND RESTATED SWINGLINE NOTE

 

$5,000,000    October 17, 2011

FOR VALUE RECEIVED, the undersigned, O’CHARLEY’S INC., a corporation organized
under the laws of Tennessee (the “Borrower”), promises to pay to REGIONS BANK
(the “Lender”), at the place and times provided in the Credit Agreement referred
to below, the principal sum of FIVE MILLION DOLLARS ($5,000,000) or, if less,
the principal amount of all Swingline Loans made by the Lender from time to time
pursuant to that certain Fourth Amended and Restated Credit Agreement, dated as
of October 17, 2011 (as further amended, restated, supplemented or otherwise
modified, the “Credit Agreement”), by and among the Borrower, the Lenders who
are or may become a party thereto, as Lenders (the “Lenders”), and Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative
Agent”). Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

The unpaid principal amount of this Fourth Amended and Restated Swingline Note
(the “Swingline Note”) from time to time outstanding is subject to mandatory
repayment from time to time as provided in the Credit Agreement and shall bear
interest as provided in Section 5.1 of the Credit Agreement. Swingline Loans
refunded as Revolving Credit Loans in accordance with Section 2.2(d) of the
Credit Agreement shall be payable by the Borrower as Revolving Credit Loans
pursuant to the Revolving Credit Notes, and shall not be payable under this
Swingline Note as Swingline Loans. All payments of principal and interest on
this Swingline Note shall be payable in lawful currency of the United States of
America in immediately available funds to the account designated in the Credit
Agreement.

This Swingline Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Swingline Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Swingline Note and on which such Obligations may be declared to be immediately
due and payable.

THIS SWINGLINE NOTE AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS SWINGLINE NOTE



--------------------------------------------------------------------------------

AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

The Debt evidenced by this Swingline Note is senior in right of payment to all
Subordinated Debt (including, without limitation, the Senior Subordinated Notes)
referred to in the Credit Agreement.

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Swingline Note.

This Swingline Note is given in modification, replacement and restatement of the
Existing Swingline Note, but not in repayment or extinguishment of the unpaid
indebtedness evidenced by the Existing Swingline Note, and all indebtedness
formerly evidenced by said Existing Swingline Note and unpaid on the date hereof
shall now be evidenced by this Swingline Note, and as of the date hereof, said
Existing Swingline Note shall no longer evidence said outstanding indebtedness.
This Swingline Note shall not be considered to be a novation of said Existing
Swingline Note as this Swingline Note evidences the same indebtedness.

(Signature Page Follows)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Swingline Note under seal
as of the day and year first above written.

 

O’CHARLEY’S INC. By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

EXHIBIT B

to

Fourth Amended and Restated Credit Agreement

dated as of October 17, 2011

by and among

O’Charley’s Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF BORROWING



--------------------------------------------------------------------------------

NOTICE OF BORROWING

Dated as of:                     

Wells Fargo Bank, National Association,

  as Administrative Agent

1808 Aston Avenue, Suite 250

Carlsbad California 92008

Attention: Loan Administration

Telephone No.:   (888) 272-6333, or   (760) 918-2700 Facsimile:   (760) 918-2727

Ladies and Gentlemen:

This irrevocable Notice of Borrowing is delivered to you pursuant to Section 2.3
of the Fourth Amended and Restated Credit Agreement dated as of October 17, 2011
(as further amended, restated, supplemented or otherwise modified, the “Credit
Agreement”), by and among O’Charley’s Inc., a corporation organized under the
laws of Tennessee (the “Borrower”), the lenders who are or may become party
thereto, as Lenders (the “Lenders”), and Wells Fargo Bank, National Association,
as Administrative Agent.

1. The Borrower hereby requests that the Lenders make a Revolving Credit Loan to
the Borrower in the aggregate principal amount[s] of $                    .
(Complete with amounts in accordance with Section 2.3(a) of the Credit
Agreement.)

2. The Borrower hereby requests that such Loan[s] be made on the following
Business Day:                                         . (Complete with a
Business Day in accordance with Section 2.3(a) of the Credit Agreement for
Revolving Credit Loans).

3. The Borrower hereby requests that such Loan[s] bear interest at the following
interest rate[s], plus the Applicable Margin, as set forth below:

 

Component

of Loan

 

Interest Rate

 

Interest Period

(LIBOR Rate only)

 

Termination Date for

Interest Period

(if applicable)

 

[Base Rate or LIBOR Rate]

   

4. The aggregate principal amount of all Loans and L/C Obligations outstanding
as of the date hereof (including the Loan requested herein) does not exceed the
maximum amount permitted to be outstanding pursuant to the terms of the Credit
Agreement.



--------------------------------------------------------------------------------

5. All of the conditions applicable to the Loan requested herein as set forth in
the Credit Agreement have been satisfied as of the date hereof and will remain
satisfied to the date of such Loan.

6. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first above written.

 

O’CHARLEY’S INC. By:  

 

  Name:  

 

  Title:  

 

 

3



--------------------------------------------------------------------------------

EXHIBIT C

to

Fourth Amended and Restated Credit Agreement

dated as of October 17, 2011

by and among

O’Charley’s Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF ACCOUNT DESIGNATION



--------------------------------------------------------------------------------

NOTICE OF ACCOUNT DESIGNATION

Dated as of:                     

Wells Fargo Bank, National Association,

  as Administrative Agent

1808 Aston Avenue, Suite 250

Carlsbad California 92008

Attention: Loan Administration

Telephone No.:   (888) 272-6333, or   (760) 918-2700 Facsimile:   (760) 918-2727

Ladies and Gentlemen:

This Notice of Account Designation is delivered to you pursuant to
Section 2.3(b) of the Fourth Amended and Restated Credit Agreement dated as of
October 17, 2011 (as further amended, restated, supplemented or otherwise
modified, the “Credit Agreement”), by and among O’Charley’s Inc., a corporation
organized under the laws of Tennessee, (the “Borrower”), the lenders who are or
may become party thereto, as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent.

1. The Administrative Agent is hereby authorized to disburse all Loan proceeds
into the following account(s):

 

                                                                 
ABA Routing Number:                          
Account Number:                                 

2. This authorization shall remain in effect until revoked or until a subsequent
Notice of Account Designation is provided to the Administrative Agent.

3. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first above written.

 

O’CHARLEY’S INC. By:  

 

  Name:  

 

  Title:  

 

 

2



--------------------------------------------------------------------------------

EXHIBIT D

to

Fourth Amended and Restated Credit Agreement

dated as of October 17, 2011

by and among

O’Charley’s Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF PREPAYMENT



--------------------------------------------------------------------------------

NOTICE OF PREPAYMENT

Dated as of:                     

Wells Fargo Bank, National Association,

  as Administrative Agent

1808 Aston Avenue, Suite 250

Carlsbad California 92008

Attention: Loan Administration

Telephone No.:   (888) 272-6333, or   (760) 918-2700 Facsimile:   (760) 918-2727

Ladies and Gentlemen:

This irrevocable Notice of Prepayment is delivered to you pursuant to
Section 2.4(c) of the Fourth Amended and Restated Credit Agreement dated as of
October 17, 2011 (as further amended, restated, supplemented or otherwise
modified, the “Credit Agreement”), by and among O’Charley’s Inc., a corporation
organized under the laws of Tennessee (the “Borrower”), the lenders who are or
may become party thereto, as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent.

1. The Borrower hereby provides notice to the Administrative Agent that it shall
repay the following [Base Rate Loans] and/or [LIBOR Rate Loans]:
                                        . (Complete with an amount in accordance
with Section 2.4 of the Credit Agreement.)

2. The Loan to be prepaid is a [check each applicable box]

 

  ¨ Revolving Credit Loan

 

  ¨ Swingline Loan

3. The Borrower shall repay the above-referenced Loans on the following Business
Day:                                         . (Complete with a Business Day at
least one (1) Business Day subsequent to the date of this Notice of Prepayment
with respect to any Swingline Loan or Base Rate Loan that is a Revolving Credit
Loan and three (3) Business Days subsequent to the date of this Notice of
Prepayment with respect to any LIBOR Rate Loan that is a Revolving Credit Loan.)

4. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first above written.

 

O’CHARLEY’S INC. By:  

 

  Name:  

 

  Title:  

 

 

2



--------------------------------------------------------------------------------

EXHIBIT E

to

Fourth Amended and Restated Credit Agreement

dated as of October 17, 2011

by and among

O’Charley’s Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF CONVERSION/CONTINUATION



--------------------------------------------------------------------------------

NOTICE OF CONVERSION/CONTINUATION

Dated as of:                     

Wells Fargo Bank, National Association,

  as Administrative Agent

1808 Aston Avenue, Suite 250

Carlsbad California 92008

Attention: Loan Administration

Telephone No.:   (888) 272-6333, or   (760) 918-2700 Facsimile:   (760) 918-2727

Ladies and Gentlemen:

This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 5.2 of the Fourth Amended and Restated Credit
Agreement dated as of October 17, 2011 (as further amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), by and among
O’Charley’s Inc., a corporation organized under the laws of Tennessee, (the
“Borrower”), the lenders who are or may become party thereto, as Lenders, and
Wells Fargo Bank, National Association, as Administrative Agent.

1. The Loan to which this Notice relates is a Revolving Credit Loan.

2. This Notice is submitted for the purpose of: (Check one and complete
applicable information in accordance with the Credit Agreement.)

 

  ¨ Converting all or a portion of a Base Rate Loan into a LIBOR Rate Loan

 

  (a) The aggregate outstanding principal balance of such Loan is
$                                        .

 

  (b) The principal amount of such Loan to be converted is
$                                        .

 

  (c) The requested effective date of the conversion of such Loan is
                                        .

 

  (d) The requested Interest Period applicable to the converted Loan is
                                        .

 

  ¨ Converting a portion of LIBOR Rate Loan into a Base Rate Loan



--------------------------------------------------------------------------------

  (a) The aggregate outstanding principal balance of such Loan is
$                                        .

 

  (b) The last day of the current Interest Period for such Loan is
                                        .

 

  (c) The principal amount of such Loan to be converted is
$                                        .

 

  (d) The requested effective date of the conversion of such Loan is
                                        .

 

  ¨ Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan

 

  (a) The aggregate outstanding principal balance of such Loan is
$                                        .

 

  (b) The last day of the current Interest Period for such Loan is
                                        .

 

  (c) The principal amount of such Loan to be continued is
$                                        .

 

  (d) The requested effective date of the continuation of such Loan is
                                        .

 

  (e) The requested Interest Period applicable to the continued Loan is
                                        .

3. The aggregate principal amount of all Loans and L/C Obligations outstanding
as of the date hereof does not exceed the maximum amount permitted to be
outstanding pursuant to the terms of the Credit Agreement.

4. All of the conditions applicable to the conversion or continuation of the
Loan requested herein as set forth in the Credit Agreement have been satisfied
or waived as of the date hereof and will remain satisfied or waived to the date
of such Loan.

5. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first above written.

 

O’CHARLEY’S INC. By:  

 

  Name:  

 

  Title:  

 

 

3



--------------------------------------------------------------------------------

EXHIBIT F

to

Fourth Amended and Restated Credit Agreement

dated as of October 17, 2011

by and among

O’Charley’s Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF OFFICER’S COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

OFFICER’S COMPLIANCE CERTIFICATE

Dated as of:                                         

The undersigned, on behalf of O’Charley’s Inc., a corporation organized under
the laws of Tennessee (the “Borrower”), hereby certifies to the Administrative
Agent and the Lenders, each as defined below, as follows:

1. This Certificate is delivered to you pursuant to Section 8.2 of the Fourth
Amended and Restated Credit Agreement dated as of October 17, 2011 (as further
amended, restated, supplemented or otherwise modified, the “Credit Agreement”),
by and among the Borrower, the lenders who are or may become party thereto, as
Lenders (the “Lenders”), and Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”). Capitalized terms used herein
and not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

2. I have reviewed the financial statements of the Borrower and its Subsidiaries
dated as of                                          and for the
                                         period[s] then ended and such
statements fairly present in all material respects the financial condition of
the Borrower and its Subsidiaries as of the dates indicated and the results of
their operations and cash flows for the period[s] indicated.

3. I have reviewed the terms of the Credit Agreement, and the related Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and the condition of the Borrower and its
Subsidiaries during the accounting period covered by the financial statements
referred to in Paragraph 2 above. Such review has not disclosed the existence
during or at the end of such accounting period of any condition or event that
constitutes a Default or an Event of Default, nor do I have any knowledge of the
existence of any such condition or event as at the date of this Certificate
[except, if such condition or event existed or exists, describe the nature and
period of existence thereof and what action the Borrower has taken, is taking
and proposes to take with respect thereto].

4. The Applicable Margin, the Commitment Fee Rate and calculations determining
such figures are set forth on the attached Schedule 1, the Borrower and its
Subsidiaries are in compliance with the financial covenants contained in Article
X of the Credit Agreement as shown on such Schedule 1 and the Borrower and its
Subsidiaries are in compliance with the other covenants and restrictions
contained in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

WITNESS the following signature as of the day and year first above written.

 

O’CHARLEY’S INC. By:  

 

  Name:  

 

  Title:  

 

 

2



--------------------------------------------------------------------------------

Schedule 1

to

Officer’s Compliance Certificate

[To be provided by the Borrower in a form acceptable to Administrative Agent]



--------------------------------------------------------------------------------

EXHIBIT G

to

Fourth Amended and Restated Credit Agreement

dated as of October 17, 2011

by and among

O’Charley’s Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF ASSIGNMENT AND ASSUMPTION



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and the parties identified on the Schedules
hereto and [the] [each]1 Assignee identified on the Schedules hereto as
“Assignee” or as “Assignees” (collectively, the “Assignees” and each an
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignees][the Assignors]2 hereunder are several and not joint.]3
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the] [each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the Assignee] [the respective Assignees], and [the] [each] Assignee[s]
hereby irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including without
limitation any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned to [the] [any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as, [the] [an]
“Assigned Interest”). Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.    Assignor:    [INSERT NAME OF ASSIGNOR] 2.    Assignee(s):    See Schedules
attached hereto

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

2 

Select as appropriate.

3 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

1



--------------------------------------------------------------------------------

3.    Borrower:    O’Charley’s Inc. 4.    Administrative Agent:    Wells Fargo
Bank, National Association, as the administrative agent under the Credit
Agreement 5.    Credit Agreement:    The Fourth Amended and Restated Credit
Agreement dated as of October 17, 2011 (as amended, restated, supplemented or
otherwise modified) by and among O’Charley’s Inc., a Tennessee corporation, as
Borrower, the Lenders parties thereto, as Lenders, and Wells Fargo Bank,
National Association, as Administrative Agent (as amended, restated,
supplemented or otherwise modified) 6.    Assigned Interest:    See Schedules
attached hereto [7.    Trade Date:                                  
          ]4

[Remainder of Page Intentionally Left Blank]

 

4 

To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

2



--------------------------------------------------------------------------------

Effective Date:                  , 20     [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEES See Schedules attached hereto

 

3



--------------------------------------------------------------------------------

[Consented to and]5 Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

By  

 

  Title: [Consented to:]6

O’CHARLEY’S INC.,

as Borrower

By  

 

  Title:

 

5 

To be added only if the consent of the Administrative Agent and/or the Swingline
Lender and Issuing Lender is required by the terms of the Credit Agreement. May
also use a Master Consent.

6 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement. May also use a Master Consent.

 

4



--------------------------------------------------------------------------------

SCHEDULE 1

To Assignment and Assumption

By its execution of this Schedule, the Assignee agrees to the terms set forth in
the attached Assignment and Assumption.

Assigned Interests:

 

Facility
Assigned7

   Aggregate
Amount of
Commitment/
Loans for all
Lenders8      Amount of
Commitment/
Loans Assigned9      Percentage
Assigned of
Commitment/
Loans10     CUSIP Number    $         $             %       $         $        
    %       $         $             %   

 

[NAME OF ASSIGNEE]11 [and is an Affiliate/Approved Fund of [identify Lender]12]
By:  

 

  Title:

 

7 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Commitment,” etc.)

8 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

9 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

10

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

11 

Add additional signature blocks, as needed.

12 

Select as applicable.



 

5



--------------------------------------------------------------------------------

ANNEX 1

to Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 14.10(b)(iii),
(v) and (vi) of the Credit Agreement (subject to such consents, if any, as may
be required under Section 14.10(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the] [the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 8.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the] [such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent,
or any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the] [such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, [the] [any] the Assignor or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own



--------------------------------------------------------------------------------

credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to [the] [the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.